Confidential Materials omitted and filed separately with the

 

 

Exhibit 10.22

Securities and Exchange Commission. Double asterisks denote omissions.

 

 

 

 

 

 

 

 

 

 

 

TARGET DISCOVERY, RESEARCH COLLABORATION AND OPTION AGREEMENT

between

SYROS PHARMACEUTICALS, INC.

and

INCYTE CORPORATION

Dated as of January 8, 2018

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE 1 -

DEFINITIONS


1

 

 

ARTICLE 2 -

RESEARCH PROGRAM; IDENTIFICATION AND SELECTION OF ORIGINAL TARGETS, PRELIMINARY
TARGETS, INITIAL RESEARCH TARGETS, DEFINITIVE RESEARCH TARGETS AND EXTENDED
RESEARCH TARGETS


21

 

 

 

2.1

Overview


21

2.2

Joint Research Committee


21

2.3

JRC Meetings


23

2.4

Decision-Making


23

2.5

Termination of the JRC


25

2.6

Research Plan


25

2.7

Gatekeeping


27

2.8

Identification and Selection of Original Targets, Preliminary Targets, Initial
Research Targets, Definitive Research Targets and Extended Research Targets


29

2.9

Extension of Research Term


35

2.10

Reports to the JRC and Syros Alliance Manager


35

2.11

Recordkeeping


36

2.12

Samples


36

2.13

Compliance with Applicable Law


37

2.14

Firewalls


37

 

 

ARTICLE 3 -

GRANTS OF RIGHTS AND RESTRICTIVE COVENANTS


38

 

 

 

3.1

Options to Select Validated Targets


38

3.2

Limitations on Numbers of Program Targets


40

3.3

License Grants


41

3.4

Substitution of Program Targets


44

3.5

Syros Restrictive Covenants


46

3.6

Incyte Restrictive Covenants


46

3.7

Successors in Interest


46

 

 

ARTICLE 4 -

DEVELOPMENT AND COMMERCIALIZATION


47

 

 

 

4.1

Diligence


47

4.3

Progress Reports; Other Notification


47

 

 

ARTICLE 5 -

PAYMENTS


47

 

 

 

5.1

Initial Payment


47

5.2

Purchase of Equity


47

5.3

Target Selection Payments


47

5.4

Development Milestone Payments


49

5.5

Sales Milestone Payments


50

 





-  i  -

--------------------------------------------------------------------------------

 

 

 

 

 

5.6

Royalties


51

5.7

Payment Method


52

5.8

Taxes


52

5.9

Interest on Overdue Payments


53

5.10

Financial Records


53

5.11

Audits


54

 

 

ARTICLE 6 -

INTELLECTUAL PROPERTY


54

 

 

 

6.1

Ownership and Use


54

6.2

Patent Prosecution and Maintenance


57

6.3

Enforcement of Intellectual Property Rights


61

6.4

Invalidity or Unenforceability Actions


64

6.5

Defense of Infringement Claims by Third Parties


65

6.6

Third Party Rights


66

 

 

ARTICLE 7 -

CONFIDENTIALITY


66

 

 

 

7.1

Confidentiality Obligations


66

7.2

Permitted Disclosures


67

7.3

Disclosure of Terms of this Agreement


69

7.4

Press Release


70

7.5

Return or Destruction of Confidential Information


70

 

 

ARTICLE 8 -

REPRESENTATIONS, WARRANTIES AND COVENANTS


70

 

 

 

8.1

Representations, Warranties and Covenants of Both Parties


70

8.2

Additional Representations and Warranties of Syros


71

8.3

DISCLAIMERS


71

 

 

ARTICLE 9 -

INDEMNITY; LIMITATIONS OF LIABILITY; INSURANCE


72

 

 

 

9.1

Indemnification by Incyte


72

9.2

Indemnification by Syros


72

9.3

Notice of Claims


73

9.4

Control of Defense


73

9.5

LIMITATIONS OF LIABILITY


75

9.6

Insurance


75

 

 

ARTICLE 10 -

TERM AND TERMINATION


76

 

 

 

10.1

Term


76

10.2

Termination of this Agreement in its Entirety


76

10.3

Termination of this Agreement in Relation to a Validated Target


77

10.4

Rights in Bankruptcy


78

10.5

Consequences of Termination


78

10.6

Other Remedies


80

10.7

Accrued Rights; Surviving Obligations


80





-  ii  -

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE 11 -

MISCELLANEOUS


81

 

 

 

11.1

Force Majeure


81

11.2

Assignment


82

11.3

Severability


83

11.4

Dispute Resolution


83

11.5

Governing Law, Jurisdiction, Venue and Service


83

11.6

Notices


84

11.7

Entire Agreement; Amendments


85

11.8

Equitable Relief


85

11.9

Waiver and Non-Exclusion of Remedies


86

11.10

No Benefit to Third Parties


86

11.11

Further Assurance


86

11.12

Relationship of the Parties


86

11.13

References


87

11.14

Construction


87

11.15

Counterparts


87

 

Table of Schedules

Schedule 1.85

Initial Research Plan

 

 

Schedule 3.1.5

Validated Targets

 

 

Schedule 7.4

Press Release

 

 

 



-  iii  -

--------------------------------------------------------------------------------

 

 

TARGET DISCOVERY, RESEARCH COLLABORATION AND OPTION AGREEMENT

This Target Discovery, Research Collaboration and Option Agreement (this
“Agreement”) is made effective as of January 8, 2018  (the “Effective Date”) by
and between Syros Pharmaceuticals, Inc., a Delaware corporation having its
principal place of business at 620 Memorial Drive, Suite 300, Cambridge,
Massachusetts 02139 (“Syros”) and Incyte Corporation, a Delaware corporation
having its principal place of business at 1801 Augustine Cut-Off, Wilmington,
Delaware 19803 (“Incyte”).  Syros and Incyte are each referred to herein by name
or as a “Party” or, collectively, as “Parties”.

RECITALS

WHEREAS, Syros owns or controls proprietary technology for the discovery of
novel therapeutic targets involved in human disease, based on an understanding
of transcriptional networks and their roles in defining cell state;

WHEREAS, Incyte is engaged in the research, development and commercialization of
pharmaceutical products;

WHEREAS, Syros and Incyte desire to engage in a collaborative research program
using Syros’ proprietary platform technology to identify therapeutic targets
relevant to the MPN Field (as defined below) and to validate such therapeutic
targets in preclinical validation studies;

WHEREAS, Incyte desires to further validate such therapeutic targets and develop
and commercialize pharmaceutical products containing compounds directed to
certain targets selected by Incyte as Validated Targets (as defined below) in
accordance with the terms of this Agreement;

WHEREAS, each Party desires to maintain the right to Exploit (as defined below)
targets and pharmaceutical products containing compounds directed to targets
(including Program Targets (as defined below))  outside of this collaboration,
whether alone or with one or more third parties,  and thus the rights granted
under this Agreement to select and reserve targets are non-exclusive (including
with respect to Reserved Targets (as defined below)), subject in the case of
Syros to the exclusive license grants by Syros to Incyte with respect to Program
IP (as defined below) (and any Option (as defined below) with respect thereto).

NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

ARTICLE 1 - DEFINITIONS

The following terms shall have the following meanings as used in this Agreement:

1.1       “Affiliate” means, with respect to a Party, any Person that directly,
or indirectly through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with,” means (a) the possession, directly or indirectly,





1

--------------------------------------------------------------------------------

 

 

of the power to direct the management or policies of a business entity, whether
through the ownership of voting securities, by contract relating to voting
rights or corporate governance or otherwise or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).

1.2       “Alliance Manager” has the meaning provided in Section 2.2.2.

1.3       “All Uses Field” means the prevention or treatment of any disease or
condition in humans or animals.  For clarity, the “All Uses Field” includes the
“MPN Field”.

1.4       “All Uses Field Patentability Criteria” means, with respect to a
Definitive Research Target and the Program Data related to such Definitive
Research Target, the criteria established by the JPC for determining whether
such Program Data are sufficient to support the filing of a Program Patent that
Covers the Exploitation of such Definitive Research Target in the All Uses
Field.

1.5       “AML” means acute myeloid leukemia.

1.6       “Antitrust Approval” means any consent, approval or other
authorization required under the applicable Antitrust Laws from the applicable
Antitrust Authority.

1.7       “Antitrust Authority” means any applicable Governmental Authority with
respect to any Antitrust Laws.

1.8       “Antitrust Condition” means that (a) the waiting period (and any
extension thereof) applicable to Incyte’s selection of any Initial Research
Target, Definitive Research Target or Extended Research Target as a Validated
Target pursuant to Section 3.1.1,  3.1.2 or 3.1.3, as applicable, under any and
all applicable Antitrust Laws, shall have expired or been terminated, and (b) if
applicable, any applicable Antitrust Approval for designation of such Initial
Research Target, Definitive Research Target or Extended Research Target as a
Validated Target, as applicable, under such Antitrust Laws has been received.

1.9       “Antitrust Filing” means a filing or filings by the Parties with the
applicable Antitrust Authority as required by the Antitrust Laws with respect to
Incyte’s selection of an Initial Research Target, Definitive Research Target or
Extended Research Target as a Validated Target pursuant to Section 3.1.1,  3.1.2
or 3.1.3, as applicable, together with all required documentary attachments
thereto.

1.10     “Antitrust Laws” means any Applicable Law governing competition,
monopolies or restrictive trade practices, including the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder.

1.11     “Applicable Law” means applicable laws, rules and regulations,
including any rules, regulations, guidance or other requirements of Regulatory
Authorities, that may be in effect from time to time and applicable to a
particular activity hereunder, and shall be deemed to include the applicable
regulations and guidance of the applicable Regulatory Authorities that
constitute good





2

--------------------------------------------------------------------------------

 

 

laboratory practices, good manufacturing practices and good clinical practices
(and, if and as appropriate under the circumstances, International Conference on
Harmonization (ICH) guidance).

1.12     “Associated Compound”  means, with respect to a Program Target, a
compound the primary activity of which is Modulation of such Program Target,
including any such compound that is a small molecule or biologic; provided that
Associated Compound shall exclude any such compound owned or controlled by
Incyte, any of its Affiliates or its or their (sub)licensees that is not
Exploited in whole or in part by Incyte, or any of its Affiliates or its or
their (sub)licensees (a) in the conduct of activities (i) under the Research
Plan, (ii) supporting a program initiated under the Research Plan or (iii)
enabled under any license granted to Incyte in Section 3.3.1, or (b) relying on
or using any Syros Confidential Information or Program Know-How.  For clarity,
an Associated Compound with respect to a Program Target is intended, and shall
be construed, to include any nucleic acid-based therapy whose primary activity
is Modulation of such Program Target (such as a gene therapy, RNA interference
therapy or antisense therapy) unless such nucleic acid-based therapy is excluded
pursuant to the proviso in the first sentence of this definition.

1.13     “Associated Licensed Field” means, with respect to each Validated
Target, the Field in which Incyte is granted license rights under Syros’
interest in Program IP and Syros Existing Background Target IP to Exploit
Associated Compounds and Associated Products with respect to such Validated
Target, pursuant to Section 3.3.1(b)(i) or Section 3.3.1(b)(ii) as applicable.

1.14     “Associated Optioned Field(s)” means, with respect to each Program
Target and point in time, the Field(s) in which Incyte retains an unexercised
Option, at such point in time.

1.15     “Associated Product” means, with respect to a Program Target, a product
containing an Associated Compound with respect to such Program Target.

1.16     “Biological Target” means (a) a biological molecule, as identified by
its ENSEMBL ID and (b) any variants of such biological molecule that are also
identified by such ENSEMBL ID, including, in the case of this clause (b), any
naturally occurring mutant or allelic variants of such biological molecule, such
as (i) transcriptional or post-transcriptional isoforms (e.g., alternative
splice variants), (ii) post-translational modification variants (e.g., protein
processing, maturation and glycosylation variants), or (iii) truncated forms
(including fragments).

1.17     “Biosimilar Application” means an application for Regulatory Approval
of a product claimed to be biosimilar to or interchangeable with (as those terms
are defined in Section 351(i) of the PHSA) any Associated Product owned or
controlled by Incyte or any of its Affiliates or Sublicensees that Modulates a
Validated Target.

1.18     “Breaching Party” has the meaning provided in Section 10.2.1.

1.19     “Breakthrough Therapy Designation” means the designation of a drug as
(a) a breakthrough therapy by the FDA pursuant to Section 506(a) of the FFDCA
(21 U.S.C. §356(a)), as amended by Section 902 of the Food and Drug
Administration Safety and Innovation Act, or (b) a priority medicine by the EMA
pursuant to the EMA’s PRIME scheme.





3

--------------------------------------------------------------------------------

 

 

1.20     “Budget” means the Initial Budget, as amended in accordance with the
terms of this Agreement.

1.21     “Business Day” means a day other than a Saturday or Sunday or a day on
which banking institutions in New York, New York are permitted or required to be
closed.

1.22     “Calendar Quarter” means each successive period of three calendar
months commencing on January 1, April 1, July 1 and October 1, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of January 1, April 1, July 1
or October 1 after the Effective Date and the last Calendar Quarter shall end on
the last day of the Term.

1.23     “Calendar Year” means each successive period of twelve calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.24     “Change of Control” means, with respect to a Party, a transaction or
series of related transactions occurring after the Effective Date in which: (a)
such Party sells, conveys or otherwise disposes of (including via an exclusive
license) all or substantially all of its assets to which this Agreement relates;
(b) any “person” or “group” (within the meaning of Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of more than 50% of the outstanding voting
securities of such Party having the right to vote for the election of members of
the board of directors or equivalent; or (c) such Party consummates a business
combination (including a reorganization, merger or consolidation) such that the
stockholders of such Party immediately prior to such business combination, in
the aggregate, no longer beneficially own, directly or indirectly, more than
fifty percent (50%) of the outstanding voting securities or capital stock of the
surviving entity or the ultimate parent of the surviving entity immediately
following the closing of such reorganization, merger, consolidation, other
transaction or series of related transactions.

1.25     “Circuitry Map Data” means [**].

1.26     “Combination Product” means a Royalty Product that is comprised of or
contains an Associated Compound as an active ingredient together with one (1) or
more other active ingredients and is sold either as a fixed dose/unit or as
separate doses/units in a single package.

1.27     “Commercially Reasonable Efforts” means, with respect to a Party and a
Program Target or its Associated Compound(s) or Associated Product(s), such
efforts that are consistent with the efforts and resources that a company in the
pharmaceutical industry would typically apply to targets, compounds or products
of similar market potential at a similar stage in development or product life,
taking into account all scientific, commercial and other factors that such
company would typically take into account with respect to such targets,
compounds or products, including, (a) with respect to Syros, the amount of
funding provided by Incyte with respect to the Research





4

--------------------------------------------------------------------------------

 

 

Program and the resources enabled by such funding during the Research Term, and
(b) with respect to Incyte, pricing and reimbursement status achieved or likely
to be achieved, amounts payable to licensors of patent or other intellectual
property rights, and other products in Incyte’s pipeline.

1.28     “Commercialization” means any and all activities directed to the
preparation for sale, offering for sale or sale of a product, including
activities related to marketing, promoting, distributing, importing and
commercial manufacturing, and interacting with Regulatory Authorities regarding
any of the foregoing.  When used as a verb, “Commercialize” means to engage in
Commercialization.

1.29     “Confidential Information” has the meaning provided in Section 7.1.

1.30     “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement entered into between the Parties as of October 28, 2016.

1.31     “Control” means, with respect to any information, material, compound,
product, Patent, Know-How or other intellectual property right, and subject to
Section 11.2.2, the possession of the right, whether directly or indirectly and
whether by ownership, license or otherwise (other than by operation of the
licenses and other grants in Article 3), to grant a license, sublicense or other
right to or under such information, material, compound, product, Patent,
Know-How or other intellectual property right as provided herein without
violating the terms of any agreement with any Third Party.

1.32     “Controlled Affiliate” means, with respect to Syros, any Person that
directly, or indirectly through one (1) or more intermediaries, is controlled by
Syros.  For purposes of this definition, “controlled by” has the meaning
provided in the definition of “Affiliate”.

1.33     “Cover” means, with respect to a Patent and any Know-How, compound,
product, platform or other subject matter, that such patent (a) discloses such
Know-How, compound, product, platform or other subject matter; (b) claims the
Exploitation of such Know-How, compound, product, platform or other subject
matter; or (c) claims such Know-How, compound, product, platform or other
subject matter as a composition of matter.

1.34     “Defending Party” means, with respect to any Invalidity or
Unenforceability Action, the Party that has the right to defend such Invalidity
or Unenforceability Action under Section 6.4.

1.35     “Definitive Research Target” means an Original Target, Preliminary
Target or Initial Research Target selected by Incyte and designated as a
“definitive research target” in accordance with Section 2.8.6 or Section 3.4.

1.36     “Definitive Research Target Payment” has the meaning provided in
Section 5.3.1.

1.37     “Definitive Research Target Selection Date” means the earlier of (a)
the date that Incyte designates the final Definitive Research Target pursuant to
Section 2.8.6 and (b) the expiration of the Definitive Research Target Selection
Period.





5

--------------------------------------------------------------------------------

 

 

1.38     “Definitive Research Target Selection Period” has the meaning provided
in Section 2.8.6.

1.39     “Definitive Research Target Validation Data” means that portion of the
Program Data generated by or on behalf of Incyte or its Affiliates and resulting
from the conduct of the Definitive Validation Studies.

1.40     “Definitive Validation Studies” has the meaning provided in Section
2.8.7.

1.41     “Delivery Date” has the meaning provided in Section 2.8.1(c).

1.42     “Development” means any and all activities related to research,
pre-clinical and other non-clinical testing, test method development and
stability testing, toxicology, formulation, process development, qualification
and validation, quality assurance/quality control, clinical studies, statistical
analysis and report writing, manufacturing activities with respect to any of the
foregoing, regulatory affairs with respect to the foregoing and all other
activities necessary or reasonably useful or otherwise requested or required by
a Regulatory Authority as a condition or in support of obtaining or maintaining
a Regulatory Approval.  When used as a verb, “Develop” means to engage in
Development.

1.43     “Development Milestone Event” has the meaning provided in Section 5.4.

1.44     “Development Milestone Payment” has the meaning provided in Section
5.4.

1.45     “Dispute” has the meaning provided in Section 11.4.1.

1.46     “Dollars” or “$” means United States Dollars.

1.47     “Drug Approval” means with respect to any Validated Target and any
country, approval by a Regulatory Authority of a Drug Approval Application with
respect to an Associated Product and, where applicable in any country other than
the United States, Pricing and Reimbursement Approval.

1.48     “Drug Approval Application” means (a) a new drug application or
abbreviated new drug application submitted under Section 505 of the FFDCA,
including any amendment or supplement to such application; (b) a biologics
license application submitted to the FDA under Section 351 of the PHSA,
including any amendment or supplement to such application; or (c) any
corresponding foreign application, amendment or supplement including, (i) with
respect to the European Union, a marketing authorization application filed with
the EMA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country in the European Union with respect to the
mutual recognition or any other national approval procedure and (ii) with
respect to Japan, a marketing authorization application filed with the PMDA.

1.49     “Drug Discovery and Development Activities” means any and all
activities related to drug discovery and development, including activities
related to compound structure discovery, drug discovery screening, compound
chemistry, structure-activity relationships, in vitro or in vivo pharmacology,
pharmacodynamics, toxicology, biomarkers, clinical research and Manufacturing.





6

--------------------------------------------------------------------------------

 

 

1.50     “Drug Discovery and Development Know-How” means Know-How to the extent
relating to drug discovery and development, including Know-How to the extent
relating to compound structure discovery, drug discovery screening, compound
chemistry, structure-activity relationships, in vitro or in vivo pharmacology,
pharmacodynamics, toxicology, biomarkers, clinical research or Manufacturing.

1.51     “EMA” means the European Medicines Agency and any successor entity
thereto.

1.52     “End of Original Research Term” means the effective date of termination
or expiration of the original Research Term, without regard to any extensions.

1.53     “Enforcing Party” means, with respect to the Infringement of any Patent
or Know-How, the Party that has the right to prosecute such Infringement and to
defend any Invalidity or Unenforceability Action initiated as a defense or
counterclaim to the prosecution of such Infringement.

1.54     “ENSEMBL ID” means, with respect to a biological molecule, the ENSEMBL
gene identification number for such biological molecule.

1.55     “EU Major Market” means France, Germany, Italy and Spain.

1.56     “European Union” or “EU” means the economic, scientific and political
organization of member states of the European Union as it is constituted as of
the Effective Date, together with any countries that become member states after
the Effective Date.

1.57     “Executive Resolution Period” has the meaning provided in Section
11.4.1.

1.58     “Exploit” means to make, have made, import, use, sell or offer for
sale, including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market, have sold, otherwise dispose of,
or otherwise exploit.  “Exploitation” means the act of Exploiting.  For clarity,
“Exploitation” of a Program Target includes the identification of Associated
Compounds or Associated Products with respect to such Program Target and the
selection of patients for treatment with such an Associated Product.

1.59     “Extended Research Target” means Definitive Research Target selected by
Incyte and designated as an “extended research target” in accordance with
Section 2.8.8 or Section 3.4.

1.60     “Extended Research Target Selection Date” means the earlier of (a) the
date that Incyte designates the final Extended Research Target pursuant to
Section 2.8.8 and (b) the expiration of the Extended Research Target Selection
Period.

1.61     “Extended Research Target Selection Period” has the meaning provided in
Section 2.8.8.

1.62     “FDA” means the United States Food and Drug Administration and any
successor entity thereto.





7

--------------------------------------------------------------------------------

 

 

1.63     “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act,
as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions and modifications thereto).

1.64     “Field” means, as applicable, the All Uses Field or the MPN Field.

1.65     “First Commercial Sale” means, with respect to a Royalty Product and a
country, the first arms-length sale for monetary value of such Royalty Product
to the end user in such country after Regulatory Approval for such Royalty
Product has been obtained in such country. For clarity, sales or transfers (a)
to an Affiliate or sublicensee or (b) of reasonable quantities of Royalty
Product for clinical trial purposes, or for a bona fide charitable purpose or an
early access program or for a compassionate use or similar use shall not be
considered a First Commercial Sale.

1.66     “FTE” means the equivalent of the work of one employee full time for
one Calendar Year containing twelve calendar months (consisting of a total of at
least [**] hours of scientific or technical work directly related to the
applicable activity described hereunder.  Any person who devotes less than [**]
hours during a Calendar Year to the applicable activity shall be treated as an
FTE on a pro rata basis.

1.67     “GAAP” means United States generally accepted accounting principles.

1.68     “Gatekeeper” has the meaning provided in Section 2.7.1.

1.69     “Generic Product” means, with respect to a Royalty Product, any
pharmaceutical or biological product that is distributed by a Third Party under
a Drug Approval Application approved by a Regulatory Authority that references
or otherwise relies, in whole or in part, on the prior approval (or on safety or
efficacy data submitted in support of the prior approval) of such Royalty
Product, including any product authorized for sale: (a) in the U.S. pursuant
to (i) Section 505(b)(2) or Section 505(j) of the FFDCA (21 U.S.C. §355(b)(2)
and 21 U.S.C. §355(j), respectively) or (ii) Section 351(k) of the PHSA (42
U.S.C. §262(k)) as interchangeable with such Royalty Product in accordance with
Section 351(k)(4) of the PHSA (42 U.S.C. §262(k)(4)); (b) in the EU pursuant to
a provision of Articles 10, 10a or 10b of Parliament and Council Directive
2001/83/EC as amended (including an application under Article 6.1 of Parliament
and Council Regulation (EC) No 726/2004 that relies for its content on any such
provision); or (c) in any other country or jurisdiction pursuant to an
equivalent of such provisions.

1.70     “Governmental Authority” means any applicable government authority,
court, tribunal, arbitrator, agency, department, legislative body, commission or
other instrumentality of (a) any government of any country or territory; (b) any
nation, state, province, county, city or other political subdivision thereof; or
(c) any supranational body.

1.71     “ICD10” has the meaning provided in the definition of “Indication”.

1.72     “Incyte Excluded Target” means an Incyte Internal Target that is
designated by Incyte as an Incyte Excluded Target in accordance with Section
2.7.4.





8

--------------------------------------------------------------------------------

 

 

1.73     “Incyte Excluded Target List” means a list identifying each Incyte
Excluded Target by ENSEMBL ID and name, as generated and supplemented by Incyte
from time to time in accordance with Section 2.7.4 and maintained by the
Gatekeeper.

1.74     “Incyte Independent Program” has the meaning provided in Section
2.14.1.

1.75     “Incyte Internal Target” means a Biological Target that is the subject
of an Internal Incyte Program.

1.76     “Incyte Restricted Personnel” has the meaning provided in Section
2.14.1.

1.77     “Indemnification Claim Notice” has the meaning provided in Section 9.3.

1.78     “Indemnified Party” has the meaning provided in Section 9.3.

1.79     “Indemnifying Party” has the meaning provided in Section 9.3.

1.80     “Indication” means, with respect to any Associated Product with respect
to a Validated Target, a separate and distinct disease or medical condition in
humans that such Associated Product is intended to treat, cure or prevent,
subject to Section 5.4, as defined by reference to the World Health Organization
International Classification of Diseases, version 10 (as in effect on the
Effective Date, “ICD10”).

1.81     “IND” means (a) an investigational new drug application filed with the
FDA for authorization to commence clinical studies or any corresponding or
similar application in other countries or regulatory jurisdictions and (b) all
supplements and amendments that may be filed with respect to the foregoing.

1.82     “IND Clearance” means, with respect to an IND and the FDA, the earlier
of (a) the date the FDA has notified the applicant for such IND that one or more
clinical studies may commence under such IND and (b) the date that one or more
clinical studies may commence under such IND in the absence of the notice
described in clause (a).  By way of example, the conditions of clause (b) would
be fulfilled if the FDA (i) does not impose a clinical hold within [**] after
filing of an applicable IND and (ii) does not provide the notice described in
clause (a).

1.83     “Infringement” has the meaning provided in Section 6.3.1.

1.84     “Initial Budget” has the meaning provided in Section 2.6.3(b).

1.85     “Initial Research Plan” means (a) the initial plan for carrying out the
research activities of Syros and its Affiliates during the Research Term and (b)
a high-level summary of the research activities of Incyte and its Affiliates
during and after the Research Term, in relation to any Program Target other than
a Validated Target, including, in each case, ((a) and (b)): [**].  The Initial
Research Plan is attached hereto as Schedule 1.85.

1.86     “Initial Research Target” means an Original Target or Preliminary
Target selected by Incyte and designated as an “initial research target” in
accordance with Section 2.8.4 or Section 3.4.





9

--------------------------------------------------------------------------------

 

 

1.87     “Initial Research Target Selection Date” means the earlier of (a) the
date that Incyte designates the final Initial Research Target pursuant to
Section 2.8.4 and (b) the expiration of the Initial Research Target Selection
Period.

1.88     “Initial Research Target Selection Period” has the meaning provided in
Section 2.8.4.

1.89     “Initial Research Target Validation Data” means that portion of the
Program Data generated by or on behalf of either Party or its Affiliates, solely
or jointly, and resulting from the conduct of the Initial Validation Studies.

1.90     “Initial Validated Targets” means each of the [**] of the Initial
Research Targets, Definitive Research Targets or Extended Research Targets
selected by Incyte and designated as a “validated target” in accordance with
Section 3.1.

1.91     “Initial Validation Studies” has the meaning provided in Section 2.8.5.

1.92     “Initial Validation Study Data Package” has the meaning provided in
Section 2.8.5.

1.93     “Internal Incyte Program”  means, with respect to a Biological Target,
a bona fide internal Incyte program where Incyte or any of its Affiliates has
conducted or is conducting activities directed to (a) [**] or (b) a compound
with respect to which any Drug Discovery and Development Activities have been
conducted and wherein such compound directly binds to and activates, inhibits,
agonizes, antagonizes or otherwise modulates such Biological Target.  For
clarity, an “internal Incyte program” shall include a program as described in
this Section 1.93 with respect to which Incyte or any of its Affiliates engages
a Third Party academic or other not-for-profit collaborator to conduct any
activities on behalf of or in collaboration with Incyte or any of its
Affiliates.

1.94     “Internal Syros Program”  means, with respect to a Biological Target
other than a Premium Target, a bona fide internal Syros program where Syros or
any of its Affiliates has conducted or is conducting activities directed to (a)
[**] or (b) a compound with respect to which any Drug Discovery and Development
Activities have been conducted and wherein such compound directly binds to and
activates, inhibits, agonizes, antagonizes or otherwise modulates such
Biological Target.  For clarity, an “internal Syros program” shall include a
program as described in this Section 1.94 with respect to which Syros or any of
its Affiliates engages a Third Party academic or other not-for-profit
collaborator to conduct any activities on behalf of or in collaboration with
Syros or any of its Affiliates.

1.95     “Invalidity or Unenforceability Action” means, with respect to a
Patent, any alleged or threatened assertion of invalidity or unenforceability of
such Patent that is made outside of a proceeding recited in clause (b) of the
definition of “Prosecution Activities”.

1.96     “Joint Patent Committee” or “JPC” has the meaning provided in Section
2.2.3(a).

1.97     “Joint Program IP” has the meaning provided in Section 6.1.2.

1.98     “Joint Research Committee” or “JRC” has the meaning provided in Section
2.2.





10

--------------------------------------------------------------------------------

 

 

1.99     “Know-How” means any and all technical, scientific and other know-how,
inventions, trade secrets, technology, methods, processes, formulae,
instructions, techniques, procedures, designs, drawings, apparatuses,
specifications, data, results of the analysis of data, and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data; in each case (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed.

1.100   “Legal Requirements” has the meaning provided in Section 2.12.2.

1.101   “Losses” has the meaning provided in Section 9.1.

1.102   “Manufacture” means any and all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, shipping, and
holding of a compound or product, or any intermediate thereof, including process
development, process qualification and validation, scale-up, manufacture and
analytic development, product characterization, stability testing, quality
assurance, and quality control.

1.103   “Modulate” means, with respect to a compound and a Program Target, that
such compound (a) directly binds to such Program Target and (b) activates,
inhibits, agonizes, antagonizes or otherwise modulates such Program Target.

1.104   “MPN Exclusivity Period” means the period commencing on the Effective
Date and ending on [**].

1.105   “MPN Field” or “Myeloproliferative Neoplasm Field” means the prevention
or treatment of any of the following diseases or conditions in humans or
animals: (a) myelofibrosis (MF); (b) chronic neutrophilic leukemia (CNL); (c)
polycythemia vera (PV); (d) primary myelofibrosis, including prefibrotic, early
stage or overt fibrotic stage (PMF); (e) essential thrombocythemia (ET); (f)
chronic eosinophilic leukemia, not otherwise specified (NOS); (g)
myeloproliferative neoplasms (unclassifiable); (h) 8p11 myeloproliferative
syndrome; (i) mastocytosis; (j) chronic myelomonocytic leukemia (CMML); (k)
juvenile myelomonocytic leukemia (JMML); (l) myelodysplastic syndrome /
myeloproliferative neoplasm with ring sideroblasts and thrombocytosis
(MDS/MPN-RS-T); and (m) myelodysplastic syndrome / myeloproliferative neoplasm
(unclassifiable), in each case ((a)-(m)), as defined by reference to ICD10.  The
MPN Field shall be deemed to exclude the following indications: (i) acute
myeloid leukemia (AML); (ii) chronic myeloid leukemia (CML); and (iii)
myelodysplastic syndromes (MDS).

1.106   “MPN Field Patentability Criteria” means, with respect to a Definitive
Research Target and the Program Data related to such Definitive Research Target,
the criteria established by the JPC for determining whether such Program Data
are sufficient to support the filing of a Program Patent that Covers the
Exploitation of such Definitive Research Target in the MPN Field.

1.107   “Net Sales” means the gross amount invoiced for the sale of any Royalty
Product by or on behalf of Incyte, any of its Affiliates, its or their direct or
indirect successors (whether as a





11

--------------------------------------------------------------------------------

 

 

successor-in-interest with respect to any of the foregoing Persons or such
Royalty Product by way of product acquisition or otherwise) or any licensee or
sublicensee of any of the foregoing to a Third Party (the “Invoiced Sales”),
less reasonable and customary deductions for: (a) trade, cash, quantity and
prompt settlement discounts (including chargebacks and allowances) actually
allowed; (b) amounts repaid or credited by reason of rejection, return or recall
of goods, rebates or bona fide price reductions; (c) freight, postage, shipping,
transportation and insurance expenses to the extent that such items are included
in the gross amount invoiced; (d) customs and excise duties, value added, sales
and use, excise and other taxes or duties related to the sales to the extent
that such items are included in the gross amount invoiced; (e) rebates and
similar compulsory payments made with respect to sales paid for by any
governmental or Regulatory Authority such as Federal or state Medicaid, Medicare
or similar state programs or equivalent foreign governmental programs; (f) [**];
and (g) [**].  Subject to the limitations with respect to permitted deductions
that may be taken as set forth above, Net Sales shall be calculated in
accordance with GAAP, consistently applied.

In the event that a Royalty Product is sold in any country in the form of a
Combination Product, Net Sales of such Royalty Product shall be determined by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of “Net Sales” by the fraction
A/(A+B), where A is the volume-weighted average sale price in such country of
any Royalty Product that contains the same Associated Compound(s) as such
Combination Product as its sole active ingredient(s), if sold separately in such
country and B is the volume-weighted average sale price in such country of each
product that contains active ingredient(s) other than the Associated Compound(s)
contained in such Combination Product as its sole active ingredient(s) if sold
separately in such country; provided that the sale price in a country for each
Royalty Product that contains only the Associated Compound(s) and each product
that contains solely active ingredient(s) other than the Associated Compound(s)
included in the Combination Product shall be for a quantity comparable to that
used in such Combination Product and of substantially the same class, purity and
potency or functionality, as applicable.  If [**], the Parties shall negotiate
in good faith a reasonable adjustment to Net Sales in such country that takes
into account [**].

1.108   “Nexus” has the meaning provided in Section 3.4.2(b).

1.109   “Non-Breaching Party” has the meaning provided in Section 10.2.1.

1.110   “Non-Validated Target Patent” has the meaning provided in Section 6.2.2.

1.111   “Non-Validated Target Program IP” has the meaning provided in Section
6.3.2.

1.112   “Notice of Conditional Exercise” has the meaning provided in Section
3.1.4(a).

1.113   “Notice Period” has the meaning provided in Section 10.2.1.

1.114   “Option” means an option granted to Incyte pursuant to Section 3.1 to
select an Initial Research Target, Definitive Research Target or Extended
Research Target, as applicable, as a Validated Target in accordance with Section
3.1 in order to obtain the applicable (a) exclusive license under Program IP
pursuant Section 3.3.1(b)(i)(A) or 3.3.1(b)(ii)(A), and (b) non-exclusive





12

--------------------------------------------------------------------------------

 

 

license under Syros Existing Background Target IP pursuant Section
3.3.1(b)(i)(B) or 3.3.1(b)(ii)(B), in each case ((a) and (b)), to Exploit the
applicable Associated Compounds and Associated Products with respect to a
Validated Target.

1.115   “Orange Book” means the FDA publication “Approved Drug Products with
Therapeutic Equivalence Evaluations”.

1.116   “Original Target” has the meaning provided in Section 2.8.1(b).

1.117   “Original Target List” has the meaning provided in Section 2.8.1(b).

1.118   “Patent Challenge” has the meaning provided in Section 10.2.5.

1.119   “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications; (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from any of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents, innovation
patents and design patents and certificates of invention; (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)); and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

1.120   “Payment” has the meaning provided in Section 5.8.

1.121   “Permitted Overrun Costs” has the meaning provided in Section 2.6.3(d).

1.122   “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.123   “PHSA” means the Public Health Service Act as set forth at 42 U.S.C.
Chapter 6A, as may be amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions and modifications thereto).

1.124   “Pilot Samples” has the meaning provided in Section 2.8.1(a).

1.125   “Pilot Target” has the meaning provided in Section 2.8.1(a).

1.126   “Pilot Target List” has the meaning provided in Section 2.8.1(a).





13

--------------------------------------------------------------------------------

 

 

1.127   “Pivotal Trial” means a human clinical trial of a product that is on a
sufficient number of subjects that, prior to commencement of the trial,
satisfies both of the following ((a) and (b)):

(a)        such trial, together with other available evidence from prior
clinical trials, is prospectively designed to establish that such product has an
acceptable safety and efficacy profile for its intended use, and to determine
warnings, precautions, and adverse reactions that are associated with such
product in the dosage range to be prescribed, which trial is intended to support
Regulatory Approval of such product in the United States, the European Union or
Japan and will provide substantial evidence of safety and effectiveness for
reliance by Regulatory Authorities in granting Regulatory Approval; and

(b)        such trial is prospectively designed to be a registration trial
sufficient, together with other available evidence from prior clinical trials,
for submitting an application for Regulatory Approval for such product in the
United States, the European Union or Japan, as evidenced by (i) an agreement
with or statement from the FDA, EMA or PMDA on a special protocol assessment or
equivalent, or (ii) other guidance or minutes issued by the FDA, EMA or PMDA,
for such registration trial.

1.128   “PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan and
any successor entity thereto.

1.129   “Preliminary Target” means an Original Target selected by Incyte and
designated as a “preliminary target” in accordance with Section 2.8.2.

1.130   “Preliminary Target Selection Date” means the earlier of (a) the date
that Incyte designates the final Preliminary Target pursuant to Section 2.8.2
and (b) the expiration of the Preliminary Target Selection Period.

1.131   “Preliminary Target Selection Period” has the meaning provided in
Section 2.8.2.

1.132   “Premium Targets” means [**] Biological Targets identified by or on
behalf of Syros or its Affiliates, prior to the Effective Date, as potentially
relevant to [**] as supported by Premium Target Data that show a rationale
sufficient to demonstrate that each of such Biological Targets is directly
relevant to [**] and that are each designated as a “premium target” to the
Gatekeeper in accordance with Section 2.7.2.

1.133   “Premium Target Confirmation Period” has the meaning provided in Section
2.8.4(c).

1.134   “Premium Target Data” means, with respect to a Premium Target, internal
research data and results, together with the results of analyses thereof, that
are or have been generated with respect to such Premium Target by or on behalf
of Syros from [**].

1.135   “Premium Target List” has the meaning provided in Section 2.7.2.

1.136   “Prepaid Research Amount” has the meaning provided in Section 5.1.





14

--------------------------------------------------------------------------------

 

 

1.137   “Pricing and Reimbursement Approval” means the approval, agreement,
determination or decision from a Regulatory Authority establishing the price
and/or reimbursement for an Associated Product for sale in a given country or
regulatory jurisdiction, if and as required by Applicable Law in such country or
other regulatory jurisdiction prior to or subsequent to the marketing and sale
of an Associated Product in such country or regulatory jurisdiction.

1.138   “Program Data” means that portion of the Program Know-How consisting of
data, together with the results of analyses thereof.

1.139   “Program IP” means the Program Know-How, Program Patents and any
intellectual property rights with respect to the Program Know-How other than
Program Patents.

1.140   “Program Know-How”  means any Know-How conceived, discovered, generated
or otherwise made by or on behalf of (a) either Party or its Affiliates, solely
or jointly, and resulting from the conduct of activities under the Research
Plan; or (b) Incyte or its Affiliates, solely or jointly, and (i) resulting from
the conduct of activities (A) in support of a program initiated under the
Research Plan or (B) under the license granted to Incyte in Section 3.3.1(a),
(ii) resulting from reliance on or use of any Syros Confidential Information, or
(iii) resulting from reliance on or use of any Know-How covered by clause (a),
(b)(i) or (b)(ii); excluding, in each case ((a) and (b)), any Know-How (1)
within the Syros Platform Improvements and (2) to the extent consisting of Drug
Discovery and Development Know-How.

1.141   “Program Patent” means any Patent that Covers any Program Know-How and
that does not Cover any Know-How within the Syros Platform Improvements.

1.142   “Program Target” means, as applicable, an Original Target that is not
also an Incyte Excluded Target, Supplemental Target that is not also an Incyte
Excluded Target, Preliminary Target, Initial Research Target, Definitive
Research Target, Extended Research Target or Validated Target.

1.143   “Progress Reports” has the meaning provided in Section 4.2.

1.144   “Prosecuting Party” means, with respect to a Patent, the Party that has
the right to conduct the Prosecution Activities with respect to such Patent.

1.145   “Prosecution Activities” means, with respect to a Patent, (a) the
preparation, filing, prosecution and maintenance of such Patent and (b) any
activities conducted in relation to any interference proceeding, re-issuance
proceeding, re-examination proceeding, review proceeding, opposition proceeding
or patent term extension with respect to such Patent.

1.146   “Purple Book” means the FDA publication “Lists of Licensed Biological
Products with Reference Product Exclusivity and Biosimilarity or
Interchangeability Evaluations”.

1.147   “Regulatory Approval” means all clearances, approvals (including Pricing
and Reimbursement Approval), licenses, registrations or authorizations of any
Regulatory Authority necessary to commercially distribute, sell and market a
product in a country or territory under this Agreement.





15

--------------------------------------------------------------------------------

 

 

1.148   “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of any
Associated Compound or Associated Product with respect to any Program Target,
including (a) the FDA in the United States, (b) the EMA in the European Union
and (c) the PMDA in Japan.

1.149   “Regulatory Exclusivity Period” means, with respect to each Royalty
Product in any country, a period of exclusivity (other than Patent exclusivity)
granted or afforded by Applicable Law or by a Regulatory Authority in such
country that confers exclusive marketing rights with respect to such Royalty
Product in such country or prevents another party from using or otherwise
relying on any data supporting Regulatory Approval of such Royalty Product
without the prior written consent of the holder of the Drug Approval
Application, such as new chemical entity exclusivity, new use or indication
exclusivity, new formulation exclusivity, orphan drug exclusivity, non-patent
related pediatric exclusivity, reference product exclusivity or any other
applicable marketing or data exclusivity, including any such periods listed in
the FDA’s Orange Book or Purple Book, or any such periods under Article 14(11)
of Parliament and Council Regulation (EC) No. 726/2004, Parliament and Council
Regulation (EC) No. 141/2000 on orphan medicines, Parliament and Council
Regulation (EC) No. 1901/2006 on medicinal products for pediatric use and under
national implementations in the European Union of Article 10 of Parliament and
Council Directive 2001/83/EC, and all international equivalents of any of the
foregoing.

1.150   “Research Documentation” has the meaning provided in Section 2.11.

1.151   “Research Plan” means the Initial Research Plan, as amended in
accordance with the terms of this Agreement, including the anticipated average
number of FTEs for each Party, the deliverables, and timelines, in each case
that are described therein.

1.152   “Research Program” means the research activities performed by the
Parties pursuant to the Research Plan and in accordance with the terms of this
Agreement.

1.153   “Research Term” means the period commencing on the Effective Date and,
unless extended pursuant to Section 2.9, ending on the earlier of (a) [**] and
(b) [**].

1.154   “Reserved Targets” means, subject to Section 3.4, (a) all Original
Targets until the Preliminary Target Selection Date, upon which all Original
Targets (i) selected as Preliminary Targets shall continue to be Reserved
Targets unless and until such Preliminary Targets subsequently become Unreserved
Targets and (ii) not selected as Preliminary Targets shall become Unreserved
Targets; (b) all Preliminary Targets until the Initial Research Target Selection
Date, upon which all Preliminary Targets (i) selected as Initial Research
Targets shall continue to be Reserved Targets unless and until such Initial
Research Targets subsequently become Unreserved Targets and (ii) not selected as
Initial Research Targets shall become Unreserved Targets; (c) all Initial
Research Targets until the expiration of the option under Section 3.1.1(b), upon
which all Initial Research Targets (i) selected as Definitive Research Targets
or Validated Targets shall continue to be Reserved Targets unless and until such
Definitive Research Targets subsequently become Unreserved Targets and (ii) not
selected as Definitive Research Targets or Validated Targets





16

--------------------------------------------------------------------------------

 

 

shall become Unreserved Targets; (d) all Definitive Research Targets until the
expiration of the option under Section 3.1.2(b), upon which all Definitive
Research Targets (i) selected as Extended Research Targets or Validated Targets
shall continue to be Reserved Targets unless and until such Extended Research
Targets subsequently become Unreserved Targets and (ii) not selected as Extended
Research Targets or Validated Targets shall become Unreserved Targets; (e) all
Extended Research Targets until the expiration of the option under Section
3.1.3(b), upon which all Extended Research Targets (i) selected as Validated
Targets shall continue to be Reserved Targets and (ii) not selected as Validated
Targets shall become Unreserved Targets; and (f) all Validated Targets.

1.155   “Reverted Target Data” has the meaning provided in Section
6.2.2(c)(iii)(B).

1.156   “Reverted Target Patent” has the meaning provided in Section
6.2.2(c)(iii)(A).

1.157   “Royalty Product” means an Associated Product with respect to a
Validated Target that is sold or invoiced for sale by or on behalf of Incyte,
any of its Affiliates, its or their direct or indirect successors (whether as a
successor-in-interest with respect to any of the foregoing Persons or such
Associated Product by way of product acquisition or otherwise) or any licensee
or sublicensee of any of the foregoing.

1.158   “Royalty Term” means, with respect to each Royalty Product and country,
the period commencing on the date of the First Commercial Sale of such Royalty
Product in such country and ending on the latest to occur of: (a) the expiration
of the last-to-expire Program Patent or Syros Existing Background Target Patent
in such country that contains a Valid Claim that claims (i) (A) the applicable
Validated Target or (B) any nucleic acid sequence encoding such Validated
Target, in each case ((A) or (B)), as a composition of matter; (ii) the
Exploitation of such Validated Target with respect to any compound or product,
including any method of treatment related to the Modulation of such Validated
Target; or (iii) any compound whose primary activity is Modulation of such
Validated Target, as a composition of matter; provided that, in each case
((i)-(iii)), the Exploitation of such Royalty Product would infringe such Valid
Claim (or, in the case of a pending Valid Claim, would infringe such pending
Valid Claim if it issued) but for ownership of the Patent in which such Valid
Claim is listed or but for the licenses granted to Incyte under Section
3.3.1(b); (b) the expiration of Regulatory Exclusivity Period in such country
for such Royalty Product; and (c) the tenth (10th) anniversary of such First
Commercial Sale.

1.159   “Sales Milestone Event” has the meaning provided in Section 5.5.

1.160   “Sales Milestone Payment” has the meaning provided in Section 5.5.

1.161   “Sample Specifications” has the meaning provided in Section 2.12.1.

1.162   “Samples” has the meaning provided in Section 2.6.2.

1.163   “SEC” means the United States Securities and Exchange Commission.

1.164   “Selection Window” means the period commencing on the Effective Date and
ending on the earlier of (a) [**] or (b) [**].





17

--------------------------------------------------------------------------------

 

 

1.165   “Senior Executive” means, with respect to Syros, Syros’ Chief Executive
Officer (CEO) or the CEO’s designee and with respect to Incyte, Incyte’s Chief
Scientific Officer (CSO) or the CSO’s designee.

1.166   “Stock Purchase Agreement” means that certain Stock Purchase Agreement
between the Parties, effective as of the Effective Date.

1.167   “Sublicensee” means a Third Party that is granted a sublicense by Incyte
or its Affiliate under the license grants in Section 3.3.1(b).

1.168   “Super-Enhancer Data” means [**].  For clarity, the Super-Enhancer Data
is not intended, and shall not be construed, to include any Circuitry Map Data.

1.169   “Supplemental Samples” has the meaning provided in Section 2.8.3(a).

1.170   “Supplemental Target” has the meaning provided in Section 2.8.3(a).

1.171   “Supplemental Target Data Package” has the meaning provided in Section
2.8.3(c).

1.172   “Supplemental Target List” has the meaning provided in Section 2.8.3(a).

1.173   “Supplemental Validated Target” means each of the [**] of the Initial
Research Targets, Definitive Research Targets or Extended Research Targets
selected by Incyte and designated as a “validated target” in accordance with
Section 3.1.

1.174   “Syros Excluded Target List” means a list identifying each Syros
Excluded Target by ENSEMBL ID and name, as generated and supplemented by Syros
from time to time in accordance with Section 2.7.3 and maintained by the
Gatekeeper.

1.175   “Syros Excluded Targets” means the (a) Syros Initial Excluded Targets;
(b) Syros Internal Excluded Targets; (c) Syros Third Party Excluded Targets; and
(d) any Premium Target not (i) selected by Incyte as an Initial Research Target
within the Initial Research Target Selection Period or (ii) confirmed by Incyte
as an Initial Research Target within the Premium Target Confirmation Period.

1.176   “Syros Existing Background Target IP” means the Syros Existing
Background Target Know-How and Syros Existing Background Target Patents.

1.177   “Syros Existing Background Target Know-How” means, with respect to a
Program Target, any Know-How Controlled by Syros or any of its Controlled
Affiliates as of the Effective Date, to the extent specifically relating to such
Program Target, excluding any (a) Program Know-How, (b) Know-How to the extent
relating to the Syros Platform and (c) Drug Discovery and Development Know-How
(including any Know How relating to any Syros Therapeutic).

1.178   “Syros Existing Background Target Patent” means, with respect to a
Program Target, any Patent Controlled by Syros or any of its Controlled
Affiliates as of the Effective Date that Covers any Syros Existing Background
Target Know-How specifically relating to such Program





18

--------------------------------------------------------------------------------

 

 

Target, excluding any (a) Program Patent, (b) Patent Covering the Syros Platform
and (c) Patent Covering any Drug Discovery and Development Know-How (including
any Patent Covering any Syros Therapeutic).

1.179   “Syros FTE Rate” means [**] Dollars ($[**]) per FTE.

1.180   “Syros Independent Program” has the meaning provided in Section 2.14.2.

1.181   “Syros Initial Excluded Targets” means [**].

1.182   “Syros Internal Excluded Target” means a Syros Internal Target that is
designated by Syros as a Syros Internal Excluded Target in accordance with
Section 2.7.3(b).

1.183   “Syros Internal Target” means a Biological Target that is the subject of
an Internal Syros Program.

1.184   “Syros Platform” means the proprietary gene expression (including
differential gene expression) and control platform that enables the
identification of therapeutic targets based on an understanding of
disease-causing alterations in gene expression, including instruments,
analytical methods, algorithms, databases of regulatory genomes, procedures,
reagents, techniques, software and platforms, in each case, controlled by Syros
or any of its Controlled Affiliates as of the Effective Date or at any time
during the Term, excluding, in each case, any aspect of the Syros Platform
excluded pursuant to Section 11.2.2(b).

1.185   “Syros Platform Improvements” means (a) any Know-How, to the extent
relating to the Syros Platform or relating to any improvement thereto,
conceived, discovered, generated or otherwise made by or on behalf of either
Party or its Affiliates, solely or jointly, during the Term; (b) any Patent that
Covers any Know-How of clause (a); or (c) any intellectual property rights with
respect to the Know-How of clause (a), other than the Patents of clause
(b).  For clarity, the Circuitry Map Data and Super-Enhancer Data are not
intended, and shall not be construed, to be included in the Syros Platform
Improvements.

1.186   “Syros Restricted Personnel” has the meaning provided in Section 2.14.2.

1.187   “Syros Therapeutic” means any compound or product researched, Developed,
Commercialized, owned or Controlled by Syros or any of its Affiliates (a) as of
the Effective Date or (b) after the Effective Date, during the Term and outside
of the Research Program, including SY-1425 and SY-1365, and any improvements to
any of the foregoing.

1.188   “Syros Third Party Excluded Target” means a Syros Third Party Target
that is designated by Syros as a Syros Third Party Excluded Target in accordance
with Section 2.7.3(c).

1.189   “Syros Third Party Target” means a Biological Target that is the subject
of a Third Party Collaboration Agreement.

1.190   “Target” means each Biological Target identified in accordance with the
Research Plan during the Research Term by Syros’ use of the Syros Platform to
analyze the Samples.





19

--------------------------------------------------------------------------------

 

 

1.191   “Term” has the meaning provided in Section 10.1.

1.192   “Termination Notice” has the meaning provided in Section 10.2.1.

1.193   “Third Party” means any Person other than a Party or its Affiliates.

1.194   “Third Party Claims” has the meaning provided in Section 9.1.

1.195   “Third Party Collaboration Agreement” means, with respect to a
Biological Target, an executed agreement with a Third Party under which Syros
has granted or grants such Third Party any ownership interest or license, or an
option to obtain any ownership interest or license, in or to any intellectual
property rights with respect to (a) such Biological Target or (b) any compound
directed to or that activates, inhibits, agonizes, antagonizes or otherwise
modulates such Biological Target.

1.196   “Third Party Infringement Claim” has the meaning provided in Section
6.5.1.

1.197   “Third Party Platform Rights” has the meaning provided in Section
6.6.1(b).

1.198   “Unreserved Targets” means any Program Target that is not a Reserved
Target.

1.199   “Valid Claim” means any claim of (a) an issued and unexpired Patent that
has not been held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through disclaimer or otherwise; or (b) a pending
Patent application that was filed and is being prosecuted in good faith and has
not been abandoned or finally disallowed without the possibility of appeal or
re-filing of such application and that has been pending for less than seven (7)
years from the filing date of the Patent from which such Patent application
claims its earliest priority date.

1.200   “Validated Target” means an Initial Research Target, a Definitive
Research Target or an Extended Research Target selected by Incyte and designated
as a “validated target” in accordance with Section 3.1.  For clarity, the
Validated Targets include the Initial Validated Targets and the Supplemental
Validated Targets.

1.201   “Validated Target Patent” has the meaning provided in Section 6.2.3.

1.202   “Validated Target Payment” has the meaning provided in Section 5.3.2.

1.203   “Validated Target Program IP” has the meaning provided in Section 6.3.2.

1.204   “[**]” has the meaning provided in Section 3.3.4.

1.205   “[**]” has the meaning provided in Section 3.3.4.





20

--------------------------------------------------------------------------------

 

 

ARTICLE 2 - RESEARCH PROGRAM; IDENTIFICATION AND SELECTION OF ORIGINAL
TARGETS, PRELIMINARY TARGETS, INITIAL RESEARCH TARGETS, DEFINITIVE
RESEARCH TARGETS AND EXTENDED RESEARCH TARGETS

2.1       Overview.  The principal goal of the Research Program shall be to
identify, validate and select Validated Targets as set forth below.

2.2       Joint Research Committee.  The Parties shall establish a joint
research committee (the “Joint Research Committee” or “JRC”) promptly and no
later than [**] after the Effective Date.  The JRC shall consist of three (3)
representatives from each of the Parties, each of which shall be employees of
the applicable Party or an Affiliate thereof with the requisite experience and
seniority to enable such representative to represent the applicable Party with
respect to the responsibilities set forth in Section 2.2.1.  From time to time,
each Party may substitute one or more of its representatives to the JRC upon
written notice to the other Party.

2.2.1    Responsibilities of the JRC.  The JRC shall oversee the Research
Program and, in particular, shall:

(a)        facilitate communications between the Parties with respect to the
Research Program and coordinate the activities of the Parties under the Research
Plan;

(b)        oversee the progress of the Research Program, and review and discuss
the results of the activities under the Research Plan;

(c)        review the Research Plan on an as-needed basis, determine whether to
propose amendments based on such review, and propose and recommend any such
amendments for approval pursuant to Section 2.4.4;

(d)        determine the actual number of Supplemental Samples to be provided in
accordance with Section 2.8.3(a), based on the power calculation included in the
Original Target Data Package;

(e)        as applicable, determine the prioritization and acceleration (but not
selection) of Preliminary Targets, Initial Research Targets, Definitive Research
Targets, Extended Research Targets or Validated Targets under the Research
Program;

(f)        review and discuss (but not select) the:

(i)         Original Targets under consideration by Incyte for selection as (A)
Preliminary Targets in accordance with Section 2.8.2, (B) Initial Research
Targets in accordance with Section 2.8.4 or Section 3.4, (C) Definitive Research
Targets selected in accordance with Section 2.8.6 or Section 3.4, or (D)
Extended Research Targets in accordance with Section 2.8.8 or Section 3.4;

(ii)       Preliminary Targets under consideration by Incyte for selection as
Initial Research Targets in accordance with Section 2.8.4(a);





21

--------------------------------------------------------------------------------

 

 

(iii)      Initial Research Targets under consideration by Incyte for selection
as (A) Definitive Research Targets in accordance with Section 2.8.6(a) or (B)
Validated Targets in accordance with Section 3.1.1;

(iv)       Definitive Research Targets under consideration by Incyte for
selection as (A) Extended Research Targets in accordance with Section 2.8.8 or
(B) Validated Targets in accordance with Section 3.1.2; and

(v)        Extended Research Targets under consideration by Incyte for selection
as Validated Targets in accordance with Section 3.1.3;

(g)        determine when no further Definitive Validation Studies will be
conducted with respect to any Definitive Research Target;

(h)        review the list of Original Targets;

(i)         review the Initial Validation Study Data Package; and

(j)         establish and oversee the JPC in accordance with Section 2.2.3.

2.2.2    Alliance Managers.  Each Party shall appoint one of its representatives
to the JRC to oversee contact between the Parties for all matters between
meetings of the JRC and to have such other responsibilities as the Parties may
agree in writing after the Effective Date (each of such representatives, an
“Alliance Manager”).  The Alliance Managers shall work together to manage and
facilitate the communication between the Parties under this Agreement.  From
time to time, each Party may substitute its Alliance Manager upon written notice
to the other Party.  Notwithstanding any termination of the JRC pursuant to
Section 2.5, following the Research Term, the Parties’ Alliance Managers shall
continue to manage and facilitate the communication between the Parties under
this Agreement with respect to any activities conducted by or on behalf of
Incyte or its Affiliates with respect to any Program Target(s) for which Incyte
retains an unexercised Option.

2.2.3    Joint Patent Committee.

(a)        Establishment.  Within [**] after either Party requests to enter into
a common interest agreement with respect to certain information to be shared by
the Parties hereunder and provides an initial draft of such common interest
agreement to the other Party, the Parties shall negotiate in good faith and
enter into a common interest agreement to protect attorney-client privilege.
Within [**] after entering into such common interest agreement the Parties shall
establish a joint patent committee (the “Joint Patent Committee” or “JPC”) as
more fully described in this Section 2.2.3.  Neither Party shall file any
Program Patent until after the JPC has been established under this Section 2.2.3
and after the All Uses Field Patentability Criteria and MPN Field Patentability
Criteria have been determined by the JPC.  The JPC shall facilitate the
discussion and coordination of Prosecution Activities with respect to Program
Patents.

(b)        Membership.  The JPC shall be comprised of at least one (1)
representative (or such other number of representatives as the Parties may
mutually agree) from each of Incyte and Syros.  Each Party may replace any or
all of its representatives on the JPC at any time





22

--------------------------------------------------------------------------------

 

 

upon written notice to the other Party.  Each Party shall be free to appoint
outside patent counsel as a representative of such Party to the JPC.

(c)        Responsibilities.  The JPC shall perform the following functions: (i)
determine the All Uses Field Patentability Criteria and MPN Field Patentability
Criteria within a reasonable amount of time after the establishment of the JPC;
(ii) facilitate the discussion and coordination of the Parties’ activities under
Section 6.2; (iii) without limitation to clause (ii), serve as a forum for
exchanging information and facilitating discussions regarding patentability and
freedom to operate assessments; and (iv) perform such other patent-related
responsibilities as may be mutually agreed by the Parties from time to
time.  Notwithstanding the foregoing, the JPC shall not have any decision-making
authority beyond establishing the All Uses Field Patentability Criteria and MPN
Field Patentability Criteria, and in particular shall not have any power to
amend, modify, interpret or waive the terms of this Agreement, or to alter,
increase, expand or waive compliance by a Party with its obligations under this
Agreement.

(d)        Decisions.  The All Uses Field Patentability Criteria and MPN Field
Patentability Criteria shall be determined by consensus of the JPC, with each
Party having one (1) vote.  If the JPC cannot agree on such criteria, then
either Party may refer such disagreement to the JRC (if still in effect) or the
Parties (if the JRC has been terminated) for further discussions; provided that
the JRC shall not have final decision-making authority over such criteria, which
shall only be determined by consensus of the JPC or by mutual agreement of the
Parties.

2.3       JRC Meetings.  Unless otherwise agreed by the Parties, the JRC shall
meet at least quarterly, or more frequently if otherwise agreed by the
JRC.  Such meetings may be held in-person or by teleconference or
videoconference or similar means in which each participant can hear what is said
by, and be heard by, the other participants.  The location of such in-person
meetings shall be mutually agreed by the JRC.  If the JRC is unable to agree
upon the location of such in-person meetings, then the location of such meetings
shall alternate between Cambridge, Massachusetts and Wilmington, Delaware.  Each
Party shall be responsible for all travel and related expenses incurred by its
representatives in connection with JRC meetings.  Each Party may invite
non-voting observers from the JPC or relevant internal functional areas to
attend JRC meetings when appropriate to address matters that are the subject of
a meeting; provided that such observers (a) are subject to commercially
reasonable written obligations of confidentiality and non-use with respect to
Confidential Information, except in the case of outside patent counsel serving
in a representative capacity on the JPC, and (b) are subject to assignment
obligations as necessary to fully effect the ownership of intellectual property
as provided for in Section 6.1.  The JRC shall have the right to adopt standing
rules as necessary or useful for carrying out its responsibilities; provided
that such rules shall not be inconsistent with the terms of this Agreement.

2.4       Decision-Making.

2.4.1    Generally.  Except with respect to the responsibilities set forth in
[**], for which the JRC shall have decision-making authority, the JRC shall
serve only as an advisory body and shall not have any decision making
authority.  The authority of the JRC, and the decision-making principles
outlined in this Section 2.4, are not intended, and shall not be construed, to
extend





23

--------------------------------------------------------------------------------

 

 

to the day-to-day conduct of any activities carried out by either Party with
respect to the activities for which such Party is allocated responsibility under
the Research Plan.

2.4.2    Process.  Except as otherwise set forth in Section 2.4.3(a), the
matters subject to the JRC’s decision-making authority shall be made by
unanimous vote.  Incyte’s representatives to the JRC shall collectively have one
(1) vote and Syros’ representatives to the JRC shall collectively have one (1)
vote on such matters.  No decision shall be made without a quorum of at least
two (2) representatives from each Party present.  Notwithstanding the foregoing,
decisions may be made between meetings of the JRC; provided that such decisions
are in writing and signed by at least two (2) representatives from each Party to
the JRC.  Each Party’s representatives to the JRC shall use good faith,
reasonable efforts to achieve unanimity on all issues.

2.4.3    Dispute Resolution.

(a)        If the JRC cannot, or does not, reach consensus on any matter within
the JRC’s decision-making authority [**] shall have final decision-making
authority over such matter and such decision shall be final upon [**] provision
of a written, signed document outlining the decision to [**].

(b)        Notwithstanding Section 2.4.3(a),  [**] may not exercise its final
decision-making authority pursuant to Section 2.4.3(a) in a manner that would
(i) require [**] with respect to the Research Program in excess of the resources
or amounts set forth in the Initial Research Plan, including with respect to any
stage of research set forth therein; (ii) result in the transfer to [**] (in
whole or in part); (iii) result in [**] infringing or misappropriating any
intellectual property owned or controlled by a Third Party or violating any term
or condition of any agreement between [**] and a Third Party; or (iv) waive
compliance with this Agreement, or amend or otherwise modify any term or
condition of this Agreement or the Research Plan.  Each Party shall retain the
rights, powers, and discretion granted to it under this Agreement and no such
rights, powers, or discretion shall be delegated to or vested in the JRC unless
such delegation or vesting of rights is expressly provided for in this Agreement
or the Parties otherwise agree in writing.

2.4.4    Amendments and Waivers.  The JRC shall not have the power to waive
compliance with the terms of this Agreement, or to amend or otherwise modify
such terms or to amend or modify the Research Plan, and any such amendment to
the terms of this Agreement (or the Research Plan) shall be made only pursuant
to Section 11.7;  [**] thereunder following completion of the Initial Validation
Studies.  Without limiting the foregoing, and subject to the terms and
conditions of this Agreement (including, for clarity Section 2.6.3), [**] shall
not unreasonably withhold its consent to proposed amendments to the Research
Plan with respect to matters relating to the activities being conducted by [**];
 provided that such proposed amendments would not (a) require [**] with respect
to the Research Program in excess of the resources or amounts set forth in the
Initial Research Plan (including by increasing such resources or amounts with
respect to any stage of research); (b) result in the transfer to [**] (in whole
or in part); (c) result in [**] infringing or misappropriating any intellectual
property owned or controlled by a Third Party or violating any term or condition
of any agreement between [**] and a Third Party; or (d) result in a change of
scope with respect to the nature of the Samples or analyses conducted by Syros
with respect to the Samples, or the data generated therefrom.





24

--------------------------------------------------------------------------------

 

 

2.5       Termination of the JRC.  Following expiration of the Research Term, if
Syros or its Affiliates are not then providing ongoing research, development or
other support to Incyte or its Affiliates in connection with this Agreement,
then either Party may terminate the JRC, but not the JPC, upon [**] written
notice to the other Party.

2.6       Research Plan.

2.6.1    Diligence.  Subject to Section 2.8.1(d) and Section 2.8.3(d), Syros
shall (a) perform the activities and analyses assigned to Syros under the
Research Plan with respect to the Samples in accordance with the terms of the
Research Plan and (b) use Commercially Reasonable Efforts to (i) perform such
activities and analyses within the timeframes described in the Research Plan,
including by allocating an appropriate number of FTEs to the work to be
conducted by or on behalf of Syros under the Research Plan at any time during
the Research Term and (ii) provide deliverables that meet any applicable minimum
criteria for such deliverables as set forth in the Research Plan.  Incyte shall
(x) perform the activities and analyses assigned to Incyte under the Research
Plan in accordance with the terms of the Research Plan and (y) use Commercially
Reasonable Efforts to (i) perform such activities and analyses within the
timeframes described in the Research Plan and (ii) provide deliverables that
meet any applicable minimum criteria for such deliverables as set forth in the
Research Plan.

2.6.2    Research Plan Responsibilities.  Unless otherwise agreed in writing by
the Parties or expressly provided in the Research Plan, the allocation of
responsibilities and obligations under the Research Plan shall be as follows:
(a) Incyte shall solely have the obligation for (i) providing all samples from,
or derived from, human subjects or cell lines that are necessary to perform the
Research Program (collectively, “Samples”), including patient samples and
control samples, in accordance with Section 2.12 and the Research Plan; (ii)
performing the Definitive Validation Studies in accordance with Section 2.8.7
and the Research Plan; and (iii) performing any other research activities at
Incyte’s election during or following the Research Term in relation to any
Program Target with respect to which Incyte retains an unexercised Option, in
accordance with the Research Plan; and (b) Syros, subject to Incyte’s rights and
obligations under clause (a) and Section 2.8.5(a), under the oversight of the
JRC, shall solely have the obligation for (i) analyzing the Pilot Samples in
accordance with Section 2.8.1 and the Research Plan; (ii) analyzing the
Supplemental Samples in accordance with Section 2.8.3 and the Research Plan; and
(iii) performing the Initial Validation Studies in accordance with Section 2.8.5
and the Research Plan; in each case ((a) and (b)), subject to and in accordance
with the terms of this Agreement.  Notwithstanding anything to the contrary in
this Agreement or the Research Plan, Syros shall not use any Syros Therapeutic
in performing its obligations under this Agreement, including in performing its
activities under the Research Plan.  Without limiting the foregoing, Incyte
shall have the right to use Program IP and Syros Existing Background Target IP
to conduct validation activities and preclinical research on Program Targets
pursuant to the license granted in Section 3.3.1(a).

2.6.3    Costs and Expenses.

(a)        Generally.  The Parties intend that Incyte shall fund all costs and
expenses incurred by or on behalf of Syros or its Affiliates in performing its
or their activities under the Research Program in accordance with the Research
Plan, including with respect to FTEs (at the





25

--------------------------------------------------------------------------------

 

 

Syros FTE Rate) and reasonable and documented out-of-pocket costs and expenses;
provided that Incyte shall have no obligation to pay Syros or its Affiliates
more than Seven Million Five-Hundred Thousand Dollars ($7,500,000) in the
aggregate for such costs and expenses incurred during the Research Term, except
to the extent Incyte has an obligation to pay Syros such excess costs and
expenses pursuant to Section 2.6.3(c), Section 2.6.3(d) or Section
2.8.5(b)(iii), or to the extent otherwise agreed to in writing in advance by
Incyte.

(b)        Initial Budget.  The Initial Research Plan includes an initial budget
that represents Syros’ good faith estimate of its costs and expenses, including
with respect to FTEs (at the Syros FTE Rate) and out-of-pocket costs and
expenses, for conducting its activities during the Research Term (the “Initial
Budget”).

(c)        Amendments to the Research Plan and Budget.  If the Parties agree to
amend the Research Plan in a manner that would increase the costs and expenses
of, or resources committed by, Syros or any of its Affiliates beyond those set
forth in the then-current Budget or Research Plan, including with respect to any
stage of research set forth in such Research Plan, then (i) the Parties shall
mutually agree upon an amendment to such Budget to account for such increase
(including, for clarity, any increased out-of-pocket costs and expenses and
additional FTEs of Syros at the applicable Syros FTE Rate) and (ii) Incyte shall
pay to Syros any additional amounts agreed to by the Parties in accordance with
the terms of such amendment or Section 2.6.3(e).  If the Parties are unable to
agree upon any such amendment to such Budget, then Syros shall have no
obligation to perform any such activities that would increase Syros’ costs and
expenses, or resources committed, beyond those set forth in the then-existing
Research Plan (and Budget), including with respect to any stage of research.

(d)        Cost Overruns.  Syros shall promptly inform Incyte upon Syros’
determining that it is likely to overspend the amounts set forth in the
then-current Budget, in the aggregate or with respect to any stage of
research.  If Syros exceeds the budgeted amounts, including with respect to any
stage of research, then Syros shall provide Incyte with an explanation regarding
the excess over such budgeted amounts.  Subject to the last sentence of this
Section 2.6.3(d), any such overspend shall be deemed “Permitted Overrun Costs”
to the extent that such overspend (i) (A) did not result from the failure of
Syros or any of its Affiliates to adequately supervise a subcontractor or from
other negligence or intentional misconduct on the part of Syros or any of its
Affiliates or subcontractors with respect to the excess over such budgeted
amounts and (B) that Syros has promptly notified Incyte of such overspend and
used reasonable efforts to mitigate the size of such overspend; (ii) has been
approved by Incyte in writing; or (iii) resulted from the failure of Incyte to
perform its obligations in accordance with this Agreement, including the
Research Plan.  With respect to any portion of Permitted Overrun Costs that
exceed [**] percent ([**]%) of the amounts set forth in the then-current Budget,
in the aggregate or with respect to any stage of research, Incyte shall only be
responsible for such portion in excess of [**] percent ([**]%) to the extent
that Syros can establish a reasonable scientific basis for such portion of the
overspend.

(e)        Payments.  Syros agrees to issue no later than [**] after the end of
each Calendar Quarter an invoice for (i) Incyte’s portion of any Permitted
Overrun Costs incurred with respect to such Calendar Quarter and (ii) except as
otherwise agreed in an applicable amendment to the Budget, any Permitted Overrun
Costs incurred in connection with an amendment





26

--------------------------------------------------------------------------------

 

 

to the Research Plan.  Each of such invoices shall provide reasonable detail to
permit Incyte to identify the activities conducted by Syros and the related
costs and expenses incurred by Syros.  Incyte shall pay Syros any undisputed
amounts due under such invoices within [**] after receipt and any remaining
amounts due within [**] after resolution of any dispute with respect thereto.

2.7       Gatekeeping.

2.7.1    Appointment of Gatekeeper.  Within [**] after the Effective Date, the
Parties shall cooperate to qualify and select, and Syros shall use reasonable
efforts to engage, an independent Third Party gatekeeper reasonably acceptable
to both Parties (the “Gatekeeper”).  If required to do so by the Gatekeeper in
order to engage the Gatekeeper, each Party agrees to indemnify and hold the
Gatekeeper harmless from liabilities arising from the performance of the
Gatekeeper’s responsibilities in connection with this Agreement.

2.7.2    Premium Targets.  Within [**] after the Gatekeeper is engaged in
accordance with Section 2.7.1, Syros shall submit to the Gatekeeper a list
identifying, by ENSEMBL ID and name, each Premium Target (the “Premium Target
List”).

2.7.3    Syros Excluded Targets.

(a)        [**].  As of the Effective Date, the Parties agree that [**] are
deemed to be Syros Initial Excluded Targets and shall be included on the Syros
Excluded Target List.

(b)        Syros Internal Excluded Targets.

(i)         Following Appointment of the Gatekeeper.  Syros shall have the
right, within [**] after the Gatekeeper is engaged in accordance with Section
2.7.1, to designate up to [**] Syros Internal Targets as Syros Internal Excluded
Targets, which Syros Internal Targets shall become Syros Internal Excluded
Targets, and be added to the Syros Excluded Target List, upon Syros’ written
notice to the Gatekeeper identifying each of such Syros Internal Targets by
ENSEMBL ID and name.

(ii)       Otherwise During the Selection Window.  Except as set forth in
Section 2.7.3(b)(i), Syros shall not have any right to designate any Syros
Internal Target as a Syros Excluded Target during the Selection Window.

(iii)      Following the Selection Window.  Following the Selection Window,
Syros shall have the right to designate any number of Syros Internal Targets
that are Unreserved Targets as Syros Internal Excluded Targets, which Syros
Internal Targets shall become Syros Internal Excluded Targets, and be added to
the Syros Excluded Target List, upon Syros’ written notice to the Gatekeeper
identifying each of such Syros Internal Targets by ENSEMBL ID and name.

(c)        Syros Third Party Excluded Targets.





27

--------------------------------------------------------------------------------

 

 

(i)         [**] of the Selection Window.  During any portion of the Selection
Window commencing on the Effective Date and ending on [**], Syros shall not have
any right to designate any Syros Third Party Target as a Syros Excluded Target.

(ii)       [**] of the Selection Window.

(A)       Fresh Pilot Samples.  If Syros determines that fresh Pilot Samples
must be used in the Research Program, then, during any portion of the Selection
Window commencing on [**] and ending [**], Syros shall not have the right to
designate any Syros Third Party Target as a Syros Excluded Target.

(B)       Frozen Pilot Samples.  If Syros determines that frozen Pilot Samples
can be used in the Research Program, then, during any portion of the Selection
Window commencing on [**] and ending [**], Syros shall have the right to
designate up to [**] Syros Third Party Targets that are Unreserved Targets as
Syros Third Party Excluded Targets, which Syros Third Party Targets shall become
Syros Third Party Excluded Targets, and be added to the Syros Excluded Target
List, upon Syros’ written notice to the Gatekeeper identifying each of such
Syros Third Party Targets by ENSEMBL ID and name.

(iii)      Following the Selection Window.  Following the Selection Window,
Syros shall have the right to designate any number of Syros Third Party Targets
that are Unreserved Targets as Syros Third Party Excluded Targets, which Syros
Third Party Targets shall become Syros Third Party Excluded Targets, and be
added to the Syros Excluded Target List, upon Syros’ written notice to the
Gatekeeper identifying each of such Syros Third Party Targets by ENSEMBL ID and
name.

2.7.4    Incyte Excluded Targets.  Incyte shall have the right, during the
period commencing on the date that the Gatekeeper is engaged in accordance with
Section 2.7.1 and ending on the Delivery Date, to designate up to [**] Incyte
Internal Targets as Incyte Excluded Targets, which Incyte Internal Targets shall
become Incyte Excluded Targets, and be added to the Incyte Excluded Target List,
upon Incyte’s written notice to the Gatekeeper identifying each of such Incyte
Internal Targets by ENSEMBL ID and name.

2.7.5    Responsibilities of the Gatekeeper.  The Gatekeeper shall be
responsible for:

(a)        maintaining the Premium Target List;

(b)        maintaining the Syros Excluded Target List, and updating the Syros
Excluded Target List as of the date that Syros designates any (i) Syros Internal
Target as a Syros Internal Excluded Target in accordance with Section 2.7.3(b)
or (ii) Syros Third Party Target as a Syros Third Party Excluded Target in
accordance with Section 2.7.3(c);





28

--------------------------------------------------------------------------------

 

 

(c)        maintaining the Incyte Excluded Target List, and updating the Incyte
Excluded Target List as of the date that Incyte designates any Incyte Internal
Target as an Incyte Excluded Target in accordance with Section 2.7.4;

(d)        updating the Syros Excluded Target List to add any Premium Target not
(i) selected by Incyte as an Initial Research Target within the Initial Research
Target Selection Period or (ii) confirmed by Incyte as an Initial Research
Target within the Premium Target Confirmation Period; and

(e)        conducting the activities designated to be performed by the
Gatekeeper in Section 2.8.1(b), Section 2.8.2, Section 2.8.3(b), Section
2.8.4(a), Section 2.8.4(b), Section 2.8.6(b) and Section 3.4.2(c) of this
Agreement.

2.7.6    Disclosure of Premium Targets and Excluded Targets by the
Gatekeeper.  Except as expressly required by Section 2.8.4(a) or Section
2.8.4(b), the Gatekeeper shall not be permitted to disclose the identity of any
Premium Target to Incyte.  Except as expressly required by Section 2.8.4(b),
Section 2.8.6(b) or Section 3.4.2(c), the Gatekeeper shall not be permitted to
disclose the identity of any Syros Excluded Target to Incyte.  The Gatekeeper
shall not be permitted to disclose the identity of any Incyte Excluded Target to
Syros.  Notwithstanding the foregoing, the Gatekeeper shall be permitted to
disclose the identity of (a) Syros Excluded Targets to Incyte or (b) Incyte
Excluded Targets to Syros, in each case ((a) or (b)), if and to the extent
required by Applicable Law or as otherwise agreed by the Parties in writing.

2.7.7    Costs and Expenses.  The costs and expenses of the Gatekeeper, to the
extent reasonably allocable to this Agreement or the Parties’ activities
hereunder, shall be [**].

2.8       Identification and Selection of Original Targets, Preliminary Targets,
Initial Research Targets, Definitive Research Targets and Extended Research
Targets.

2.8.1    Pilot Study.

(a)        Analyses.  Within [**] following the Effective Date (if Syros
confirms that frozen Samples will be suitable for it to perform the activities
assigned to it under the Research Plan) or within [**] following the Effective
Date (if Syros confirms that fresh Samples will be required for it to perform
the activities assigned to it under the Research Plan), Incyte shall deliver, or
cause another Person to deliver, to Syros blood Samples obtained from subjects
diagnosed with myeloproliferative neoplasms and control subjects, in each case,
of a nature and in quantities set forth in the Research Plan (the “Pilot
Samples”), which Pilot Samples shall meet the applicable Sample Specifications
set forth in the Research Plan.  Following receipt by Syros of the requisite
Samples, Syros shall (i) (A) perform the activities and analyses assigned to
Syros under the Research Plan with respect to the Pilot Samples in accordance
with the terms of the Research Plan and (B) use Commercially Reasonable Efforts
(1) to perform such activities and analyses within the timeframes described in
the Research Plan, including by allocating an appropriate number of FTEs to the
work to be conducted by or on behalf of Syros under the Research Plan at any
time during the Research





29

--------------------------------------------------------------------------------

 

 

Term and (ii) by analyzing the Pilot Samples using the Syros Platform, identify
a list of Targets in accordance with the Research Plan provisions with respect
to activities using Pilot Samples (each of such Targets a “Pilot Target” and
collectively, the “Pilot Targets”; and such list, the “Pilot Target List”), and
their corresponding ENSEMBL IDs and names.

(b)        Gatekeeping.  No later than [**] following Syros’ completion of the
analyses under Section 2.8.1(a), Syros shall submit the Pilot Target List to the
Gatekeeper in writing.  Following receipt of the Pilot Target List, the
Gatekeeper shall be required to (i) prepare a list of Targets consisting of the
Pilot Targets but excluding any Pilot Targets included on the Syros Excluded
Target List (such list of Targets prepared by the Gatekeeper, the “Original
Target List” and each Target included on the Original Target List an “Original
Target”) and (ii) deliver to both Parties in writing the Original Target List.

(c)        Original Target Data Package.  Within [**] after the delivery of the
Original Target List by the Gatekeeper to both Parties pursuant to Section
2.8.1(b), Syros shall provide to Incyte a data package containing: (i) for each
Original Target, the applicable data specified in the Research Plan with respect
to Original Targets, including all Super-Enhancer Data with respect thereto; and
(ii) [**] (such data package, the “Original Target Data Package” and the date of
delivery of the Original Target Data Package, the “Delivery Date”).

(d)        Conditions.  Syros’ obligations under this Section 2.8.1 shall be
conditioned upon Incyte’s provision of sufficient quality and quantities of
Pilot Samples to Syros, in accordance with the Research Plan and Section 2.12,
to enable Syros to perform the activities assigned to it under the Research Plan
with respect to the Pilot Samples.

2.8.2    Selection of Preliminary Targets.  Subject to Section 2.8.9, during the
period commencing on the date that the first Original Target is disclosed to
Incyte and ending [**] after the Delivery Date (the “Preliminary Target
Selection Period”), Incyte shall have the right to select up to [**] Original
Targets as Preliminary Targets by providing written notice to (a) the
Gatekeeper, designating each Preliminary Target by its ENSEMBL ID and name and
(b) Syros, informing Syros that the notice in clause (a) has been submitted to
the Gatekeeper.  Within [**] after delivery of Incyte’s notice to the
Gatekeeper, the Gatekeeper shall be required to notify (i) Incyte in writing if
any Original Target selected by Incyte as a Preliminary Target is an Incyte
Excluded Target, and the identity of such Incyte Excluded Target, and such
Incyte Excluded Target shall not become a Preliminary Target; (ii) Syros in
writing if any Original Target selected by Incyte as a Preliminary Target is an
Incyte Excluded Target, but not the identity of such Incyte Excluded Target; and
(iii) the Parties in writing which Original Targets selected by Incyte as
Preliminary Targets are not Incyte Excluded Targets.  Each Original Target
selected as a Preliminary Target in accordance with this Section 2.8.2 shall
become a Preliminary Target as of the date that the Gatekeeper notifies the
Parties that such Original Target is not an Incyte Excluded Target pursuant to
clause (b)(iii).  If any Original Target selected by Incyte as a Preliminary
Target during the Preliminary Target Selection Period is an Incyte Excluded
Target, then Incyte shall have the right to select a different Original Target
as a Preliminary Target, in accordance with this Section 2.8.2, until the later
of (A) expiration or termination of the Preliminary Target Selection Period and
(B) [**] after delivery of the Gatekeeper’s notice to Incyte informing Incyte
that such Original Target is an Incyte Excluded Target.





30

--------------------------------------------------------------------------------

 

 

2.8.3    Supplemental Study.

(a)        Analyses.  On or before the later of (i) the Delivery Date and (ii)
[**], Incyte shall deliver, or cause another Person to deliver, to Syros
additional blood Samples obtained from subjects diagnosed with
myeloproliferative neoplasms and control subjects, in each case, of a nature set
forth in the Research Plan, and in quantities determined by the JRC based on the
power calculation included in the Original Target Data Package (the
“Supplemental Samples”), which Supplemental Samples shall meet the applicable
Sample Specifications set forth in the Research Plan.  Following receipt by
Syros of the requisite Samples, Syros shall (A) (1) perform the activities and
analyses assigned to Syros under the Research Plan with respect to the
Supplemental Samples in accordance with the terms of the Research Plan and (2)
use Commercially Reasonable Efforts (I) to perform such activities and analyses
within the timeframes described in the Research Plan, including by allocating an
appropriate number of FTEs to the work to be conducted by or on behalf of Syros
under the Research Plan at any time during the Research Term and (II) by
analyzing the Supplemental Samples using the Syros Platform, identify a list of
Targets in accordance with the Research Plan provisions with respect to
activities using Supplemental Samples (each of such Targets a “Supplemental
Target” and collectively, the “Supplemental Targets”; and such list, the
“Supplemental Target List”), and their corresponding ENSEMBL IDs and names.

(b)        Gatekeeping.  No later than [**] following Syros’ completion of the
analyses under Section 2.8.3(a), Syros shall submit the Supplemental Target List
to the Gatekeeper in writing and shall notify Incyte in writing that such list
has been submitted to the Gatekeeper.  Within [**] after receipt of the
Supplemental Target List, the Gatekeeper shall be required to (i) update the
Original Target List to add any Supplemental Targets that are not Syros Excluded
Targets and (ii) deliver to both Parties in writing the updated Original Target
List.  Upon the Gatekeeper updating the Original Target List in accordance with
this Section 2.8.3(b), each Supplemental Target that is not a Syros Excluded
Target shall be deemed to be an Original Target.

(c)        Supplemental Target Data Package.  Within [**] after the delivery of
the updated Original Target List by the Gatekeeper to both Parties pursuant to
Section 2.8.3(b), Syros shall provide to Incyte a data package containing: (i)
for each Supplemental Target that has become an Original Target, the applicable
data specified in the Research Plan with respect to Original Targets, including
all Circuitry Map Data and Super-Enhancer Data with respect thereto; and (ii)
for each Syros Excluded Target that (A) is not a Syros Third Party Excluded
Target and (B) is included on the Supplemental Target List, the protein class
and Super-Enhancer Data for, but not ENSEMBL ID for, name of, or other
identifying information for, such Syros Excluded Target (such data package, the
“Supplemental Target Data Package”).

(d)        Conditions.  Syros’ obligations under Section 2.8.3(a) shall be
conditioned upon Incyte’s provision of sufficient quality and quantities of
Supplemental Samples to Syros, in accordance with the Research Plan and Section
2.12, to enable Syros to perform the activities assigned to it under the
Research Plan with respect to the Supplemental Samples.

2.8.4    Selection of Initial Research Targets.  Subject to Section 2.8.9,
during the period commencing on the date that the first Original Target is
disclosed to Incyte and ending on [**] (the “Initial Research Target Selection
Period”), Incyte shall have the right to select [**]





31

--------------------------------------------------------------------------------

 

 

Original Targets as Initial Research Targets by providing written notice to
Syros and the Gatekeeper in accordance with this Section 2.8.4.  For clarity,
and without limitation to Section 3.4, Incyte may only select [**] Initial
Research Targets, in the aggregate, pursuant to this Section 2.8.4.

(a)        Selection of Preliminary Targets.  Incyte shall have the right to
select any Preliminary Target as an Initial Research Target upon delivery of
written notice to Syros and the Gatekeeper designating each Initial Research
Target by its ENSEMBL ID and name.  Following delivery of such notice, the
Gatekeeper shall be required to notify the Parties in writing whether any such
Initial Research Target is a Premium Target and, if such Initial Research Target
is a Premium Target, then Section 2.8.4(c) shall apply.  Each Preliminary Target
selected as an Initial Research Target in accordance with this Section 2.8.4(a)
shall become an Initial Research Target as of the date of Incyte’s notice under
this Section 2.8.4(a).

(b)        Selection of Original Targets that are not Preliminary
Targets.  Subject to Section 2.8.9, if Incyte wishes to select any Original
Target that is not a Preliminary Target as an Initial Research Target, then
Incyte shall propose selection of such Original Target as an Initial Research
Target by written notice to (i) the Gatekeeper, designating each Original Target
by its ENSEMBL ID and name and (ii) Syros, informing Syros that the notice in
clause (i) has been submitted to the Gatekeeper.  Within [**] after delivery of
Incyte’s notice to the Gatekeeper, the Gatekeeper shall be required to notify
(A) Incyte in writing if any Original Target selected by Incyte as an Initial
Research Target is an Incyte Excluded Target, and the identity of such Incyte
Excluded Target; (B) Syros in writing if any Original Target selected by Incyte
as an Initial Research Target is an Incyte Excluded Target, but not the identity
of such Incyte Excluded Target; and (C) the Parties in writing if any Original
Target selected by Incyte as an Initial Research Target is (1) a Syros Excluded
Target, (2) a Premium Target, or (3) neither an Incyte Excluded Target nor a
Syros Excluded Target.  If such Original Target is a Syros Excluded Target or an
Incyte Excluded Target, then such Original Target shall not become an Initial
Research Target.  If such Original Target is not a Syros Excluded Target or an
Incyte Excluded Target, then such Original Target shall be deemed to be an
Initial Research Target as of the date of the Gatekeeper’s notice thereof in
accordance with this Section 2.8.4(b).  If such Initial Research Target is a
Premium Target, then Section 2.8.4(c) shall apply.

(c)        Premium Targets.  If any Initial Research Target selected by Incyte
in accordance with Section 2.8.4(a) or Section 2.8.4(b) is a Premium Target,
then, during the period commencing on the date of the Gatekeeper’s notice
pursuant to Section 2.8.4(a) or Section 2.8.4(b) and ending on the later to
occur of (x) the expiration of the Initial Research Target Selection Period and
(y) [**] after such notice (the “Premium Target Confirmation Period”), Incyte
shall have the right to elect, by written notice to Syros, to either:

(i)         confirm such Premium Target as an Initial Research Target and
receive access to the Premium Target Data for such Premium Target, in which case
Syros shall deliver to Incyte a copy of such Premium Target Data for such
Premium Target promptly after delivery of such written notice to Syros; or

(ii)       select a different Original Target than such Premium Target as an
Initial Research Target, in accordance with this Section 2.8.4, in which case
(A) Incyte shall not





32

--------------------------------------------------------------------------------

 

 

have any right to receive access to any Premium Target Data for such Premium
Target and (B) such Premium Target shall thereafter be deemed a Syros Excluded
Target and not an Initial Research Target.  If Incyte does not make an election
under this Section 2.8.4(c) within the Premium Target Confirmation Period, then
the applicable Initial Research Target selected pursuant to Section 2.8.4(a) or
Section 2.8.4(b) shall be deemed a Syros Excluded Target and not an Initial
Research Target.

2.8.5    Initial Validation Studies.

(a)        Generally.  Promptly following selection of the Initial Research
Targets, Incyte in its sole discretion shall have the right to provide to Syros
any tool compounds designated in the Research Plan to be provided to Syros by
Incyte to be used by Syros in accordance with the Research Plan as a component
of performing the Initial Validation Studies.  During the Research Term, and in
accordance with the Research Plan, Syros shall conduct the initial validation
studies as set forth in the Research Plan (the “Initial Validation Studies”) on
the Initial Research Targets and provide to Incyte a data package with respect
to such Initial Validation Studies, containing the applicable data specified in
the Research Plan (the “Initial Validation Study Data
Package”).  Notwithstanding the foregoing, the Parties acknowledge and agree
that, in some cases, Incyte may be able to more efficiently perform certain
Initial Validation Studies.  In the event that the Parties agree that Incyte is
able to more efficiently perform any Initial Validation Study, then the JRC
shall discuss and determine in good faith whether such Initial Validation Study
will be performed by Syros or Incyte.  For clarity, any results generated by
Incyte while performing any Initial Validation Studies shall be subject to the
reporting obligations under Section 2.10.

(b)        Syros’ Obligations to Conduct Initial Validation Studies.

(i)         General Limitation on Initial Validation Studies.  Except as
expressly provided in 2.8.5(b)(iii), Syros shall not have any obligation to
conduct Initial Validation Studies on [**] Program Targets.

(ii)       Initial Validation Studies on Later-Selected Initial Research
Targets.  If Incyte (A) selects any Original Target as a Definitive Research
Target in accordance with Section 2.8.6(b) or (B) substitutes any Initial
Research Target, Definitive Research Target or Extended Research Target with an
Original Target in accordance with Section 3.4, then, in each case ((A) and
((B)), solely (1) during the Research Term and (2) subject to Section
2.8.5(b)(iii), to the extent that Initial Validation Studies have not already
been conducted on [**] Program Targets, Syros shall, at Incyte’s request,
perform Initial Validation Studies on such Original Target.  By way of example,
if Initial Validation Studies have been conducted on [**] Program Targets and
Incyte substitutes [**] Initial Research Targets with Original Targets in
accordance with Section 3.4, then, at Incyte’s request, Syros shall perform
Initial Validation Studies on up to [**] of such Original Targets.  By way of
further example, if Initial Validation Studies have been conducted on [**]
Program Targets and Incyte substitutes [**] Initial Research Targets with
Original Targets in accordance with Section 3.4, then, at Incyte’s request,
Syros shall perform Initial Validation Studies on [**] of such Original Targets.





33

--------------------------------------------------------------------------------

 

 

(iii)      Additional Initial Validation Studies.  Solely during the Research
Term, and at Incyte’s request, cost and expense, Syros shall conduct Initial
Validation Studies on up to [**] additional Program Targets [**] that (A) are
selected as Definitive Research Targets in accordance with Section 2.8.6(b) or
(B) are substituted for Initial Research Targets, Definitive Research Targets or
Extended Research Targets in accordance with Section 3.4;  provided that Incyte
shall be responsible for the costs and expenses with respect to such Initial
Validation Studies to the extent that such costs and expenses, when added to all
other costs and expenses incurred or anticipated to be incurred by Syros or its
Affiliates in connection with the Research Program, in the aggregate, exceed or
are reasonably anticipated to exceed the Prepaid Research Amount.  Syros shall
have the right to be reimbursed therefor and, no later than [**] after the end
of each Calendar Quarter, shall issue an invoice for Incyte’s portion of any
Initial Validation Studies conducted pursuant to this Section
2.8.5(b)(iii).  Each of such invoices shall provide reasonable detail to permit
Incyte to identify the activities conducted by Syros and the related costs and
expenses incurred by Syros.  Incyte shall pay Syros any undisputed amounts due
under such invoices within [**] after receipt and any remaining amounts due
within [**] after resolution of any dispute with respect thereto.  For clarity,
Syros shall not have any obligation to conduct Initial Validation Studies on
more than [**] Program Targets, in the aggregate, pursuant this Section 2.8.5 or
any other provision of this Agreement.

2.8.6    Selection of Definitive Research Targets.  Subject to Section 2.8.9,
during the period commencing on the date that the first Original Target is
disclosed to Incyte and ending on the [**] (the “Definitive Research Target
Selection Period”), Incyte shall have the right to select up to [**] Original
Targets as Definitive Research Targets by providing written notice to Syros and
the Gatekeeper in accordance with this Section 2.8.6.  For clarity, and without
limitation to Section 3.4, Incyte may only select up to [**] Definitive Research
Targets, in the aggregate, pursuant to this Section 2.8.6.

(a)        Selection of Initial Research Targets.  Incyte shall have the right
to select any Initial Research Target as a Definitive Research Target upon
written notice to Syros designating each Definitive Research Target by its
ENSEMBL ID and name and payment to Syros of a Definitive Research Target Payment
with respect to such Definitive Research Target in accordance with Section
5.3.1.  Each Initial Research Target selected as a Definitive Research Target in
accordance with this Section 2.8.6(a) shall become a Definitive Research Target
as of the first date on which both (i) Incyte has provided notice under this
Section 2.8.6(a) and (ii) Syros has received the applicable Definitive Research
Target Payment.

(b)        Selection of Original Targets that are not Initial Research
Targets.  Subject to Section 2.8.9, if Incyte wishes to select any Original
Target that is not an Initial Research Target as a Definitive Research Target,
then Incyte shall propose selection of such Original Target as a Definitive
Research Target by written notice to (i) the Gatekeeper, designating each
Original Target by its ENSEMBL ID and name and (ii) Syros, informing Syros that
the notice in clause (i) has been submitted to the Gatekeeper.  Within [**]
after delivery of Incyte’s notice to the Gatekeeper, the Gatekeeper shall be
required to notify (A) Incyte in writing if any Original Target selected by
Incyte as a Definitive Research Target is an Incyte





34

--------------------------------------------------------------------------------

 

 

Excluded Target, and the identity of such Incyte Excluded Target; (B) Syros in
writing if any Original Target selected by Incyte as a Definitive Research
Target is an Incyte Excluded Target, but not the identity of such Incyte
Excluded Target; and (C) the Parties in writing if any Original Target selected
by Incyte as a Definitive Research Target is (1) a Syros Excluded Target or (2)
neither an Incyte Excluded Target nor a Syros Excluded Target.  If such Original
Target is a Syros Excluded Target or an Incyte Excluded Target, then such
Original Target shall not become a Definitive Research Target.  If such Original
Target is not a Syros Excluded Target or an Incyte Excluded Target, then such
Original Target shall be deemed to be a Definitive Research Target as of the
first date on which both (I) the Gatekeeper has provided notice thereof in
accordance with this Section 2.8.6(b) and (II) Syros has received the applicable
Definitive Research Target Payment.

2.8.7    Definitive Validation Studies.  Incyte shall have the right to conduct
the definitive validation studies set forth in the Research Plan (the
“Definitive Validation Studies”) on the Definitive Research Targets, in
accordance with the Research Plan (including any timelines set forth therein)
and the terms of this Agreement.

2.8.8    Selection of Extended Research Targets.  During the period commencing
on the date that the first Definitive Research Target is selected by Incyte in
accordance with Section 2.8.6 and ending on the [**] (the “Extended Research
Target Selection Period”), Incyte shall have the right to select up to [**]
Definitive Research Targets as Extended Research Targets by providing written
notice to Syros designating each Extended Research Target by its ENSEMBL ID and
name.  Each Definitive Research Target selected as an Extended Research Target
in accordance with this Section 2.8.8 shall become an Extended Research Target
as of the date of Incyte’s notice under this Section 2.8.8.

2.8.9    Incyte Covenants and Gatekeeper Responsibilities Regarding Incyte
Excluded Targets.  Incyte covenants to Syros that it shall not designate any
Original Target that is also an Incyte Excluded Target as (a) a Preliminary
Target pursuant to Section 2.8.2; (b) an Initial Research Target pursuant to
Section 2.8.4 or Section 3.4; (c) a Definitive Research Target pursuant to
Section 2.8.6 or Section 3.4; (d) an Extended Research Target pursuant to
Section 2.8.8 or Section 3.4; or (e) a Validated Target pursuant to Section
3.1.  The Parties acknowledge and agree that the agreement with the Gatekeeper
will prohibit the Gatekeeper from allowing Incyte to designate any Original
Target in violation of Incyte’s covenants in this Section 2.8.9.

2.9       Extension of Research Term.  The Research Term may be extended only by
mutual written agreement of the Parties.  The Parties acknowledge and agree
that, during any extension of the Research Term: (a) the Research Program shall
be limited to research and development activities directed to Program Targets
for which Incyte retains an unexercised Option, and not (i) any other Program
Targets or (ii) the identification of any Targets that are not Program Targets
and (b) all costs and expenses of Syros and its Affiliates, including with
respect to FTEs (at the Syros FTE Rate) and out-of-pocket costs and expenses,
for conducting its activities during such extension shall be funded by Incyte if
in excess of the Prepaid Research Amount, in each case ((a) and (b)), unless
otherwise mutually agreed by the Parties.  For clarity, the Option exercise
periods set forth in Section 3.1.1, Section 3.1.2 and Section 3.1.3 shall not be
extended by any extension of the Research Term.

2.10     Reports to the JRC and Syros Alliance Manager.  During the Research
Term each Party will provide to the





35

--------------------------------------------------------------------------------

 

 

JRC, at least once per Calendar Quarter, a written summary of the research
activities conducted and results generated by or on behalf of such Party or its
Affiliates under the Research Program; provided, however, that Incyte shall not
have any obligation to provide to the JRC any [**].  Following the Research
Term, Incyte will provide to the Syros Alliance Manager (with copy to the Syros
Chief Business Officer), at least once per Calendar Quarter, a written summary
of the research activities conducted, and activities planned, by or on behalf of
Incyte or its Affiliates with respect to any Program Target(s) for which Incyte
retains an unexercised Option; provided, however, that (a) Incyte shall not have
any obligation to provide any [**] and (b) prior to the first IND filing with
respect to any Associated Product with respect to a Program Target that becomes
a Validated Target, Incyte shall have the right to redact [**].

2.11     Recordkeeping.  During the Research Term and for the longest of (a)
three (3) years after the completion of activities under the Research Plan or,
if later in the case of Incyte, the completion of activities under the license
granted to Incyte in Section 3.3.1(a); (b) the period required by the applicable
Party’s own record retention policies; and (c) the period required by Applicable
Law, each Party shall (and shall cause its respective Affiliates to) (i)
maintain records regarding data generated and results obtained under the
Research Program and, in the case of Incyte, in the conduct of activities under
the license granted in Section 3.3.1(a) (“Research Documentation”); (ii) retain
and maintain all such Research Documentation in a secure area reasonably
protected from theft and destruction and with no less than that degree of
protection as such Party would use with its proprietary valuable materials and
data generally; and (iii) ensure that such Research Documentation fully and
accurately reflects results obtained in the performance of the Research Program
and, in the case of Incyte, the conduct of activities under the license granted
in Section 3.3.1(a),  in sufficient detail and in good scientific manner.

2.12     Samples.

2.12.1  Delivery of Samples.  Incyte shall deliver, or cause another Person to
deliver, to Syros any Samples specified in Section 2.8.1(a), Section 2.8.3(a) or
the Research Plan, free of charge.  Each Party shall comply with all applicable
requirements set forth in the Research Plan (or as the Parties may mutually
agree in writing from time to time) with respect to the identity, nature,
supply, use, handling, and storage of Samples (“Sample Specifications”).  If
Syros determines that any Samples do not conform to their descriptions or are
not suitable for the activities under the Research Plan, then Incyte shall
provide new or replacement Samples or, if it is not possible to do so, discuss
with Syros in good faith an alternative approach reasonably acceptable to Syros.

2.12.2  Legal Requirements.  Incyte shall ensure that all Samples provided to
Syros under this Agreement have been collected, stored, handled, transported,
and delivered in a manner appropriate to ensure compliance with Applicable Law
and applicable ethical standards, including privacy and patient confidentiality
laws, in connection with the collection and use of the Samples (collectively,
“Legal Requirements”).  With respect to any Samples provided to Syros hereunder,
Incyte shall follow its documented policies and procedures with respect to the
protection of the autonomy and confidentiality of the human subjects from whom
the Samples were collected in compliance with the Legal Requirements.  If
collection of the Samples was subject to informed consent or required
authorization, Incyte shall ensure that the scope of such





36

--------------------------------------------------------------------------------

 

 

informed consent or authorization is consistent with the transfer of and Syros’
permitted use of the Samples (and any accompanying data) as permitted by this
Agreement and the Research Plan without any obligation of compensation to the
subjects from whom the Samples were obtained.  At Syros’ request, with respect
to any Sample supplied hereunder, Incyte shall provide Syros with (a) a copy of
any necessary institutional review board or other ethics committee approvals and
form of informed consent with respect to such Sample; (b) a certification that
all necessary approvals and informed consents have been obtained with respect to
such Sample; and (c) copies such approvals or informed consents; in each case
((a) - (c)), redacted for confidential information.  All Samples delivered under
this Agreement shall be labelled clearly as required by any Legal Requirements.

2.12.3  Identifiable Healthcare Information.  Incyte shall not, without first
obtaining Syros’ prior written consent, deliver to Syros, or its Affiliates, any
personally identifiable healthcare information or data relating to patients or
subjects, in connection with the Samples or otherwise.

2.13     Compliance with Applicable Law.  Each Party shall perform its
obligations with respect to the Research Program in good scientific manner, and
in compliance with Applicable Law.

2.14     Firewalls.

2.14.1  Incyte Firewall.  No later than the date on which Syros is obligated to
deliver to Incyte the Original Target Data Package, and with respect to each
Program Target, Incyte shall adopt reasonable procedures to prevent use of
Program Know-How for any use other than (a) exercising the rights granted under
Section 3.3.1(a) or Section 3.3.1(b); or (b) exercising the rights granted, and
performing obligations required, under and in accordance with Article 6,
including preventing use of Program Know-How in connection with the Development
or Commercialization by Incyte or its Affiliates, alone or with a Third Party,
of any compound or product (other than an Associated Compound or Associated
Product Exploited in connection with this Agreement) directed to any Program
Target (any such activities not conducted in connection with this Agreement, an
“Incyte Independent Program”).  At Syros’ request, Incyte shall provide Syros
with a summary of such procedures.  Further, Incyte agrees that as a part of
such procedures, it shall take reasonable steps to preclude employees [**]
(“Incyte Restricted Personnel”) from [**].  Notwithstanding the foregoing,
Incyte Restricted Personnel shall not include any of the following: [**].

2.14.2  Syros Firewall.  No later than the date on which Syros is obligated to
deliver to Incyte the Original Target Data Package, and with respect to each
Program Target, Syros shall adopt reasonable procedures to prevent use of
Program Know-How for any use other than the performance of the Research Plan or
the exercise of rights or performance of obligations under and in accordance
with Article 6, including preventing use of Program Know-How in connection with
a Syros Independent Program; provided that Syros shall have the right to use
Program Know-How to maintain gatekeeping procedures.  For purposes of this
Agreement, “Syros Independent Program” means any Internal Syros Program or
program conducted in connection with any Third Party Collaboration
Agreement.  At Incyte’s request, Syros shall provide Incyte with a summary of
such procedures.  Further, Syros agrees that as a part of such procedures, it
shall take reasonable steps to preclude employees [**] (“Syros Restricted
Personnel”) from working on any of the following activities with respect to a
Syros Independent Program directed to such a Program Target:





37

--------------------------------------------------------------------------------

 

 

[**].  Notwithstanding the foregoing, Syros Restricted Personnel shall not
include any of the following: [**].

ARTICLE 3 - GRANTS OF RIGHTS AND RESTRICTIVE COVENANTS

3.1       Options to Select Validated Targets.

3.1.1    Options to Select Initial Research Targets as Validated Targets.

(a)        All Uses Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros
hereby grants to Incyte, for the period commencing on the date that a Program
Target becomes an Initial Research Target in accordance with Section 2.8.4 or
Section 3.4 and ending [**], an option in the All Uses Field to select any
Initial Research Target as a Validated Target and obtain the rights set forth in
Section 3.3.1(b)(i) with respect to such Validated Target, by (i) providing
written notice to Syros designating the applicable Validated Target by its
ENSEMBL ID and name, and (ii) paying to Syros a Definitive Research Target
Payment in accordance with Section 5.3.1 and a Validated Target Payment in
accordance with Section 5.3.2, which option is exclusive with respect to the
right to obtain the applicable exclusive license under Program IP pursuant
Section 3.3.1(b)(i)(A).

(b)        MPN Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros hereby
grants to Incyte, for the period commencing on the date that a Program Target
becomes an Initial Research Target in accordance with Section 2.8.4 or Section
3.4 and ending [**], an option solely in the MPN Field to select any Initial
Research Target as a Validated Target and obtain the rights set forth in Section
3.3.1(b)(ii) with respect to such Validated Target, by (i) providing written
notice to Syros designating the applicable Validated Target by its ENSEMBL ID
and name, and (ii) paying to Syros a Definitive Research Target Payment in
accordance with Section 5.3.1 and a Validated Target Payment in accordance with
Section 5.3.2, which option is exclusive with respect to the right to obtain the
applicable exclusive license under Program IP pursuant 3.3.1(b)(ii)(A).

3.1.2    Options to Select Definitive Research Targets as Validated Targets.

(a)        All Uses Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros
hereby grants to Incyte, for the period commencing on the date that a Program
Target becomes a Definitive Research Target in accordance with Section 2.8.6 or
Section 3.4 and ending [**], an option in the All Uses Field to select any
Definitive Research Target as a Validated Target and obtain the rights set forth
in Section 3.3.1(b)(i) with respect to such Validated Target, by (i) providing
written notice to Syros designating the applicable Validated Target by its
ENSEMBL ID and name, and (ii) paying to Syros a Validated Target Payment in
accordance with Section 5.3.2, which option is exclusive with respect to the
right to obtain the applicable exclusive license under Program IP pursuant
Section 3.3.1(b)(i)(A).

(b)        MPN Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros hereby
grants to Incyte, for the period commencing on the date that a Program Target
becomes a Definitive Research Target in accordance with Section 2.8.6 or Section
3.4 and ending [**], an option solely in the MPN Field to select any Definitive
Research Target as a Validated Target and obtain the rights





38

--------------------------------------------------------------------------------

 

 

set forth in Section 3.3.1(b)(ii) with respect to such Validated Target, by (i)
providing written notice to Syros designating the applicable Validated Target by
its ENSEMBL ID and name, and (ii) paying to Syros a Validated Target Payment in
accordance with Section 5.3.2, which option is exclusive with respect to the
right to obtain the applicable exclusive license under Program IP pursuant
Section 3.3.1(b)(ii)(A).

3.1.3    Options to Select Extended Research Targets as Validated Targets.

(a)        All Uses Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros
hereby grants to Incyte, for the period commencing on the date that a Program
Target becomes an Extended Research Target in accordance with Section 2.8.8 or
Section 3.4 and ending [**], an option in the All Uses Field to select any
Extended Research Target as a Validated Target and obtain the rights set forth
in Section 3.3.1(b)(i) with respect to such Validated Target, by (i) providing
written notice to Syros designating the applicable Validated Target by its
ENSEMBL ID and name, and (ii) paying to Syros a Validated Target Payment in
accordance with Section 5.3.2, which option is exclusive with respect to the
right to obtain the applicable exclusive license under Program IP pursuant
Section 3.3.1(b)(i)(A).

(b)        MPN Field.  Subject to Section 3.1.4 and Section 3.2.1, Syros hereby
grants to Incyte, for the period commencing on the date that a Program Target
becomes an Extended Research Target in accordance with Section 2.8.8 or Section
3.4 and ending [**], an option solely in the MPN Field to select any Extended
Research Target as a Validated Target and obtain the rights set forth in Section
3.3.1(b)(ii) with respect to such Validated Target, by (i) providing written
notice to Syros designating the applicable Validated Target by its ENSEMBL ID
and name, and (ii) paying to Syros a Validated Target Payment in accordance with
Section 5.3.2, which option is exclusive with respect to the right to obtain the
applicable exclusive license under Program IP pursuant Section
3.3.1(b)(ii)(A).  For clarity, the rights set forth in this Section 3.1.3(b) are
a subset of the rights granted under Section 3.1.2(b), given that each Extended
Research Target is also a Definitive Research Target.

3.1.4    Antitrust Filings.

(a)        If Incyte desires to exercise any Option, Incyte shall reasonably
determine in good faith prior to exercise of any such Option whether the
transactions to be consummated upon the exercise of such Option require any
Antitrust Filings.  If Incyte determines in good faith that any Antitrust
Filing(s) is required in connection with Incyte’s exercise of any Option and
Incyte desires to exercise such Option, then Incyte shall deliver to Syros a
notice of intent to exercise such Option within the period set forth in Section
3.1,  3.1.2 or 3.1.3 for such Option exercise, as applicable, which notice shall
identify any required Antitrust Filings and include Incyte’s irrevocable binding
commitment to complete the exercise of such Option, subject only to satisfaction
of the Antitrust Conditions and the terms of this Section 3.1.4 (any such
notice, a “Notice of Conditional Exercise”), whereupon the relevant Option
exercise period shall be tolled with respect to the applicable Initial Research
Target, Definitive Research Target or Extended Research Target for so long as is
necessary for Incyte to satisfy applicable Antitrust Conditions, but subject to
Incyte’s compliance with the requirements of Section 3.1.4(b) and Section
3.1.4(d).  For clarity, the Initial Research Target, Definitive Research Target
or Extended Research Target will not





39

--------------------------------------------------------------------------------

 

 

become a Validated Target and Incyte shall not obtain the rights set forth in
Section 3.3.1(b) with respect to such Initial Research Target, Definitive
Research Target or Extended Research Target unless and until the Parties have
obtained satisfaction of any applicable Antitrust Condition for the applicable
Antitrust Filing filed pursuant to this Section 3.1.4 and complied with the
requirements of this Section 3.1.4.

(b)        If Incyte delivers a Notice of Conditional Exercise with respect to
any Initial Research Target, Definitive Research Target or Extended Research
Target in accordance with this Section 3.1.4, each of Incyte and Syros shall
cooperate to prepare and make any necessary Antitrust Filings as promptly as is
practicable and advisable, with the goal of filing Antitrust Filings within [**]
after the date upon which Incyte delivers the applicable notice, as applicable
(or such later time as may be agreed to in writing by the Parties).  Incyte will
be responsible for both Parties’ reasonable costs and expenses (including
attorneys’ fees and filing fees) associated with any Antitrust Filing.  Neither
Party, or any of its respective Affiliates, will be required to: (i) sell,
divest (including through a license), hold separate, transfer or dispose of any
assets, operations, rights, product lines, businesses or interests therein (or
consent to any of the foregoing actions), or (ii) litigate or otherwise formally
oppose any determination (whether judicial or administrative in nature) by a
Governmental Authority seeking to impose any of the restrictions referenced in
clause (i) above.

(c)        Subject to Section 3.1.4(b), within [**] after the Parties obtaining
satisfaction of any applicable Antitrust Condition for any applicable Antitrust
Filing with respect to any Initial Research Target, Definitive Research Target
or Extended Research Target, Incyte shall deliver to Syros a notice designating
the applicable Validated Target by its ENSEMBL ID and name, and Syros shall
invoice Incyte within [**] thereafter and Incyte shall make the payment(s)
required pursuant to Section 3.1.1,  3.1.2 or 3.1.3, as applicable, resulting in
such Initial Research Target, Definitive Research Target or Extended Research
Target becoming a Validated Target.

(d)        Notwithstanding the foregoing, unless otherwise agreed by the Parties
in writing, if satisfaction of any applicable Antitrust Condition has not
occurred within [**] after such time as both Parties have made the necessary
Antitrust Filings, then, unless mutually agreed to by the Parties in writing,
such proposed Initial Research Target, Definitive Research Target or Extended
Research Target shall no longer be eligible for Option exercise by Incyte and
all Option exercise periods as provided in Section 3.1,  3.1.2 or 3.1.3, as
applicable, shall automatically be deemed to expire with respect to such Initial
Research Target, Definitive Research Target or Extended Research Target.

3.1.5    Amendment of Schedule.  On or after the date on which any Initial
Research Target, Definitive Research Target or Extended Research Target becomes
a Validated Target pursuant to this Section 3.1, the Parties shall amend
Schedule 3.1.5 to add such Validated Target to such Schedule.

3.2       Limitations on Numbers of Program Targets.





40

--------------------------------------------------------------------------------

 

 

3.2.1    Validated Targets.  Incyte shall have the right to select up to [**]
Initial Validated Targets and up to [**] Supplemental Validated Targets, for a
total of up to seven (7) Validated Targets, in the aggregate, in accordance with
Section 3.1.  Upon selection of seven (7) Validated Targets, in the aggregate,
in accordance with Section 3.1, the Option rights granted to Incyte in Section
3.1 shall be deemed to have been exhausted and no further Option rights shall
remain in effect (for clarity, regardless of the periods for which Option rights
were granted).

3.2.2    Other Program Targets.  At no point in time shall [**] in the aggregate
and with respect to any and all Program Target selection or substitution rights
under this Agreement.  For clarity, this Section 3.2.2 is not intended, and
shall not be construed, to establish or suggest that any minimum number of
Program Targets (i) can or will be identified by Syros or (ii) will be selected
by Incyte, in each case ((i) and (ii)), in relation to each of the foregoing
categories.

3.2.3    Target Progression.  For clarity, and notwithstanding anything to the
contrary in this Agreement: (a) each Validated Target shall also be deemed to be
an Extended Research Target, a Definitive Research Target, an Initial Research
Target, a Preliminary Target and an Original Target; (b) each Extended Research
Target shall also be deemed to be a Definitive Research Target, an Initial
Research Target, a Preliminary Target and an Original Target; (c) each
Definitive Research Target shall also be deemed to be an Initial Research
Target, a Preliminary Target and an Original Target; (d) each Initial Research
Target shall also be deemed to be a Preliminary Target and an Original Target;
and (e) each Preliminary Target shall also be deemed to be an Original Target.
Any Initial Research Target, Definitive Research Target or Extended Research
Target that is substituted with an Original Target in accordance with Section
3.4 shall no longer be considered an Initial Research Target, Definitive
Research Target or Extended Research Target, as applicable, and shall instead be
considered an Unreserved Target.

3.3       License Grants.

3.3.1    Grants to Incyte.

(a)        Research License.  Subject to the terms and conditions of this
Agreement, Syros hereby grants to Incyte a non-exclusive, worldwide,
royalty-free license under (i) Syros’ interest in the Program IP (including
Syros’ rights under the Super-Enhancer Data and Circuitry Map Data) and (ii) the
Syros Existing Background Target IP, in each case ((i) and (ii)), as necessary
and solely for (A) conducting Incyte’s research and validation activities during
the Research Term and in accordance with the Research Plan, and (B) evaluating
Program Targets to select such Program Targets as Validated Targets (including
by performing internal research studies on such Program Targets) during the
period that Incyte retains an unexercised Option.  The license granted under
this Section 3.3.1(a) shall terminate automatically upon the later of (1)
expiration or termination of the Research Term or (2)  expiration or termination
of all Options.





41

--------------------------------------------------------------------------------

 

 

(b)        Validated Target Licenses.

(i)         All Uses Field License(s).

(A)       Exclusive All Uses Field License(s) Under Program IP.  Subject to the
terms and conditions of this Agreement, including Section 3.3.4, upon a Program
Target becoming a Validated Target in accordance with Section 3.1.1(a), Section
3.1.2(a) or Section 3.1.3(a), as applicable, Syros shall, and does hereby, grant
to Incyte, during the remainder of the Term, a worldwide, royalty-bearing
exclusive (including as to Syros and its Affiliates) license in the All Uses
Field, with the right to grant sublicenses solely in accordance with Section
3.3.3, under Syros’ interest in the Program IP as necessary and for the sole
purpose of Exploiting Associated Compounds and Associated Products with respect
to such Validated Target in the All Uses Field, including (1) conducting a drug
discovery program to identify Associated Compounds whose primary activity is
Modulation of such Validated Target, (2) Developing such Associated Compounds
and Associated Products containing such Associated Compounds, and (3)
Commercializing such Associated Compounds and Associated Products, in each case
((1)-(3)), in the All Uses Field.

(B)       Non-Exclusive All Uses Field License(s) Under Syros Existing
Background Target IP.  Subject to the terms and conditions of this Agreement,
including Section 3.3.4, upon a Program Target becoming a Validated Target in
accordance with Section 3.1.1(a), Section 3.1.2(a) or Section 3.1.3(a), as
applicable, Syros shall, and does hereby, grant to Incyte, during the remainder
of the Term, a worldwide, royalty-bearing non-exclusive license in the All Uses
Field, with the right to grant sublicenses solely in accordance with Section
3.3.3, under Syros Existing Background Target IP as necessary and for the sole
purpose of Exploiting in the All Uses Field Associated Compounds and Associated
Products with respect to such Validated Target owned or controlled by Incyte or
any of its Affiliates, including (1) conducting a drug discovery program to
identify Associated Compounds owned or controlled by Incyte or any of its
Affiliates whose primary activity is Modulation of such Validated Target, (2)
Developing such Associated Compounds and Associated Products owned or controlled
by Incyte or any of its Affiliates containing such Associated Compounds, and (3)
Commercializing such Associated Compounds and Associated Products, in each case
((1)-(3)), in the All Uses Field.





42

--------------------------------------------------------------------------------

 

 

(ii)       MPN Field License(s).

(A)       Exclusive MPN Field License(s) Under Program IP.  Subject to the terms
and conditions of this Agreement, including Section 3.3.4, upon a Program Target
becoming a Validated Target in accordance with Section 3.1.1(b), Section
3.1.2(b) or Section 3.1.3(b), as applicable, Syros shall, and does hereby, grant
to Incyte, during the remainder of the Term, a worldwide, royalty-bearing
exclusive (including as to Syros and its Affiliates) license solely in the MPN
Field, with the right to grant sublicenses solely in accordance with Section
3.3.3, under Syros’ interest in the Program IP as necessary and for the sole
purpose of Exploiting Associated Compounds and Associated Products with respect
to such Validated Target in the MPN Field, including (1) conducting a drug
discovery program to identify Associated Compounds whose primary activity is
Modulation of such Validated Target, (2) Developing such Associated Compounds
and Associated Products containing such Associated Compounds, and (3)
Commercializing such Associated Compounds and Associated Products, in each case
((1)-(3)), in the MPN Field.

(B)       Non-Exclusive MPN Field License(s) Under Syros Existing Background
Target IP.  Subject to the terms and conditions of this Agreement, including
Section 3.3.4, upon a Program Target becoming a Validated Target in accordance
with Section 3.1.1(b), Section 3.1.2(b) or Section 3.1.3(b), as applicable,
Syros shall, and does hereby, grant to Incyte, during the remainder of the Term,
a worldwide, royalty-bearing non-exclusive license solely in the MPN Field, with
the right to grant sublicenses solely in accordance with Section 3.3.3, under
Syros Existing Background Target IP as necessary and for the sole purpose of
Exploiting in the MPN Field Associated Compounds and Associated Products with
respect to such Validated Target owned or controlled by Incyte or any of its
Affiliates, including (1) conducting a drug discovery program to identify
Associated Compounds owned or controlled by Incyte or any of its Affiliates
whose primary activity is Modulation of such Validated Target, (2) Developing
such Associated Compounds and Associated Products owned or controlled by Incyte
or any of its Affiliates containing such Associated Compounds, and (3)
Commercializing such Associated Compounds and Associated Products, in each case
((1)-(3)), in the MPN Field.

3.3.2    Grant to Syros.  Subject to the terms and conditions of this Agreement,
Incyte hereby grants to Syros and its Affiliates a non-exclusive, worldwide
license under any Know-How, Patents or other intellectual property rights
Controlled by Incyte as of the Effective Date or during the Research Program, in
each case, as necessary and for the sole purpose of conducting the





43

--------------------------------------------------------------------------------

 

 

Research Program.  The license granted under this Section 3.3.2 shall terminate
automatically upon the completion or termination of the Research Program.

3.3.3    Sublicensing.

(a)        The research licenses granted in Section 3.3.1(a) and Section 3.3.2
shall not include the right to grant sublicenses; provided that either Party
shall be free to utilize Affiliates or retain Third Party (sub)contractors and
service providers as may be necessary or useful to have conducted the activities
assigned to it under the Research Plan.

(b)        Upon a Program Target becoming a Validated Target, Incyte may grant
sublicenses to Affiliates and Third Parties under the applicable license granted
with respect to such Validated Target pursuant to Section 3.3.1(b);  provided
that (i) any such sublicense shall be granted only pursuant to a written
sublicense agreement; (ii) Incyte shall remain obligated to pay all amounts due
to Syros under this Agreement in accordance with the terms hereof; (iii) the
terms of any such sublicense agreement shall be subject to the terms and
conditions of this Agreement and Incyte shall cause each Sublicensee to perform,
and comply with, the terms and conditions of this Agreement to the same extent
as such terms and conditions apply to Incyte (to the extent pertaining or
relevant to the Sublicensee and, in each case, regardless of whether a
particular term or condition of this Agreement makes express reference to
Sublicensees); and (iv) Incyte shall be responsible for the performance by, and
compliance of, any Sublicensee with the applicable terms and conditions of this
Agreement.  Within [**] after the execution of any sublicense agreement with
respect to any rights granted in Section 3.3.1(b), Incyte shall notify Syros of
the identity of the applicable Sublicensee and provide Syros with a copy of such
sublicense agreement; provided that Incyte may redact from such copy any
economic terms and other terms that are not relevant to the terms of this
Agreement, so long as the terms that are relevant to the terms of this Agreement
remain comprehensible.

3.3.4    Retained Rights.  Neither Party grants to the other Party any
intellectual property licenses or other rights, express or implied, by estoppel
or otherwise, other than those licenses or rights expressly set forth in this
Agreement.  Without limitation to the foregoing, any rights granted by Syros to
Incyte pursuant to Section 3.3.1 expressly exclude any rights to or under: (a)
any Syros Platform Improvements;  (b) any Know-How, Patents or other
intellectual property rights Covering or otherwise relating to (i) the Syros
Platform, (ii) any Syros Therapeutic or (iii) any Syros Excluded Target; (c) any
(i) Drug Discovery and Development Know-How Controlled by Syros or any of its
Affiliates or (ii) Patent Covering such Drug Discovery and Development Know-How;
and (d) without limitation to clauses (a) - (c), any rights granted to Syros or
any of its Affiliates by [**] under that certain License Agreement dated as of
[**] between Syros and [**], including rights granted with respect to any PATENT
RIGHTS (as defined in the [**]) or [**] (as defined in the [**]); which rights
shall, in each case ((a) -  (d)) and subject to Section 3.5, be retained by
Syros in their entirety for any and all uses, worldwide.

3.4       Substitution of Program Targets.

3.4.1    Substitution Rights.  Syros hereby grants to Incyte:





44

--------------------------------------------------------------------------------

 

 

(a)        subject to Section 2.8.9,  for the period commencing on the date that
[**] Program Targets have become Initial Research Targets and ending [**],  an
option to substitute any Initial Research Target that is not also a Validated
Target with any Original Target in accordance with Section 3.4.2;

(b)        subject to Section 2.8.9,  for the period commencing on the date that
[**] Program Targets have become Definitive Research Targets and ending [**], an
option to substitute any Definitive Research Target that is not also a Validated
Target with any Original Target in accordance with Section 3.4.2; and

(c)        subject to Section 2.8.9,  for the period commencing on the date that
[**] Program Targets have become Extended Research Targets and ending [**], an
option to substitute any Extended Research Target that is not also a Validated
Target with any Original Target in accordance with Section 3.4.2.

3.4.2    Substitution Requirements.

(a)        Limitations.

(i)         Number of Substitutions.  Incyte shall only have the right to
substitute [**] Initial Research Targets, Definitive Research Targets and
Extended Research Targets, in the aggregate, pursuant to this Section 3.4.

(ii)       No Substitution of Validated Targets.  For clarity, Incyte shall not
have any right to substitute any Initial Research Target, Definitive Research
Target or Extended Research Target that has become a Validated Target.

(b)        Notices.  If Incyte wishes to substitute any Initial Research Target,
Definitive Research Target or Extended Research Target with an Original Target,
then Incyte shall propose such substitution by written notice to (i) the
Gatekeeper, designating each of the applicable Program Targets by their ENSEMBL
ID and name and (ii) Syros, informing Syros that the notice in clause (i) has
been submitted to the Gatekeeper.  If Incyte submits such notice to Syros [**],
then Incyte shall include in such notice to Syros (A) the ENSEMBL ID and name of
the applicable Original Target and (B) a biological rationale sufficient to
demonstrate that such Original Target is directly relevant to an Indication in
the MPN Field (the “Nexus”), which Nexus must be demonstrated by [**].

(c)        Gatekeeping.  If applicable, Syros shall notify the Gatekeeper in
writing whether it accepts the Nexus (such acceptance not to be unreasonably
withheld).  Within [**] after the later of (i) delivery of Incyte’s written
notice to the Gatekeeper under Section 3.4.2(b) and (ii) Syros’ written
acceptance to the Gatekeeper under the preceding sentence, if applicable, the
Gatekeeper shall be required to notify (A) Incyte in writing if any Original
Target selected by Incyte for substitution is an Incyte Excluded Target, and the
identity of such Incyte Excluded Target; (2) Syros in writing if any Original
Target selected by Incyte for substitution is an Incyte Excluded Target, but not
the identity of such Incyte Excluded Target; and (3) the Parties in writing if
any Original Target selected by Incyte for substitution is (I) a Syros Excluded
Target or (II) neither an





45

--------------------------------------------------------------------------------

 

 

Incyte Excluded Target nor a Syros Excluded Target.  If such Original Target is
a Syros Excluded Target or Incyte Excluded Target, then such Original Target
shall not be substituted for the applicable Initial Research Target, Definitive
Research Target or Extended Research Target.  If such Original Target is not a
Syros Excluded Target or Incyte Excluded Target, then (x) such Original Target
shall be deemed to be substituted for the applicable Initial Research Target,
Definitive Research Target or Extended Research Target and (y)  the Initial
Research Target, Definitive Research Target or Extended Research Target for
which such Original Target is substituted shall no longer constitute an Initial
Research Target, Definitive Research Target or Extended Research Target, as
applicable, and shall become an Unreserved Target, in each case ((x)  and  (y)),
as of the date of the Gatekeeper’s written notice.

3.5       Syros Restrictive Covenants.  Except pursuant to this Agreement, Syros
covenants to Incyte that, during the MPN Exclusivity Period, it shall not, and
shall cause its Affiliates not to, [**].  Subject to the foregoing sentence,
Syros reserves the right, during and after the MPN Exclusivity Period, on behalf
of itself and its Affiliates, to Exploit the Syros Platform and any Syros
Platform Improvements for any and all purposes, including on behalf of any Third
Party.  Notwithstanding the foregoing, in the event of a Change of Control of
Syros, from and after the date of such Change of Control, the foregoing covenant
shall no longer have any force or effect and in lieu thereof Syros covenants to
Incyte, that during the MPN Exclusivity Period, it shall not, and shall cause
its Affiliates not to, use the Syros Platform with the specific intent of [**].

3.6       Incyte Restrictive Covenants.  Without limiting Section 2.14.1,
 Incyte covenants to Syros that it shall not, and shall not permit any of its
Affiliates to (a) file an IND for any Associated Compound or Associated Product
with respect to any Program Target or (b) use any Drug Discovery and Development
Know-How conceived, discovered, generated or otherwise made in connection with
this Agreement to [**],  unless and until such Program Target has been selected
by Incyte as a Validated Target in accordance with Section 3.1.

3.7       Successors in Interest.  Incyte covenants to Syros that Incyte shall
not, and shall cause its Affiliates not to (and Incyte and its Affiliates shall
cause their successors not to), sell, assign, or otherwise transfer to any Third
Party any ownership, license or other rights in or to any Associated Compound or
Associated Product with respect to any Validated Target, or any patent or other
intellectual property right owned or Controlled by Incyte or any of its
Affiliates (or its or their successors, as applicable) necessary for the
Exploitation of such Associated Compound or Associated Product, without Syros’
prior written consent, unless, as a condition to the consummation of such sale,
assignment or transfer, such Third Party expressly undertakes in writing to
comply with all applicable obligations of Incyte under this Agreement with
respect to such Associated Compound and Associated Product, including the
payment obligations set forth in Article 5.  Any purported sale, assignment or
transfer of such rights shall be void if such Third Party does not expressly
undertake such obligations.





46

--------------------------------------------------------------------------------

 

 

ARTICLE 4 - DEVELOPMENT AND COMMERCIALIZATION

4.1       Diligence.  Following the selection of each Validated Target in
accordance with Section 3.1, as between the Parties, Incyte shall have the sole
right to conduct discovery and Development of Associated Compounds Controlled by
Incyte or any of its Affiliates or (sub)licensees that Modulate such Validated
Target, and the Development and Commercialization of Associated Products
containing such Associated Compound(s), in the Associated Licensed Field for
such Validated Target, at Incyte’s sole cost and expense.  Incyte shall use
Commercially Reasonable Efforts to (a) Develop, including to obtain and maintain
Regulatory Approvals in the Associated Licensed Field for, at least one (1)
Associated Product with respect to each Validated Target and (b) if any
Associated Product receives Regulatory Approval, Commercialize such Associated
Product in such Associated Licensed Field.

4.2       Progress Reports; Other Notification.  Without limiting any reporting
obligations under Article 5, Incyte shall provide to Syros periodic written
reports detailing the status of Development and Commercialization activities
with respect to all Validated Targets and their Associated Products, including
the status of in-progress and completed: (a) drug discovery activities with
respect to all Validated Targets; and (b) clinical trials and Regulatory
Approvals with respect to such Associated Products (“Progress Reports”);
provided that until the first IND filing with respect to any Associated Product
with respect to a Validated Target, Incyte shall have the right to redact
[**].  The first Progress Report shall be due no later than the first day of the
first Calendar Year following the date that Incyte selects the first Validated
Target, and subsequent Progress Reports shall be provided to Syros by the first
day of each subsequent Calendar Year.  In addition to the Progress Reports,
Incyte shall promptly notify Syros in writing upon if a decision has been made
to suspend or permanently discontinue research, Development or Commercialization
of any Associated Product with respect to a Validated Target.

ARTICLE 5 - PAYMENTS

5.1       Initial Payment.  In partial consideration for the rights granted
hereunder, within [**] after the Effective Date and receipt of an invoice from
Syros, Incyte shall pay to Syros an initial amount equal to Ten Million Dollars
($10,000,000), which amount shall be non-refundable (except as otherwise
provided in Section 10.5.3(b)) and non-creditable against any other amounts owed
Syros under this Agreement.  The Parties acknowledge and agree that (a) Seven
Million Five-Hundred Thousand Dollars of such initial amount ($7,500,000) shall
constitute a prepaid reimbursement of research and development costs anticipated
to be incurred by Syros during the Research Term (the “Prepaid Research Amount”)
and (b) Two Million Five-Hundred Thousand Dollars of such initial amount
($2,500,000) shall constitute an upfront payment.

5.2       Purchase of Equity.  Incyte will purchase such number of shares of
Syros’ common stock, $0.001 par value per share, as set forth in, and subject to
the terms and conditions of, that certain Stock Purchase Agreement.

5.3       Target Selection Payments.





47

--------------------------------------------------------------------------------

 

 

5.3.1    Definitive Research Target Payments.  Incyte shall pay to Syros a
target selection payment of [**] Dollars ($[**]) (the “Definitive Research
Target Payment”) for each Definitive Research Target designated by Incyte under
this Agreement (including each Original Target that becomes a Definitive
Research Target through substitution pursuant to Section 3.4).  Each Definitive
Research Target Payment shall be due within [**] after Incyte’s receipt of an
invoice from Syros subsequent to (a) Incyte notifying Syros that Incyte is
selecting the applicable Initial Research Target as a Definitive Research
Target, for any Definitive Research Target selected pursuant to Section
2.8.6(a); (b) the date of the Gatekeeper’s written notice informing the Parties
that the applicable Original Target is not a Syros Excluded Target or Incyte
Excluded Target, for any Definitive Research Target selected pursuant to Section
2.8.6(b); and (c) the date any Original Target is deemed to be substituted as a
Definitive Research Target for any Definitive Research Target selected through
substitution pursuant to Section 3.4.

5.3.2    Validated Target Payments.  Incyte shall pay to Syros one of the
following target selection payments (each, a “Validated Target Payment”) for
each Initial Research Target, Definitive Research Target or Extended Research
Target selected by Incyte as a Validated Target, with the amount of each
Validated Target Payment in accordance with the table listed below
and determined based on (a) the period during which the Initial Research Target,
Definitive Research Target or Extended Research Target becomes a Validated
Target in accordance with Section 3.1; (b) whether such notice relates to an
Initial Validated Target or a Supplemental Validated Target; and (c) whether
such Validated Target is a Premium Target.  Each Validated Target Payment shall
be due within [**] after Incyte’s receipt of an invoice from Syros subsequent to
Incyte notifying Syros that Incyte is selecting the applicable Program Target as
a Validated Target pursuant to Section 3.1.1,  3.1.2 or 3.1.3, as applicable.

Milestone
Number

Period

For Each Initial
Validated Target

For Each
Supplemental
Validated Target

Not a
Premium
Target

Premium
Target

Not a
Premium
Target

Premium
Target

(1)

[**]

[**]

[**]

[**]

[**]

(2)

[**]

[**]

[**]

[**]

[**]

(3)

[**]

[**]

[**]

[**]

[**]

(4)

[**]

[**]

[**]

[**]

[**]

(5)

[**]

[**]

[**]

[**]

[**]

(6)

[**]

[**]

[**]

[**]

[**]

 





48

--------------------------------------------------------------------------------

 

 

By way of example, [**].

5.4       Development Milestone Payments.  On a Validated Target-by-Validated
Target and Indication-by-Indication basis, upon first achievement of each of the
following development milestone events (each, a “Development Milestone Event”)
with respect to such Validated Target and applicable Indication by Incyte, any
of its Affiliates, or its or their (sub)licensees, Incyte shall provide written
notice of such achievement to Syros, which notice shall be provided no later
than [**] after the achievement of the applicable Development Milestone
Event.  Syros shall invoice Incyte following the achievement of each applicable
Development Milestone Event and Incyte shall pay to Syros the corresponding
milestone payment within [**] after receipt of such invoice from Syros (each, a
“Development Milestone Payment”), which shall be non-refundable, non-creditable
and fully earned upon the achievement of the applicable Development Milestone
Event:

Milestone
Number

Development
Milestone
Event

Development
Milestone Payment
with respect to the
first Indication
with respect to
each Validated
Target

Development
Milestone Payment
with respect to the
second Indication
with respect to
each Validated
Target

Development
Milestone Payment
with respect to the
third Indication
with respect to
each Validated
Target

(1)

[**]

[**]

[**]

[**]

(2)

[**]

[**]

[**]

[**]

(3)

[**]

[**]

[**]

[**]

(4)

[**]

[**]

[**]

[**]

(5)

[**]

[**]

[**]

[**]

(6)

[**]

[**]

[**]

[**]

 

For purposes of determining whether the first Indication is distinct from the
second Indication and whether the third Indication is distinct from the first
Indication and second indication for purposes of payment of milestone payments
under this Section 5.4, the following shall apply:

With respect to cancer, Indications of the same cancer type shall be deemed the
same Indication unless they [**].

With respect to all Indications other than those in cancer, a first Indication
shall not be distinct from a second Indication if [**].





49

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, (a) each of the Development Milestone Payments shall
be payable only once for each of the first, second and third Indications with
respect to a given Validated Target based, in each case, on an Associated
Product with respect to the applicable Validated Target achieving such
Development Milestone with respect to the applicable Indication; (b) the
Development Milestone Payments for the first, second and third Indications for
any Associated Product(s) with respect to the applicable Validated Target may be
triggered by the achievement of a Development Milestone Event with respect to
the same or different Associated Product(s) with respect to such Validated
Target; and (c) the maximum amount payable to Syros under this Section 5.4 with
respect to each Validated Target shall be Fifty Million Dollars
($50,000,000).  In the event that Development Milestone Event number (4), (5) or
(6) is achieved with respect to any Indication prior to Development Milestone
Event number (2) having been achieved or paid with respect to such Indication,
without limitation to or modification of Incyte’s obligations hereunder, Incyte
shall pay to Syros the corresponding milestone payment due with respect to
Development Milestone Event number (2) no later than the date on which the
Development Milestone Payment for Development Milestone Events (4), (5) or (6),
as applicable, is due.

5.5       Sales Milestone Payments.  On a Validated Target-by-Validated Target
basis, in the event of the achievement of each of the following sales milestone
events based on annual aggregate Net Sales of any and all Royalty Products with
respect to a given Validated Target (each, a “Sales Milestone Event”), Incyte
shall pay to Syros the corresponding milestone payment (each, a “Sales Milestone
Payment”), which in each case shall be non-refundable, non-creditable and fully
earned upon the achievement of the applicable Sales Milestone Event:

Milestone
Number

Sales Milestone Event

Sales Milestone
Payment

(1)

Annual aggregate Net Sales of any and all Royalty Products with respect to a
given Validated Target, worldwide, exceed [**] Dollars ($[**])

[**]

(2)

Annual aggregate Net Sales of any and all Royalty Products with respect to a
given Validated Target, worldwide, exceed [**] Dollars ($[**])

[**]

(3)

Annual aggregate Net Sales of any and all Royalty Products with respect to a
given Validated Target, worldwide, exceed [**]Dollars ($[**])

[**]

(4)

Annual aggregate Net Sales of any and all Royalty Products with respect to a
given Validated Target, worldwide, exceed [**] Dollars ($[**])

[**]

 





50

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, (a) each of the Sales Milestone Payments shall be
payable only once with respect to each Validated Target and the maximum amount
payable to Syros under this Section 5.5 with respect to each Validated Target
shall be Sixty-Five Million Dollars ($65,000,000), (b) in the event that in a
given Calendar Year more than one Sales Milestone Event is achieved, a separate
Sales Milestone Payment shall become due with respect to each Sales Milestone
Event that is achieved in such Calendar Year, and (c) Sales Milestone Events
with respect to a given Validated Target may be achieved in separate Calendar
Years (for example, in the event that for Calendar Year 2020, annual aggregate
Net Sales of any and all Royalty Products with respect to a given Validated
Target, worldwide, are $[**] and in Calendar Year 2021 annual aggregate Net
Sales of any and all Royalty Products with respect to such Validated Target,
worldwide, are $[**], Sales Milestone Event number (1) would be achieved with
respect to such Validated Target in Calendar Year 2020 and Sales Milestone Event
number (2) would be achieved with respect to such Validated Target in Calendar
Year 2021).

5.6       Royalties.

5.6.1    Royalties;  Royalty Rates.  Subject to Section 5.6.2, Incyte shall pay
to Syros royalties on worldwide annual Net Sales of each Royalty Product.  The
royalty rate shall be determined on a Validated Target-by-Validated Target basis
based on annual aggregate Net Sales of any and all Royalty Products with respect
to a given Validated Target, as follows:

That portion of annual aggregate Net Sales of any and all Royalty Products
with respect to a given Validated Target, worldwide, during any Calendar Year
that is:

Royalty
Rate

Less than or equal to [**] Dollars ($[**])

[**]%

Greater than [**] Dollars ($[**]) and less than or equal to [**] Dollars ($[**])
 

[**]%

Greater than [**] Dollars ($[**])

[**]%

 

For the avoidance of doubt, if Royalty Product #1 with respect to a given
Validated Target achieves annual Net Sales of $[**], and Royalty Product #2 with
respect to the same Validated Target achieves annual Net Sales of $[**], then
the royalty rate for both Royalty Product #1 and Royalty Product #2 shall be
[**]%.

5.6.2    Royalty Term; Royalty Reductions and Floor.

(a)        Royalty Term.  Incyte shall have no obligation to pay any royalty
with respect to Net Sales of a Royalty Product in any country with respect to
any period after the Royalty Term in such country has expired with respect to
such Royalty Product, and Net Sales of such Royalty Product with respect to any
period after the Royalty Term for such Royalty Product in such country has
expired shall be excluded for purposes of calculating the applicable royalty
rate in Section 5.6.1.





51

--------------------------------------------------------------------------------

 

 

(b)        Royalty Reductions and Floor.  If, during any portion of the Royalty
Term for any Royalty Product in any country (i) there is no Valid Claim of a
[**]; or (ii) a Generic Product with respect to such Royalty Product is
commercially sold and continues to be sold in such country, then, in each cases
((i) or (ii)), the royalty rates specified in Section 5.6.1 shall be reduced by
[**] percent ([**]%) with respect to Net Sales of such Royalty Product in such
country during such portion of the Royalty Term.  Notwithstanding the foregoing,
in no event shall the royalty rates specified in Section 5.6.1 be reduced by
more than [**] percent ([**]%), in the aggregate, in any Calendar Quarter, as a
result of the reductions set forth in this Section 5.6.2(b).

5.6.3    Royalty Payment, Sales Milestone Payments and Reports.  Incyte shall
calculate all amounts payable to Syros pursuant to Section 5.5 and this
Section 5.6 at the end of each Calendar Quarter, which amounts shall be
converted to Dollars in accordance with Section 5.7.  No later than [**] after
the end of each Calendar Quarter in which Net Sales occur, Incyte shall provide
to Syros a good faith estimate of (a) Net Sales for such Calendar Quarter, any
expected adjustments that will be made pursuant to Section 5.6.2 and the
estimated royalty amounts and (b) any estimated Sales Milestones Payments, in
each case ((a) and (b)) that will be due to Syros with respect to such Calendar
Quarter.  No later than [**] after the end of each Calendar Quarter in which Net
Sales occur, Incyte shall provide to Syros a statement specifying, on a Royalty
Product-by-Royalty Product, Validated Target-by-Validated Target and
country-by-country basis, the Net Sales for such Calendar Quarter, the amount of
Invoiced Sales and Net Sales of each Royalty Product in each country during the
applicable Calendar Quarter (including such amounts expressed in local currency
and as converted to Dollars), in the case of any Combination Product, the
volume-weighted average sales with respect to each Combination Product in each
country and the calculation of any adjustment to Net Sales to account for such
Combination Product (calculated in accordance with the definition of “Net
Sales”) in such country, and a calculation of the amount of royalty payments due
on such Net Sales for such Calendar Quarter and the Sales Milestone Payments due
for such Calendar Quarter.  Syros shall invoice Incyte for amounts due as
royalty payments pursuant to Section 5.6 and Sales Milestone Payments pursuant
to Section 5.5 with respect to a given Calendar Quarter and Incyte shall pay to
Syros the amounts due with respect to a given Calendar Quarter within [**] after
the receipt by Incyte of an invoice therefor.

5.7       Payment Method.  All payments to Syros under this Agreement shall be
made by deposit of Dollars in the requisite amount to such bank account as Syros
may from time to time designate by notice to Incyte.  For the purpose of
calculating any sums due under, or otherwise reimbursable pursuant to, this
Agreement (including the calculation of Net Sales expressed in currencies other
than Dollars), Incyte shall convert any amount expressed in a foreign currency
into Dollar equivalents using the arithmetic average of the exchange rates for
the purchase of Dollars as published in The Wall Street Journal, Eastern
Edition, for the Calendar Quarter to which such payments relate.

5.8       Taxes.  All payments owed by Incyte to Syros pursuant to this
Agreement (each, a “Payment”) shall be paid free and clear of any and all taxes,
except for any withholding taxes required by Applicable Law.  Syros shall be
solely responsible for paying any and all taxes (other than withholding taxes
required by Applicable Law to be deducted from Payments and remitted by Incyte)
levied on account of, or measured in whole or in part by reference to, any
Payments it receives.  Incyte shall deduct or withhold from the Payments





52

--------------------------------------------------------------------------------

 

 

any taxes that it is required by Applicable Law to deduct or withhold.  If
Incyte takes any actions that would increase any required withholding taxes that
otherwise would not be required absent such action, including a change in tax
residence, (sub)license or assignment of this Agreement or any rights or
obligations hereunder by law or otherwise, or any merger, acquisition, asset
purchase or sale of all or substantially all of its business or assets, Incyte
shall increase the amount so payable as necessary so that after such deduction
or withholding of withholding taxes has been made, Syros receives the amount it
would have received had no such deduction or withholding been
made.  Notwithstanding the foregoing, if Syros is entitled under any applicable
tax treaty to a reduction in the rate of, or the elimination of, applicable
withholding tax, it may deliver to Incyte or the appropriate governmental
authority (with the assistance of Incyte to the extent that this is reasonably
required and is expressly requested in writing) the prescribed forms necessary
to reduce the applicable rate of withholding or to relieve Incyte of its
obligation to withhold such tax and Incyte shall apply the reduced rate of
withholding or dispense with withholding, as the case may be; provided that
Incyte has received evidence of Syros’ delivery of all applicable forms (and, if
necessary, its receipt of appropriate governmental authorization) at least [**]
prior to the date that an applicable Payment is due.  If, in accordance with the
foregoing, Incyte withholds any amount, it shall pay to Syros the balance when
due, make timely payment to the proper taxing authority of the withheld amount
and send to Syros proof of such payment within [**] following such payment.

5.9       Interest on Overdue Payments.  Incyte shall be liable for interest on
the aggregate amount of any payments that are not paid on or before the date
such payments are due under this Agreement at a rate per annum equal to [**];
 provided that with respect to any disputed payments, no interest payment shall
be due until such dispute is resolved and the interest which shall be payable
thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.

5.10     Financial Records.

5.10.1  Incyte Financial Records.  Incyte shall and shall cause its Affiliates
and its and their direct or indirect successors (whether as a
successor-in-interest with respect to any of the foregoing Persons or an
Associated Product by way of product acquisition or otherwise), or any licensee
or sublicensee of any of the foregoing, to, keep complete and accurate financial
books and records pertaining to the Commercialization of Royalty Products
hereunder, including books and records of Invoiced Sales and Net Sales of
Royalty Products, in sufficient detail to calculate and verify all amounts
payable hereunder.  Incyte shall and shall cause its Affiliates and its and
their (sub)licensees to, retain such books and records until the later of
(a) [**] after the end of the period to which such books and records pertain;
(b) the expiration of the applicable tax statute of limitations (or any
extensions thereof); or (c) such longer period as may be required by Applicable
Law.

5.10.2  Syros Financial Records.  Syros shall and shall cause its Affiliates and
its and their direct or indirect successors (whether as a successor-in-interest
with respect to any of the foregoing Persons or an Associated Product by way of
product acquisition or otherwise), to keep complete and accurate financial books
and records pertaining to the costs incurred by Syros that Syros is allocating
to the Prepaid Research Amount, including books and records with respect to
FTEs, in sufficient detail to calculate and verify all such allocated
costs.  Syros shall and shall cause





53

--------------------------------------------------------------------------------

 

 

its Affiliates to retain such books and records until the later of (a) [**]
after the end of the period to which such books and records pertain; (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof); or (c) such longer period as may be required by Applicable Law.

5.11     Audits.

5.11.1  Syros Audit Right.  At the request of Syros, Incyte shall, and shall
cause its Affiliates and its and their (sub)licensees to, permit an independent
auditor designated by Syros, at reasonable times and upon reasonable notice, to
audit the books and records maintained pursuant to Section 5.10.1 to ensure the
accuracy of all reports and payments made hereunder.  The cost of such audit
shall be borne by [**].  If such audit concludes that additional amounts were
owed by Incyte, then Incyte shall pay such additional amounts, with interest
from the date originally due as provided in Section 5.9, within [**] after the
date on which such audit is completed.

5.11.2  Incyte Audit Right.  At the request of Incyte, in the event that (a)
Syros seeks payment or reimbursement from Incyte for any Permitted Overrun Costs
pursuant to Section 2.6.3(d), or for amounts in addition to the Prepaid Research
Amount pursuant to Section 2.6.3(c), or (b) Syros becomes obligated to refund to
Incyte any portion of the Prepaid Research Amount pursuant to Section 10.5.3(b),
Syros shall, and shall cause its Affiliates to, permit an independent auditor
designated by Incyte, at reasonable times and upon reasonable notice, to audit
the books and records maintained pursuant to Section 5.10.2 to ensure the
accuracy of all costs allocated to the performance of the applicable activities
under the Research Plan.  The cost of such audit shall be borne by [**].

ARTICLE 6 - INTELLECTUAL PROPERTY

6.1       Ownership and Use.

6.1.1    Syros Existing Background Target IP and Syros Platform
Improvements.  As between the Parties, Syros shall (a) retain all right, title
and interest in and to the Syros Existing Background Target IP and (b) own all
right, title and interest in and to the Syros Platform Improvements.

6.1.2    Ownership and Use of Program IP.  The Parties shall [**], the “Joint
Program IP”).  As between the Parties, Syros [**].  As between the Parties,
Incyte [**].  Unless otherwise agreed in writing, each Party covenants to the
other Party that it shall not use any Program IP for any purpose other than
[**].

6.1.3    Use of Program Data.

(a)        Super-Enhancer Data.

(i)         By Incyte for Selection of Program Targets.  Except as expressly
permitted in Section 6.1.3(a)(ii) with respect to any Program Target that
becomes a Validated Target in accordance with Section 3.1, Incyte shall have the
right to use the Super-Enhancer Data with respect to such Program Target solely
for purposes of exercising its rights under Section 3.3.1(a), including (A)
selecting Preliminary Targets in accordance with Section 2.8.2; (B)





54

--------------------------------------------------------------------------------

 

 

selecting Initial Research Targets in accordance with Section 2.8.4; (C)
selecting Definitive Research Targets in accordance with Section 2.8.6; (D)
selecting Extended Research Targets in accordance with Section 2.8.8; (E)
selecting Validated Targets in accordance with Section 3.1; or (F) substituting
an Initial Research Target, Definitive Research Target or Extended Research
Target with an Original Target in accordance with Section 3.4, in each case
((A)-(F)), in accordance with this Agreement.

(ii)       By Incyte for Validated Targets.  Upon a Program Target becoming a
Validated Target, Incyte shall have the right to use the Super-Enhancer Data
with respect to such Validated Target for purposes of exercising the applicable
rights granted to Incyte with respect to such Validated Target pursuant to
Section 3.3.1(b).

(b)        Circuitry Map Data.

(i)         By Incyte for Selection of Program Targets.  Except as expressly
permitted in Section 6.1.3(b)(ii) with respect to any Program Target that
becomes a Validated Target in accordance with Section 3.1, Incyte shall have the
right to use the Circuitry Map Data with respect to such Program Target solely
for purposes of exercising its rights under Section 3.3.1(a), including (A)
selecting Preliminary Targets in accordance with Section 2.8.2; (B)
selecting Initial Research Targets in accordance with Section 2.8.4; (C)
selecting Definitive Research Targets in accordance with Section 2.8.6; (D)
selecting Extended Research Targets in accordance with Section 2.8.8; (E)
selecting Validated Targets in accordance with Section 3.1; or (F) substituting
an Initial Research Target, Definitive Research Target or Extended Research
Target with an Original Target in accordance with Section 3.4, in each case
((A)-(F)), in accordance with this Agreement.

(ii)       By Incyte for Validated Targets.  Upon a Program Target becoming a
Validated Target, Incyte shall have the right to use the Circuitry Map Data with
respect to such Validated Target for purposes of exercising the rights granted
to Incyte with respect to such Validated Target pursuant to Section 3.3.1(b).

(c)        Initial Research Target Validation Data.

(i)         By Incyte for Selection of Program Targets.  Except as expressly
permitted in Section 6.1.3(c)(ii) with respect to any Program Target that
becomes a Validated Target  in accordance with Section 3.1, Incyte shall have
the right to use the Initial Research Target Validation Data with respect to
such Program Target solely for purposes of exercising its rights under Section
3.3.1(a), including (A) selecting Initial Research Targets in accordance with
Section 2.8.4; (B) selecting Definitive Research Targets in accordance with
Section 2.8.6; (C) selecting Extended Research Targets in accordance with
Section 2.8.8; (D) selecting Validated Targets in accordance with Section 3.1;
or (E) substituting an Initial Research Target, Definitive Research Target or
Extended Research Target with an Original Target in accordance with Section 3.4,
in each case ((A)-(E)), in accordance with this Agreement.

(ii)       By Incyte for Validated Targets.  Upon a Program Target becoming a
Validated Target, Incyte shall have the right to use the Initial Research Target
Validation





55

--------------------------------------------------------------------------------

 

 

Data with respect to such Validated Target for purposes of exercising the
applicable rights granted to Incyte with respect to such Validated Target
pursuant to Section 3.3.1(b).

(d)        Definitive Research Target Validation Data.

(i)         By Incyte for Selection of Program Targets.  Except as expressly
permitted in Section 6.1.3(d)(ii) with respect to any Program Target that
becomes a Validated Target in accordance with Section 3.1, Incyte shall have the
right to use the Definitive Research Target Validation Data with respect to such
Program Target solely for purposes of exercising its rights under Section
3.3.1(a), including (A) selecting Initial Research Targets in accordance with
Section 2.8.4; (B) selecting Definitive Research Targets in accordance with
Section 2.8.6; (C) selecting Extended Research Targets in accordance with
Section 2.8.8; (iv) selecting Validated Targets in accordance with Section 3.1;
or (D) substituting an Initial Research Target, Definitive Research Target or
Extended Research Target with an Original Target in accordance with Section 3.4,
in each case ((A)-(D)), in accordance with this Agreement.

(ii)       By Incyte for Validated Targets.  Upon a Program Target becoming a
Validated Target, Incyte shall have the right to use the Definitive Research
Target Validation Data with respect to such Validated Target for purposes of
exercising the applicable rights granted to Incyte with respect to such
Validated Target pursuant to Section 3.3.1(b).

(e)        Other Program Data.

(i)         By Incyte for Selection of Program Targets.  Except as expressly
permitted in Section 6.1.3(e)(ii) with respect to any Program Target that
becomes a Validated Target in accordance with Section 3.1, Incyte shall have the
right to use the Program Data described in clause (b) of the definition of
“Program Know-How” with respect to such Program Target solely for purposes of
exercising its rights under Section 3.3.1(a), including (A) selecting Initial
Research Targets in accordance with Section 2.8.4; (B) selecting Definitive
Research Targets in accordance with Section 2.8.6; (C) selecting Extended
Research Targets in accordance with Section 2.8.8; (iv) selecting Validated
Targets in accordance with Section 3.1; or (D) substituting an Initial Research
Target, Definitive Research Target or Extended Research Target with an Original
Target in accordance with Section 3.4, in each case ((A)-(D)), in accordance
with this Agreement.

(ii)       By Incyte for Validated Targets.  Upon a Program Target becoming a
Validated Target, Incyte shall have the right to use the Program Data described
in clause (b) of the definition of “Program Know-How” with respect to such
Validated Target for purposes of exercising the applicable rights granted to
Incyte with respect to such Validated Target pursuant to Section 3.3.1(b).

(f)        Excluded Programs.  Without limitation to Section 2.14, (i) Syros
shall not have the right to use any Program Know-How, including any Program
Data, in performing any Internal Syros Program or any program under a Third
Party Collaboration Agreement, including with respect to any Unreserved Target
or Syros Excluded Target; provided, however, that, notwithstanding this Section
6.1 or Section 2.14.2,  Syros may use lists of Program Targets, Reserved Targets
and Unreserved Targets for purposes of ensuring its compliance with the terms of
this





56

--------------------------------------------------------------------------------

 

 

Agreement and (ii) Incyte shall not have the right to use any Program Know-How,
including any Program Data, in performing any Internal Incyte Program with
respect to any Incyte Excluded Target.

6.1.4    Disclosure of Inventions.  Each Party shall promptly disclose to the
other Party in writing the conception, discovery, development or other making of
any invention included in the Program Know-How by or on behalf of such Party or
any of its Affiliates or its or their (sub)licensees.  Incyte shall promptly
disclose to Syros in writing the conception, discovery, development or other
making of any invention included in the Syros Platform Improvements by or on
behalf of Incyte or any of its Affiliates or its or their (sub)licensees.

6.1.5    Assignment.

(a)        To Syros.  Incyte shall, and does hereby, assign, and shall cause its
Affiliates to assign, to Syros, without additional compensation, its and their
entire right, title and interest in, to and under the Super-Enhancer Data and
Syros Platform Improvements.

(b)        To Incyte.  Syros shall, and does hereby, assign, and shall cause its
Affiliates to assign, to Incyte, without additional compensation, its and their
entire right, title and interest in, to and under the Definitive Research Target
Validation Data.

(c)        Joint Interests.  Each Party shall, and does hereby, assign, and
shall cause its Affiliates and its and their (sub)licensees to so assign, to the
other Party, without additional compensation, such right, title and interest in,
to and under the Joint Program IP [**].

6.1.6    Assignment Obligation.  Each Party shall (a) cause all of its employees
and agents and (b) use commercially reasonable efforts to cause all other
Persons, in each case ((a) and (b)), who perform activities on behalf of such
Party in connection with this Agreement, to be under a written obligation to
assign their rights in any intellectual property resulting therefrom to such
Party, except where Applicable Law requires otherwise.

6.2       Patent Prosecution and Maintenance.

6.2.1    Syros Existing Background Target Patents and Patents within the Syros
Platform Improvements.  As between the Parties, Syros shall have the sole right,
but not the obligation, to be the Prosecuting Party for (a) the Syros Existing
Background Target Patents and (b) any Patents within the Syros Platform
Improvements, in each case ((a) and (b)), worldwide, at its sole cost and
expense and using counsel of its own choice.

6.2.2    Non-Validated Target Patents.  The provisions of this Section 6.2.2
shall apply with respect to any Program Patent that solely Covers Program
Know-How relating to a given Program Target that has not yet been selected as a
Validated Target in accordance with Section 3.1 and not any other Program
Know-How (each, a “Non-Validated Target Patent”).

(a)        Generally.  Except as otherwise agreed by the Parties in writing,
unless and until a Program Target is selected as a Definitive Research Target,
[**].  Following selection of





57

--------------------------------------------------------------------------------

 

 

a Program Target as a Definitive Research Target and payment of the applicable
Definitive Research Target Payment, [**] with respect to such Definitive
Research Target, in accordance with this Section 6.2.2;  provided that [**].

(b)        Notice from Incyte and Evaluation by the JPC.  For each Non-Validated
Target Patent that Incyte desires to file with respect to a Definitive Research
Target, Incyte shall notify Syros in writing via the JPC, and in such notice
shall identify such Definitive Research Target (by ENSEMBL ID and name) and the
Associated Optioned Field(s) with respect to such Definitive Research Target. 
Promptly following receipt of such notice, [**], and Incyte shall provide to the
JPC Program Data generated by Incyte with respect to such Definitive Research
Target, to the extent reasonably necessary to demonstrate that the applicable
patentability criteria have been fulfilled.  If (i)  [**], as determined by the
JPC and (ii)  the [**] in accordance with Section 6.2.2(c).

(c)        Prosecution and Maintenance.

(i)         Disclosure and Claim Scope.  The disclosure and claim scope of any
Non-Validated Target Patent shall be limited, as of the filing date of such
Patent, to the broadest Associated Optioned Field for the applicable Definitive
Research Target.  For example, if, as of the filing date of a Non-Validated
Target Patent, Incyte retains an unexercised Option in only the MPN Field to
select the applicable Definitive Research Target as Validated Target, then the
disclosure and claim scope of such Non-Validated Target Patent shall be limited
to the MPN Field.

(ii)       Prosecution Activities.  As between the Parties, Syros shall have the
sole right to be the Prosecuting Party for the Non-Validated Target Patents,
worldwide, at Incyte’s sole cost and expense and using counsel mutually agreed
upon by the Parties.  Unless otherwise agreed by the Parties in writing, and
subject to Incyte fulfilling its obligations with respect to such costs and
expenses, Syros shall not abandon any Non-Validated Target Patent that Covers
any Know-How relating to any Definitive Research Target during the period that
Incyte retains an unexercised Option to select such Definitive Research Target
as a Validated Target.

(iii)      [**].  With respect to a particular Definitive Research Target, upon
expiration or termination of Incyte’s Option to select such Definitive Research
Target as a Validated Target (for clarity, without exercise of such option):

(A)       any Non-Validated Target Patent that Covers any Program Know-How
relating to such Definitive Research Target and does not Cover any Program
Know-How relating to a Validated Target shall be deemed to (1) be a “Reverted
Target Patent” and (2) [**];

(B)       (1) any Program Data disclosed in a published Reverted Target Patent
shall be deemed to (I) be “Reverted Target Data” and (II)  [**];

(C)       Incyte shall, and does hereby, and shall cause its Affiliates and its
and their (sub)licensees to, assign to Syros all right,





58

--------------------------------------------------------------------------------

 

 

title and interest in and to any Program Know-How (including any inventions) to
the extent related to such Definitive Research Target, which Program Know-How
[**] shall be deemed the Confidential Information of Syros as of the date of
expiration or termination of such Option; and

(D)       [**].

6.2.3    Validated Target Patents.  The provisions of this Section 6.2.3 shall
apply with respect to any Program Patent that (x) Covers Program Know-How
relating to a given Program Target that has been selected as a Validated Target
in accordance with Section 3.1 and (y) does not Cover any Program Know-How
relating to a Definitive Research Target that has not been selected as a
Validated Target in accordance with Section 3.1 (each, a “Validated Target
Patent”).  Upon selection of any Validated Target in accordance with Section
3.1, any Non-Validated Target Patent that Covers any Program Know-How relating
to such Validated Target shall become a “Validated Target Patent”.

(a)        Prosecution and Maintenance.

(i)         Disclosure and Claim Scope.

(A)       Patents Filed Before Selection of the Relevant Program Target as a
Validated Target.  If Incyte selects a Program Target as a Validated Target and
such Program Target was the subject of a Non-Validated Target Patent that
becomes a Validated Target Patent pursuant to Section 6.2.3, then the claims of
such Validated Target Patent shall, if applicable, be amended to limit their
scope to the Associated Licensed Field for such Validated Target.  For example,
if Incyte exercises its Option with respect to a Validated Target in only the
MPN Field, and such Validated Target was the subject of a Non-Validated Target
Patent that claimed such Validated Target in the All Uses Field, then the claims
of such Non-Validated Target Patent that becomes a Validated Target Patent shall
be amended to limit their scope to the MPN Field.

(B)       Patents Filed Following Selection of the Relevant Program Target as a
Validated Target.  If Incyte selects a Program Target as a Validated Target and
such Program Target was not the subject of a Non-Validated Target Patent, then
the disclosure and claim scope of any Validated Target Patent filed after such
selection shall be limited, as of the filing date of such Patent, to the
Associated Licensed Field for such Validated Target.  For example, if, as of the
filing date of a Validated Target Patent, Incyte holds an exclusive license in
only the MPN Field, then the disclosure and claim scope of such Validated Target
Patent shall be limited to the MPN Field.





59

--------------------------------------------------------------------------------

 

 

(b)        Prosecution Activities.  As between the Parties, and in accordance
with Section 6.2.5, Syros shall have the first right, but not the obligation, to
be the Prosecuting Party for the Validated Target Patents, worldwide, at
Incyte’s sole cost and expense and using counsel mutually agreed upon by the
Parties.  If Syros decides that it will not conduct, or will cease to conduct,
the Prosecution Activities with respect to any Validated Target Patent, in any
country, then, subject to Incyte fulfilling its obligations with respect to such
costs and expenses, Syros shall provide written notice to Incyte of such
intention at least [**] in advance of any deadline for avoiding abandonment of
(or other loss of rights with respect to) such Validated Target Patent, and
Incyte shall thereupon have the option, in its sole discretion and in accordance
with Section 6.2.5, to become the Prosecuting Party for such Validated Target
Patent in such country, at Incyte’s sole cost and expense and using counsel
mutually agreed upon by the Parties.

6.2.4    Separation of Disclosures and Claims.

(a)        Program Targets.  Unless otherwise agreed by the Parties in writing,
each Non-Validated Target Patent and each Validated Target Patent will only
Cover Program Know-How relating to one Definitive Research Target or Validated
Target, as applicable.

(b)        Program Patents and Patents within Syros Platform Improvements.  If
an invention necessary for the Exploitation of a Validated Target in its
Associated Licensed Field can be claimed in a Program Patent and Syros
reasonably desires to also claim such invention in a Patent within the Syros
Platform Improvements, then the Parties shall cooperate to implement reasonable
patent prosecution strategies via the JPC, such as filing two separate Patent
applications on the same day, or filing continuation or divisional applications,
as necessary to grant Incyte rights under such invention necessary for the
Exploitation of an Associated Product in its Associated Licensed Field pursuant
to the applicable license grant in Section 3.3.1(b)(i) or Section 3.3.1(b)(ii).

6.2.5    Rights of the Non-Prosecuting Party.  The Prosecuting Party with
respect to any Non-Validated Target Patent or Validated Target Patent shall
periodically inform the non-Prosecuting Party of all material steps with regard
to the Prosecution Activities for such Non-Validated Target Patent or Validated
Target Patent, including by providing the non-Prosecuting Party with a copy of
all material communications to and from any patent authority regarding such
Non-Validated Target Patent or Validated Target Patent, any and all
communications to and from any patent authority regarding such Non-Validated
Target Patent or Validated Target Patent that are requested by the
non-Prosecuting Party via the JPC, and by providing the non-Prosecuting Party
drafts of any material filings or responses to be made to such patent
authorities sufficiently in advance of submitting such filings or responses so
as to allow a reasonable opportunity for the non-Prosecuting Party to review and
comment thereon.  The Prosecuting Party shall consider in good faith the timely
requests and suggestions of the non-Prosecuting Party with respect to such
drafts; provided, however, that if the non-Prosecuting Party is paying all costs
for such Prosecution Activities, the Prosecuting Party shall not unreasonably
withhold its agreement to the adoption of such comments to the extent consistent
with a patent strategy established by the JPC.

6.2.6    Cooperation.  The non-Prosecuting Party with respect to any
Non-Validated Target Patent, Validated Target Patent or Patent within the Syros
Platform Improvements shall, and shall cause its Affiliates to, assist and
cooperate with the Prosecuting Party, as the Prosecuting Party





60

--------------------------------------------------------------------------------

 

 

may reasonably request from time to time, in connection with Prosecution
Activities conducted in accordance with this Section 6.2, including by: (a)
offering comments, if any, promptly; (b) providing access to relevant documents
and other evidence and making its employees available at reasonable business
hours; and (c) executing necessary legal documents; provided that (i) Incyte, if
it is the Prosecuting Party for any Non-Validated Target Patent or Validated
Target Patent, shall reimburse Syros and its Affiliates for its or their
reasonable and verifiable legal fees and expenses incurred in connection
therewith and (ii) Syros, as the Prosecuting Party for any Patent within the
Syros Platform Improvements, shall reimburse Incyte and its Affiliates for its
or their reasonable and verifiable legal fees and expenses incurred in
connection therewith.

6.2.7    Common Ownership Under Joint Research Agreements.  Notwithstanding
anything to the contrary in this Article 6, neither Party shall have the right
to make an election under 35 U.S.C. §102(c) when exercising its rights under
this Article 6 without the prior written consent of the other Party.  With
respect to any such permitted election, the Parties shall coordinate their
activities with respect to any submissions, filings or other activities in
support thereof.  The Parties acknowledge and agree that this Agreement is a
“joint research agreement” as defined in 35 U.S.C. §100(h).

6.2.8    [**].  Unless otherwise agreed by the Parties in writing, [**], other
than (a) Non-Validated Target Patents filed in accordance with Section 6.2.2;
(b) Validated Target Patents filed in accordance with Section 6.2.3 or (c)
Patents within the Syros Platform Improvements filed in accordance with Section
6.2.4(b).  In the event that [**], the Parties shall discuss in good faith and
agree upon responsibilities for Prosecution Activities, enforcement and defense
of such Program Patent.

6.3       Enforcement of Intellectual Property Rights.

6.3.1    Syros Existing Background Target IP and Syros Platform
Improvements.  As between the Parties, Syros shall have the sole right, but not
the obligation, to be the Enforcing Party with respect to any alleged or
threatened infringement or misappropriation (collectively, “Infringement”) of
any (a) Syros Existing Background Target IP or (b) Syros Platform Improvements,
in each case ((a) and (b)), at its sole cost and expense and using counsel of
its own choice.

6.3.2    Notice.  Each Party shall promptly notify the other Party in writing of
any Infringement of any: (a) (i) Non-Validated Target Patent or (ii) Program
Know-How that specifically relates to a Definitive Research Target that is the
subject of a Non-Validated Target Patent and the Associated Licensed Field for
such Definitive Research Target (such Non-Validated Target Patents and Program
Know-How, collectively, the “Non-Validated Target Program IP”); and (b) (i)
Validated Target Patent or (ii) Program Know-How that specifically relates to a
Validated Target and its Associated Licensed Field (such Validated Target
Patents and Program Know-How, collectively, the “Validated Target Program IP”),
in each case ((a) and (b)), of which such Party becomes aware.





61

--------------------------------------------------------------------------------

 

 

6.3.3    Non-Validated Target Program IP.  As between the Parties, Syros shall
have the sole right, but not the obligation, to be the Enforcing Party with
respect to the Infringement of any Non-Validated Target Program IP, at its sole
cost and expense and using counsel of its own choice.

6.3.4    Validated Target Program IP.  As between the Parties, Incyte shall have
the first right, but not the obligation, to be the Enforcing Party with respect
to the Infringement of any Validated Target Program IP, at its sole cost and
expense and using counsel of its own choice.  If Incyte notifies Syros that
Incyte does not wish to be the Enforcing Party with respect to any Infringement,
or fails to prosecute or resolve any Infringement of any Validated Target
Program IP by the earlier of (a) [**] after notice of such Infringement is
provided under Section 6.3.2 or (b) [**] prior to any final deadline under
Applicable Law to prosecute or resolve such Infringement, then Syros shall have
the right, but not the obligation, to become the Enforcing Party with respect to
such Infringement, at its sole cost and expense and using counsel of its own
choice.

6.3.5    Rights of the Non-Enforcing Party.  The non-Enforcing Party with
respect to any Non-Validated Target Program IP or Validated Target Program IP
shall be entitled, at its own expense, to be represented in any action to
prosecute the Infringement of such Non-Validated Target Program IP or Validated
Target Program IP by counsel of its own choice, and to participate in decisions
regarding the appropriate course of conduct for such action, and the additional
right to join and participate in such action; provided that the Enforcing Party
shall retain control of the applicable claim, suit or proceeding, including,
notwithstanding anything to the contrary in Section 6.4, the response to any
defense or defense of any counterclaim raised in connection therewith;
and provided, further, that in connection with any action with respect to any
Non-Validated Target Program IP or Validated Target Program IP, the Enforcing
Party shall (a) keep the non-Enforcing Party reasonably informed of any material
steps taken and provide copies of all material documents filed in connection
with such action, and (b) consider in good faith any reasonable comments from
the non-Enforcing Party.

6.3.6    Cooperation.  The Parties shall, and shall cause their respective
Affiliates to, cooperate fully in any enforcement action pursuant to this
Section 6.3, including, as applicable, by making the inventors, developers,
applicable records and documents (including laboratory notebooks) with respect
to the relevant Non-Validated Target Program IP, Validated Target Program IP or
Syros Platform Improvements available upon the Enforcing Party’s reasonable
request.  Each Party shall, and shall cause its Affiliates to, assist and
cooperate with the Enforcing Party, as such Enforcing Party may reasonably
request from time to time, in connection with its activities set forth in this
Section 6.3, including, where necessary, joining in or being named as a
necessary party to such action (or furnishing a power of attorney for such
purpose), providing access to relevant documents and other evidence and making
its employees available at reasonable business hours; provided that the
Enforcing Party shall reimburse the non-Enforcing Party (or its Affiliate(s))
for its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith.

6.3.7    Settlements.  The Enforcing Party with respect to any Infringement
under this Section 6.3 shall have the right to settle any claim with respect to
such Infringement; provided that neither Party shall have the right to settle
any such claim with respect to any (a) Validated Target Program IP or (b)
Non-Validated Target Program IP,  in the case of this clause (b), solely (i)
during





62

--------------------------------------------------------------------------------

 

 

the period that Incyte retains an unexercised Option to obtain an exclusive
license under such Non-Validated Target Program IP and (ii) in the applicable
Associated Optioned Field, in each case ((a) and (b)), in a manner that has a
material adverse effect on the rights or interests of the other Party or its
Affiliates, or in a manner that imposes any costs or liability on, or involves
any admission by, the other Party or its Affiliates, without the express written
consent of such other Party (which consent shall not be unreasonably withheld,
conditioned or delayed).

6.3.8    Recoveries.

(a)        Generally.  Except as otherwise agreed by the Parties in connection
with a cost sharing arrangement, any recovery realized as a result of any
enforcement action under this Section 6.3 (whether by way of settlement or
otherwise) shall be first allocated to reimburse the Parties for their costs and
expenses in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses).  Any remainder after such
reimbursement is made shall be allocated as set forth in Section 6.3.8(b).

(b)        Remainders.  If Incyte is the Enforcing Party, then (i) to the extent
not representing treble or punitive damages, any remainder after reimbursement
pursuant to Section 6.3.8(a) shall be retained by Incyte and treated as “Net
Sales” in the Calendar Year in which it is actually received for purposes of
Incyte’s payment obligations to Syros pursuant to Article 5 and (ii) to the
extent representing treble or punitive damages, any remainder after
reimbursement pursuant to Section 6.3.8(a) shall be allocated [**] percent
([**]%) to [**] and [**] percent ([**]%) to [**].  If Syros is the Enforcing
Party with respect to any Syros Existing Background Target IP, Syros Platform
Improvements or Non-Validated Target IP, then any remainder after reimbursement
pursuant to Section 6.3.8(a) shall be retained by Syros.  If Syros is the
Enforcing Party with respect to any Validated Target IP, then any remainder
after reimbursement pursuant to Section 6.3.8(a) shall be allocated [**] percent
([**]%) to [**] and [**] percent ([**]%) to [**].

6.3.9    Biosimilar Applications.  Without limitation to the foregoing, and
notwithstanding Section 6.4.4, in the case of a Biosimilar Application, each
Party shall promptly notify the other Party in writing if it becomes  aware of
the submission to a Regulatory Authority of such Biosimilar Application,
including if such Party receives a notice of commercial marketing provided by
the applicant for such Biosimilar Application pursuant to Section 351(l)(8)(A)
of the PHSA.  If requested by Syros and permitted by Applicable Law, Incyte
shall (a) seek to obtain access to the Biosimilar Application and related
confidential information (including in accordance with Section 351(l)(1)(B)(iii)
of the PHSA) and (b) provide copies of such Biosimilar Application and related
confidential information to Syros.  As requested by Syros and permitted by
Applicable Law, Incyte shall list any Program Patent(s) pursuant to Section
351(l)(1)(3)(A) or Section 351(l)(7) of the PHSA.  Incyte shall, as permitted by
Applicable Law, (i) provide Syros copies of the lists, statements, and other
communications exchanged with the applicant for a Biosimilar Application
pursuant to Section 351(l)(3)-(5) and (7) of the PHSA, (ii) keep Syros informed
of any material steps taken in the process described in Section 351(l)(3)-(5)
and (7) of the PHSA, and (iii) consult with and consider in good faith any
comments from Syros with respect to Incyte’s performance of the obligations of
the reference product sponsor pursuant to Section 351(l)(3)-(5) and (7) of the
PHSA, including the preparation of the lists, statements, and other
communications described therein.





63

--------------------------------------------------------------------------------

 

 

6.4       Invalidity or Unenforceability Actions.

6.4.1    Syros Existing Background Target Patents and Patents Within the Syros
Platform Improvements.  As between the Parties, Syros shall have the sole right,
but not the obligation, to be the Defending Party with respect to any (a) Syros
Existing Background Target Patent or (b) Patent within the Syros Platform
Improvements, in each case ((a) and (b)), at its sole cost and expense and using
counsel of its own choice.

6.4.2    Notice.  Each Party shall promptly notify the other Party in writing of
any Invalidity or Unenforceability Action with respect to any Non-Validated
Target Patent or Validated Target Patent of which such Party becomes aware.

6.4.3    Non-Validated Target Program Patents.  If any Invalidity or
Unenforceability Action is initiated with respect to any Non-Validated Target
Patent, then the Parties shall confer in good faith and agree upon a strategy
for defending such Invalidity or Unenforceability Action at Incyte’s cost and
expense, including which Party will be the Defending Party and the selection of
counsel for such defense.  If the Parties are unable to agree upon such matters,
then Syros shall have the sole right, but not the obligation, to be the
Defending Party for such Invalidity or Unenforceability Action at its sole cost
and expense and using counsel of its own choice.

6.4.4    Validated Target Program Patents.  Subject to Section 6.3.4, as between
the Parties, Incyte shall have the first right, but not the obligation, to be
the Defending Party for any Invalidity or Unenforceability Action with respect
to any Validated Target Patent, at its sole cost and expense and using counsel
of its own choice.  If the Defending Party with respect to any Validated Target
Patent notifies the other Party that it does not wish to be the Defending Party
for such Invalidity or Unenforceability Action, or fails to defend such
Invalidity or Unenforceability Action by the earlier of (a) [**] after notice of
such Invalidity or Unenforceability Action is provided under Section 6.4.2 or
(b) [**] prior to any final deadline under Applicable Law to defend such
Invalidity or Unenforceability Action, then such other Party shall have the
right, but not the obligation, to become the Defending Party for such Invalidity
or Unenforceability Action, at its sole cost and expense and using counsel of
its own choice.

6.4.5    Rights of the Non-Defending Party.  The non-Defending Party with
respect to any Non-Validated Target Patent or Validated Target Patent shall be
entitled, at its own expense, to be represented in any Invalidity or
Unenforceability Action with respect to such Non-Validated Target Patent or
Validated Target Patent by counsel of its own choice, and to participate in
decisions regarding the appropriate course of conduct for such action, and the
additional right to join and participate in such action; provided that the
Defending Party shall retain control of the applicable Invalidity or
Unenforceability Action; and provided, further, that in connection with any
Invalidity or Unenforceability Action with respect to any Non-Validated Target
Patent or Validated Target Patent, the Defending Party shall (a) keep the
non-Defending Party reasonably informed of any material steps taken and provide
copies of all material documents filed in connection with such action, and (b)
consider in good faith any reasonable comments from the non-Defending Party.





64

--------------------------------------------------------------------------------

 

 

6.4.6    Cooperation.  The Parties shall, and shall cause their respective
Affiliates to, cooperate fully in any action pursuant to this Section 6.4,
including, as applicable, by making the inventors, developers, applicable
records and documents (including laboratory notebooks) with respect to the
relevant Non-Validated Target Patent, Validated Target Patent or Patent within
the Syros Platform Improvements available upon the Defending Party’s reasonable
request.  Each Party shall, and shall cause its Affiliates to, assist and
cooperate with the Defending Party, as such Defending Party may reasonably
request from time to time, in connection with its activities set forth in this
Section 6.4, including, where necessary, joining in or being named as a
necessary party to such action (or furnishing a power of attorney for such
purpose), providing access to relevant documents and other evidence and making
its employees available at reasonable business hours; provided that the
Defending Party shall reimburse the non-Defending Party (or its Affiliate(s))
for its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith.

6.4.7    Settlements.  The Defending Party for any Invalidity or
Unenforceability Action under this Section 6.4 shall have the right to settle
such action; provided that neither Party shall have the right to settle any such
action with respect to any Non-Validated Target Patent or Validated Target
Patent in a manner that has a material adverse effect on the rights or interests
of the other Party or its Affiliates, or in a manner that imposes any costs or
liability on, or involves any admission by, the other Party or its Affiliates,
without the express written consent of such other Party (which consent shall not
be unreasonably withheld, conditioned or delayed).

6.5       Defense of Infringement Claims by Third Parties.

6.5.1    Notice.  Incyte shall promptly notify Syros in writing if it becomes
aware that the Exploitation of any Associated Product with respect to a
Validated Target pursuant to this Agreement has resulted in, or is expected to
result in, any claim, suit, or proceeding by a Third Party alleging infringement
of a Patent or misappropriation of another intellectual property right by either
Party or its Affiliates (a “Third Party Infringement Claim”).

6.5.2    Defense of Associated Products.  Subject to Article 9, as between the
Parties, each Party against which a Third Party Infringement Claim is brought
shall have the right, but not the obligation, to defend and control the defense
of such Third Party Infringement Claim to the extent applicable to such Party,
at its sole cost and expense, and using counsel of its own choice.  The other
Party may participate in the defense of any such Third Party Infringement Claim,
at its sole cost and expense, and using counsel of its own choice; provided that
the Party against which such Third Party Infringement Claim is brought shall
continue to have the right to control the defense of such Third Party
Infringement Claim, to the extent applicable to it.  Notwithstanding the
foregoing, in the event that a Third Party Infringement Claim is brought against
both Parties, each Party shall have the right, but not the obligation, to
jointly defend and control the defense of such Third Party Infringement Claim,
and the Parties shall discuss in good faith the defense of such Third Party
Claim and may enter into a cost sharing arrangement with respect thereto.

6.5.3    Cooperation.  Each Party shall, and shall cause its Affiliates to,
assist and cooperate with the other Party, as such other Party may reasonably
request from time to time, in





65

--------------------------------------------------------------------------------

 

 

connection with the defense of any Third Party Infringement Claim, including,
where necessary, joining in, or being named as a necessary party to, such action
(or furnishing a power of attorney for such purpose), providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided that the Party defending such Third Party
Infringement Claim shall reimburse the other Party (or its Affiliate(s)) for its
reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith.  The Party defending any Third Party Infringement Claim
shall (a) keep the other Party reasonably informed of all material developments
in connection with such Third Party Infringement Claim; (b) provide such other
Party with copies of all material pleadings filed in such action; and (c) allow
such other Party reasonable opportunity to participate in the defense of such
Third Party Infringement Claim.

6.6       Third Party Rights.

6.6.1    Related to the Syros Platform.

(a)        Existing License Agreements.  As between the Parties, [**] pursuant
to any agreement existing as of the Effective Date to which Syros or any of its
Affiliates is a party, as a result of Syros’ and its Affiliates’ use of the
Syros Platform in conducting the Research Program.

(b)        Third Party Platform Rights.  As between the Parties, Syros shall
have the sole right, but not the obligation, to negotiate and obtain a license
or other rights from any Third Party as necessary or desirable for Syros or its
Affiliates to Exploit the Syros Platform (“Third Party Platform Rights”) and
shall be solely responsible for any payments owed to any such Third Party under
such license with respect to such Third Party Platform Rights as a result of
Syros’ and its Affiliates’ activities under the Research Program.  For clarity,
this Section 6.6.1(b) is not intended, and shall not be construed, to impose on
Syros any payment or other obligations with respect to securing Patent or other
intellectual property rights necessary or useful for the Exploitation of any
Associated Compound, Associated Product or Program Target.

6.6.2    Other Rights.  Except as otherwise set forth in Section 6.6.1, as
between the Parties, Incyte shall be solely responsible for any payments owed to
any Third Party with respect to the Exploitation of any (a) Validated Target,
(b) Associated Compound with respect to such Validated Target or (c) Associated
Product containing such Associated Compound.

ARTICLE 7 - CONFIDENTIALITY

7.1       Confidentiality Obligations.  At all times during the Term and for a
period of [**] years following termination or expiration of this Agreement in
its entirety, each Party shall and shall cause its Affiliates, and its and their
officers, directors, employees and agents to, keep confidential and not publish
or otherwise disclose to any Third Party and not use, directly or indirectly,
for any purpose, any Confidential Information furnished or otherwise made known
to it, directly or indirectly, by the other Party, except to the extent such
disclosure or use is expressly permitted by the terms of this
Agreement.  “Confidential Information” means any technical, business or other
information provided by or on behalf of one Party to the other Party in
connection with this





66

--------------------------------------------------------------------------------

 

 

Agreement, whether prior to, on or after the Effective Date, including
information relating to any Target or the scientific, regulatory or business
affairs or other activities of either Party.  Any Confidential Information
relating to the subject matter of this Agreement and disclosed prior to the
Effective Date under the Confidentiality Agreement shall be deemed to have been
disclosed under this Agreement.  Notwithstanding the foregoing, (a) subject to
Sections 6.2.2(c)(iii) and 10.5.1(d), all Program Know-How and the terms of this
Agreement shall be deemed to be the Confidential Information of both Parties,
and each Party shall be deemed to be a disclosing Party and a receiving Party
with respect thereto, and (b) Syros Platform Improvements shall be deemed to be
the Confidential Information of Syros, and Syros shall be deemed to be the
disclosing Party and Incyte shall be deemed to be the receiving Party with
respect thereto.  Notwithstanding the foregoing, the confidentiality and non-use
obligations under this Section 7.1 shall not apply to any information that:

7.1.1    is or hereafter becomes publicly known by public use, publication,
general knowledge or the like through no breach of this Agreement by the
receiving Party;

7.1.2    is demonstrated by documentation to have been in the receiving Party’s
possession prior to disclosure by the disclosing Party; provided that the
foregoing exception shall not apply with respect to any Confidential Information
that is deemed to be the Confidential Information of a Party under the fourth
sentence of Section 7.1, regardless of whether such Confidential Information was
in the receiving Party’s possession prior to such disclosure;

7.1.3    is demonstrated by documentation to have been received by the receiving
Party from a Third Party that is not bound by any obligation of confidentiality
with respect to such information; or

7.1.4    is demonstrated by documentation to have been independently developed
by or on behalf of the receiving Party without use of or reference to the
disclosing Party’s Confidential Information; provided that the foregoing
exception shall not apply with respect to any Confidential Information that is
deemed to be the Confidential Information of a Party under the fourth sentence
of Section 7.1, regardless of whether such Confidential Information was in the
receiving Party’s possession prior to such disclosure.

Specific aspects or details of Confidential Information shall not be deemed to
be publicly known or in the possession of the receiving Party merely because the
Confidential Information is embraced by more general information that is
publicly known or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered publicly known
or in the possession of the receiving Party merely because individual elements
of such Confidential Information are publicly known or in the possession of the
receiving Party unless such combination and its principles are publicly known or
in the possession of the receiving Party.

7.2       Permitted Disclosures.  Notwithstanding Section 7.1, each Party may
disclose Confidential Information of the other Party to the extent that such
disclosure is:

7.2.1    made in response to a valid order of a court or other governmental
authority of competent jurisdiction; provided, however, that (a) the receiving
Party shall provide the disclosing





67

--------------------------------------------------------------------------------

 

 

Party with (i) prior written notice of such proposed disclosure, (ii) a
reasonable opportunity to review and comment on such proposed disclosure, (iii)
a reasonable opportunity to quash such order and (iv) a reasonable opportunity
to request a protective order or confidential treatment requiring that any
Confidential Information that is the subject of such valid order be held in
confidence; and (b) any Confidential Information so disclosed shall be limited
to the information that is required to be disclosed by such valid order and
shall be used only for the purposes required by such valid order.  The
disclosing Party shall promptly provide any comments in a reasonable manner in
order to allow the receiving Party to make, file or otherwise submit such
disclosure within the periods required by such valid order, which comments shall
be considered in good faith by the receiving Party;

7.2.2    in the reasonable opinion of the receiving Party’s legal counsel,
required by Applicable Law, including by reason of filing with securities
regulators; provided, however, that (a) the receiving Party shall provide the
disclosing Party with (i) prior written notice of such proposed disclosure, (ii)
a reasonable opportunity to review and comment on such proposed disclosure,
(iii) a reasonable opportunity to propose redactions to any Confidential
Information contained in such proposed disclosure and (iv) a reasonable
opportunity to request a protective order or confidential treatment requiring
that any Confidential Information that is the subject of such disclosure be held
in confidence; and (b) any Confidential Information so disclosed shall be
limited to the information that is required to be disclosed by Applicable Law
and shall be used only for the purposes required by Applicable Law.  The
disclosing Party shall promptly provide any comments in a reasonable manner in
order to allow the receiving Party to make, file or otherwise submit such
disclosure within the periods required by Applicable Law, which comments shall
be considered in good faith by the receiving Party;

7.2.3    following the prior written consent of the disclosing Party (such
consent not to be unreasonably withheld), made by or on behalf of (a) the
receiving Party to a patent authority as may be reasonably necessary or useful
for purposes of obtaining or enforcing a Non-Validated Target Patent or
Validated Target Patent or (b) Syros to a patent authority as may be reasonably
necessary or useful for purposes of obtaining or enforcing a Patent with respect
to the Syros Platform Improvements, in each case in accordance with Article 6;
 provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

7.2.4    in connection with a filing, or other communication with, a Regulatory
Authority related to obtaining or maintaining Regulatory Approval for an
Associated Product with respect to a Validated Target; provided that such
Associated Product is, at the time of such disclosure, being Developed or
Commercialized under and in accordance with the terms of this Agreement; and
provided, further, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

7.2.5    made by or on behalf of the receiving Party to subcontractors or
service providers engaged in connection with this Agreement; provided,  however,
that any Person to which the terms of this Agreement are disclosed shall be
subject to commercially reasonable written obligations of confidentiality and
non-use with respect to such information;





68

--------------------------------------------------------------------------------

 

 

7.2.6    made by or on behalf of the receiving Party to actual or bona fide
potential investors, acquirers or Sublicensees; provided,  however, that any
Person to which the terms of this Agreement are disclosed shall be subject to
commercially reasonable written obligations of confidentiality and non-use with
respect to such information; or

7.2.7    made by or on behalf of Syros as the receiving Party to [**], as
reasonably necessary to comply with the terms and conditions of the [**];
 provided,  however, that [**] shall be subject to commercially reasonable
written obligations of confidentiality and non-use with respect to such
information as set forth in the [**] with respect to confidential information of
Syros.

7.3       Disclosure of Terms of this Agreement.

7.3.1    In General.  Notwithstanding the foregoing, without the consent of the
other Party, the terms of this Agreement may be disclosed by (a) either Party to
actual or bona fide potential investors, acquirers, partners or other Third
Party transactional parties, including licensees and sublicensees (and to their
bankers, lawyers and accountants) as may be necessary in connection with the
evaluation of such potential or actual investment, acquisition or partnership;
and (b) by Syros to any Third Party licensor with respect to any Know-How,
Patents or other intellectual property rights that (i) may be used or practiced
by Syros in carrying out the activities under the Research Plan (including any
Third Party licensor with respect to aspects of the Syros Platform or any Syros
Platform Improvements) or (ii) are optioned or licensed by Syros to Incyte under
this Agreement, in the case of this clause (b), to the extent reasonably
necessary to comply with the terms and conditions of an agreement between Syros
and such Third Party licensor (and otherwise redacted);  provided,  however,
that, in each case ((a) and (b)), any Person to which the terms of this
Agreement are disclosed shall be subject to commercially reasonable written
obligations of confidentiality and non-use with respect to such terms.

7.3.2    Required by Applicable Law.  Without limitation to the foregoing, each
Party acknowledges and agrees that the other Party may submit this Agreement
(including for clarity, the Exhibits and Schedules hereto) to the United States
Securities and Exchange Commission (the “SEC”) or any other securities exchange
if and as required by Applicable Law or the rules of any such securities
exchange.  If a Party intends to submit this Agreement to the SEC or any other
securities exchange, such Party agrees to consult with the other Party with
respect to the preparation and submission of a confidential treatment request
for this Agreement, and to comply with the terms of this Section 7.3.2.  The
Party seeking to make such disclosure in a filing with or other submission to
the SEC, any other securities exchange or other regulatory or Governmental
Authority shall (i) provide copies of the proposed disclosure to the other Party
reasonably in advance of such filing or submission (as practicable under the
circumstances), and (ii) provide the notified Party an opportunity to comment
upon or request confidential treatment for such disclosure.  If such other Party
provides comments within the reasonably in advance of the filing or submission
date, the Party seeking to make such disclosure or its counsel, as the case may
be, shall in good faith consider such comments, provided that in all events the
Party seeking to make such disclosure shall have the right to make such
disclosure at the time and in the manner reasonably determined by its counsel to
be required by Applicable Law.





69

--------------------------------------------------------------------------------

 

 

7.4       Press Release.  Promptly after the Effective Date, the Parties shall
coordinate the issuance of the mutually agreed press release(s) attached hereto
as Schedule 7.4.  Except as expressly provided herein, or as otherwise required
by Applicable Law, neither Party shall issue any other public announcement,
press release, or other public disclosure regarding the terms of this Agreement
or its subject matter relating to the Research Program without the other Party’s
prior written consent.  Notwithstanding the foregoing, Syros shall be permitted
to disclose the receipt of milestone payments under this Agreement and the
corresponding milestone events.

7.5       Return or Destruction of Confidential Information.  Upon the effective
date of termination of this Agreement for any reason, following the written
request of the disclosing Party, the receiving Party shall, at the receiving
Party’s election, either: (a) promptly destroy all copies of the disclosing
Party’s Confidential Information in the possession or control of the receiving
Party and confirm such destruction in writing to the disclosing Party or
(b) promptly deliver to the disclosing Party, at the receiving Party’s sole cost
and expense, all copies of the disclosing Party’s Confidential Information in
the possession or control of the receiving Party.  Notwithstanding the
foregoing, the receiving Party shall be permitted to retain (i) such
Confidential Information to the extent (A) necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing licenses or
rights hereunder and, in any event, a single copy of such Confidential
Information for archival purposes or (B) such Confidential Information is also
the Confidential Information of the receiving Party; and (ii) any computer
records or files containing such Confidential Information that have been created
by the receiving Party’s automatic archiving and back-up procedures, to the
extent created and retained in a manner consistent with the receiving Party’s
standard archiving and back-up procedures, but not for any other uses or
purposes.  All retained Confidential Information shall continue to be subject to
the terms of this Agreement for the period set forth in Section 7.1.

ARTICLE 8 - REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1       Representations, Warranties and Covenants of Both Parties.  Each Party
hereby represents and warrants to the other Party as of the Effective Date, and
covenants to the other Party, that:

8.1.1    it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement;

8.1.2    the execution and delivery of this Agreement and the performance by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not violate:  (a) such Party’s charter
documents, bylaws or other organizational documents; (b) in any material
respect, any agreement, instrument or contractual obligation to which such Party
is bound; (c) any requirement of any Applicable Law; or (d) any order, writ,
judgment, injunction, decree, determination or award of any court or
governmental agency presently in effect and applicable to such Party;





70

--------------------------------------------------------------------------------

 

 

8.1.3    this Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity); and

8.1.4    neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the activities to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section; and each Party covenants to inform
the other Party in writing promptly if such Party or any such Person who is
performing activities hereunder is debarred or is the subject of a conviction
described in Section 306 or if any action, suit, claim, investigation or legal
or administrative proceeding is pending or, to the best of its or its
Affiliates’ knowledge, is threatened, relating to the debarment or conviction of
it or any such Person performing activities hereunder.

8.2       Additional Representations and Warranties of Syros.  Syros hereby
represents and warrants to Incyte that:

8.2.1    as of the Effective Date, to Syros’ knowledge, Syros has not entered
into any agreements with any Third Party or any Affiliate of Syros to use the
Syros Platform to screen samples obtained from subjects diagnosed with a disease
or condition in the MPN Field;

8.2.2    it has the right to grant the applicable rights and licenses provided
for under this Agreement and to perform the Syros activities described in the
Research Plan;

8.2.3    as of the Effective Date, there are no claims or litigation pending or,
to its current knowledge, threatened, against it or any of its Affiliates that
would prevent Syros from using the Syros Platform to perform its activities
under the Initial Research Plan; and

8.2.4    as of the Effective Date, [**] is in effect.  To its knowledge, Syros
has not materially breached [**].  During the Research Term, Syros shall not (a)
terminate the [**]; (b) commit any material breach of [**] that results in
termination of such agreement; or (c) amend [**], in the case of this clause
(c), in a manner that would materially adversely affect Syros’ performance of
its activities under the Research Plan.

8.3       DISCLAIMERS.

8.3.1    NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, (A) IN THE CASE OF BOTH PARTIES, THAT THE OBJECTIVES OF THE
RESEARCH PROGRAM CAN OR WILL BE ACHIEVED OR AS TO THE TIMING OR COST AND EXPENSE
ASSOCIATED WITH THE ACHIEVEMENT OF ANY SUCH OBJECTIVES; (B) IN THE CASE OF
INCYTE, WITH RESPECT TO WHETHER ANY ASSOCIATED PRODUCT WITH RESPECT TO A
VALIDATED TARGET WILL BE APPROVED FOR COMMERCIAL SALE BY ANY APPLICABLE
REGULATORY





71

--------------------------------------------------------------------------------

 

 

AUTHORITIES OR AS TO THE COMMERCIAL POTENTIAL OR SUCCESS OF ANY SUCH ASSOCIATED
PRODUCT; AND (C) IN THE CASE OF SYROS, THAT ANY SPECIFIED OR MINIMUM NUMBER OF
PROGRAM TARGETS (INCLUDING ORIGINAL TARGETS) CAN OR WILL BE IDENTIFIED IN
CONNECTION WITH THE RESEARCH PROGRAM OR WITH RESPECT TO WHETHER ANY PROGRAM
TARGET WILL BE THERAPEUTICALLY RELEVANT OR USEFUL FOR THE DEVELOPMENT OR
COMMERCIALIZATION OF ANY ASSOCIATED COMPOUND OR ASSOCIATED PRODUCT WITH RESPECT
TO SUCH PROGRAM TARGET.

8.3.2    EXCEPT FOR THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS SET
FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES
OR COVENANTS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
REPRESENTATION, WARRANTY OR COVENANT, WHETHER WRITTEN OR ORAL OR EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 9 - INDEMNITY; LIMITATIONS OF LIABILITY; INSURANCE

9.1       Indemnification by Incyte.  Incyte shall indemnify Syros, its
Affiliates and its and their respective directors, officers, employees and
agents and defend and save each of them harmless, from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) to the extent arising from or occurring as a result of
(a) the breach by Incyte of this Agreement; (b) the gross negligence or willful
misconduct on the part of Incyte or its Affiliates, or its or their
(sub)licensees, or its or their respective directors, officers, employees or
agents in connection with this Agreement; or (c) the Exploitation by or on
behalf of Incyte or any of its Affiliates, or its or their (sub)licensees, of
any (i) compound or product (including any Associated Compound or Associated
Product) with respect to any Program Target or (ii) Program Target; except, in
each case ((a) - (c)), for those Losses for which Syros has an obligation to
indemnify Incyte pursuant to Section 9.2 hereof, as to which Losses each Party
shall indemnify the other to the extent of their respective liability.

9.2       Indemnification by Syros.  Syros shall indemnify Incyte, its
Affiliates and its and their respective directors, officers, employees and
agents and defend and save each of them harmless, from and against any and all
Losses in connection with any and all Third Party Claims to the extent arising
from or occurring as a result of (a) the breach by Syros of this Agreement;
(b) the gross negligence or willful misconduct on the part of Syros or its
Affiliates or its or their respective directors, officers, employees or agents
in connection with this Agreement; or (c) such Third Party Claims alleging the
infringement or misappropriation of any intellectual property rights of such
Third Party arising from or occurring as





72

--------------------------------------------------------------------------------

 

 

a  result of Syros’ use of the Syros Platform to perform its activities under
the Research Plan, except, in each case ((a) - (c)), for those Losses for which
Incyte has an obligation to indemnify Syros pursuant to Section 9.1 hereof, as
to which Losses each Party shall indemnify the other to the extent of their
respective liability.

9.3       Notice of Claims.  All indemnification claims in respect of a Party,
its Affiliates, or their respective directors, officers, employees and agents
shall be made solely by such Party (the “Indemnified Party”).  The Indemnified
Party shall give the other Party (the “Indemnifying Party”) written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under this
Article 9 within [**] after receipt by such Indemnified Party of actual notice
of the Third Party Claim; provided that failure to give such notification shall
not affect the indemnification provided under Section 9.1 or Section 9.2, as
applicable, except to the extent that the Indemnifying Party has been actually
prejudiced as a result of such failure.  Each Indemnification Claim Notice shall
include (a) a description in reasonable detail of the Third Party Claim and the
nature and amount of the Loss (to the extent that the nature and amount of such
Loss is known at the time) and (b) copies of all papers and official documents
received in respect of such Third Party Claim and Loss.

9.4       Control of Defense.

9.4.1    In General.  At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within [**] after the Indemnifying Party’s receipt of an Indemnification
Claim Notice.  Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party.  In the event that
the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall promptly deliver to the Indemnifying Party all original
notices and documents (including court papers) received by the Indemnified Party
in connection with the Third Party Claim.  Should the Indemnifying Party assume
the defense of a Third Party Claim, except as provided in Section 9.4.2, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
analysis, defense or settlement of such Third Party Claim unless specifically
requested in writing by the Indemnifying Party.  So long as the Indemnifying
Party maintains control of the defense of such Third Party Claim, the
Indemnifying Party shall keep the Indemnified Party timely apprised of the
status of the Third Party Claim.  If it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against any Third Party Claim (in part or in its
entirety), then the Indemnified Party shall reimburse the Indemnifying Party for
any and all costs and expenses (including attorneys’ fees and costs of suit) and
any Losses incurred by the Indemnifying Party in its defense of the Third Party
Claim, to the extent that the Indemnifying Party did not have such obligation.

9.4.2    Right to Participate in Defense.  Without limiting Section 9.4.1, the
Indemnified Party shall be entitled to participate in, but not control, the
defense of any Third Party Claim and to retain counsel of its choice for such
purpose; provided, however, that such retention





73

--------------------------------------------------------------------------------

 

 

shall be at the Indemnified Party’s own cost and expense unless (a) the
retention thereof, and the Indemnifying Party’s responsibility for the costs and
expenses associated therewith, have been specifically authorized by the
Indemnifying Party in writing; (b) the Indemnifying Party has failed to assume
the defense and retain counsel in accordance with Section 9.4.1 or, after
assuming the defense of such Third Party Claim, fails to diligently prosecute
the defense thereof (in which case the Indemnified Party shall control the
defense); or (c) the interests of the indemnitee and the Indemnifying Party with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both the indemnitee and the Indemnifying
Party under Applicable Law, ethical rules or equitable principles.

9.4.3    Settlement.  With respect to any monetary Losses relating to a Third
Party Claim, the Indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, at its own cost and expense, on such terms as the Indemnifying Party, in
its sole discretion, shall deem appropriate; provided that such settlement shall
not result in the Indemnified Party’s becoming subject to injunctive or other
non-monetary relief materially adversely affecting the business of the
Indemnified Party.  For any other settlement, the Indemnifying Party shall have
the right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss only if it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed).  If the Indemnifying Party does not assume and conduct the defense of
a Third Party Claim as provided above, then the Indemnified Party may defend
against such Third Party Claim at the Indemnifying Party’s cost and expense;
provided that the Indemnified Party shall have the right to consent to the entry
of any judgment, enter into any settlement or otherwise dispose of such Loss
only if it obtains the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed).

9.4.4    Cooperation.  Regardless of whether the Indemnifying Party chooses to
defend any Third Party Claim, the Indemnified Party shall, and shall cause each
indemnitee to, cooperate in the defense or prosecution thereof and shall furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith, including in order to permit the
Indemnifying Party to decide whether to assume the defense of a Third Party
Claim.  Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are relevant to such Third
Party Claim, and making the Indemnified Party and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided that where the
Indemnifying Party has assumed the defense of the applicable Third Party Claim
the Indemnifying Party shall reimburse the Indemnified Party for all of its
reasonable out-of-pocket expenses in connection therewith.

9.4.5    Expenses.  Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event that the Indemnifying Party is ultimately held not to be obligated
to indemnify the Indemnified Party.





74

--------------------------------------------------------------------------------

 

 

9.5       LIMITATIONS OF LIABILITY.

9.5.1    SPECIAL, INDIRECT, AND OTHER LOSSES.  EXCEPT (A) IN THE EVENT OF THE
WILLFUL MISCONDUCT OR FRAUD OF A PARTY; (B) A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 7; (C) A PARTY’S BREACH OF ITS
OBLIGATIONS UNDER SECTION 6.1.2,  SECTION 6.1.3 OR SECTION 2.14; (D) SYROS’
BREACH OF ITS OBLIGATIONS UNDER SECTION 3.5; (E) INCYTE’S BREACH OF ITS
OBLIGATIONS UNDER SECTION 3.6 OR SECTION 10.5.1(G); AND (F) WITH RESPECT TO
LOSSES IN CONNECTION WITH THIRD PARTY CLAIMS THAT ARE SUBJECT TO EACH PARTY’S
RESPECTIVE INDEMNITY OBLIGATIONS UNDER SECTION 9.1 OR SECTION 9.2, NEITHER
PARTY, NOR ANY OF ITS AFFILIATES, SHALL BE LIABLE UNDER THIS AGREEMENT IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES, OR FOR LOSS OF
PROFITS (EVEN IF DEEMED DIRECT DAMAGES) SUFFERED BY THE OTHER PARTY.

9.5.2    GENERAL LIMITATION.  EXCEPT FOR (A) LOSSES (AS DEFINED IN THIS
AGREEMENT) ARISING OUT OF (I) A BREACH OF SYROS’ CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE 7 OR SYROS’ OBLIGATIONS UNDER SECTION 3.5,  SECTION 6.1.2,
 SECTION 6.1.3 OR SECTION 2.14.2 OR (II) THE WILLFUL MISCONDUCT OR FRAUD OF
SYROS; AND (B) SYROS’ INDEMNITY OBLIGATIONS UNDER SECTION 9.2, IN NO EVENT SHALL
SYROS OR ITS AFFILIATES’ TOTAL AGGREGATE LIABILITY TO INCYTE AND ITS AFFILIATES
FOR ANY LOSSES (AS DEFINED IN THIS AGREEMENT) UNDER OR IN CONNECTION WITH THIS
AGREEMENT EXCEED TEN MILLION DOLLARS ($10,000,000).

9.6       Insurance.  Each Party shall have and maintain such types and amounts
of insurance covering its activities under this Agreement as is (a) normal and
customary in the pharmaceutical industry generally for parties similarly
situated and (b) otherwise required by Applicable Law.  Upon request by the
other Party, each Party shall provide to the other Party evidence of its
insurance coverage.  If such insurance is on a claims-made (rather than
occurrence basis), then such Party shall continue to maintain such insurance (i)
in the case of Syros, for a period of five (5) years after the expiration of
termination of the Research Term and (ii) in the case of Incyte, for a period of
five (5) years after the expiration or termination of this Agreement in its
entirety or, in the event that Incyte has caused any Associated Compound or
Associated Product to be used in humans (including human clinical trials or
following Regulatory Approval of such Associated Product), any longer period
that corresponds to the statute of limitations for product liability claims in
applicable countries.  Notwithstanding the foregoing, either Party may
self-insure in whole or in part the insurance requirements described above as
follows: (A) in the case of Syros, at any time after either (1) a Change of
Control of Syros in which the ultimate parent of Syros or the surviving entity
following such Change of Control has a market capitalization that exceeds [**]
Dollars ($[**]) or (2) the date on which Syros’ market capitalization first
exceeds [**] Dollars ($[**]); and (B) in the case of Incyte, at any time during
the Term.





75

--------------------------------------------------------------------------------

 

 

ARTICLE 10 - TERM AND TERMINATION

10.1     Term.  The term of this Agreement (the “Term”) commences on the
Effective Date and, unless terminated earlier in accordance with its terms,
shall continue until the date of expiration of the last Royalty Term for the
last Royalty Product.  Following the expiration of this Agreement in its
entirety, the license grants in Section 3.3.1(b) shall become fully-paid,
royalty-free and irrevocable.

10.2     Termination of this Agreement in its Entirety.

10.2.1  Material Breach.  If either Party (the “Breaching Party”) has materially
breached any of its obligations under this Agreement, then, in addition to any
other right or remedy the other Party (the “Non-Breaching Party”) may have, the
Non-Breaching Party may terminate this Agreement in its entirety by providing
thirty (30) days’ ( “Notice Period”), prior written notice (the “Termination
Notice”) to the Breaching Party and specifying the breach and its claim of right
to terminate this Agreement; provided that any proposed termination shall not
become effective at the end of the Notice Period if the Breaching Party cures
the breach specified in the Termination Notice during the Notice Period (or, if
such breach is curable but cannot be cured within the Notice Period, such longer
period not to exceed [**] if the Breaching Party commences actions to cure such
breach within the Notice Period and thereafter diligently continues such actions
during such [**] period).  If a Party delivers a Termination Notice under this
Section 10.2.1, and the other Party disputes whether such Termination Notice was
proper, or whether the relevant breach has been cured within the applicable
period set forth in this Section 10.2.1, then such dispute shall be resolved in
accordance with Section 11.4, and this Agreement shall remain in full force and
effect until such dispute is resolved.  If, as a result of such dispute
resolution process, it is determined that such Termination Notice was proper, or
that such breach was not cured within the applicable period, then this Agreement
shall be deemed to have been terminated as of the date on which such Termination
Notice was first delivered.  On the other hand, if as a result of such dispute
resolution process it is determined that such Termination Notice was improper,
or that such breach was cured within the applicable period, then no termination
shall have occurred and this Agreement shall remain in full force and effect.

10.2.2  Insolvency.  If either Party (a) files for protection under bankruptcy
or insolvency laws; (b) makes an assignment for the benefit of creditors; (c)
appoints or suffers appointment of a receiver or trustee over substantially all
of its property that is not discharged within ninety (90) days after such
filing; (d) proposes or is a party to any dissolution or liquidation; or (e)
files a petition under any bankruptcy or insolvency act or has any such petition
filed against it that is not discharged within ninety (90) days of the filing
thereof, then the other Party may terminate this Agreement in its entirety
effective immediately upon written notice to such Party.

10.2.3  By Incyte for Convenience.  Incyte may terminate this Agreement in its
entirety, for any or no reason, at any time, upon sixty (60) days’ written
notice to Syros.





76

--------------------------------------------------------------------------------

 

 

10.2.4  By Mutual Agreement.  The Parties may terminate this Agreement in its
entirety at any time by mutual written agreement.

10.2.5  Patent Challenge.

(a)        If during the Term, Incyte or any of its Affiliates challenges the
validity or enforceability or actively assists any Person in challenging the
validity or enforceability of: (i) (A) [**], (B) [**], (C) [**],  or (D) any
foreign equivalents of any of the foregoing Patents of clauses (A) - (C); (ii)
any Program Patent or (iii) any Syros Background Target Patent, in each case
((i)-(iii)), before any court, administrative agency, or regulatory body
including any patent opposition, re-examination or invalidation proceeding (a
“Patent Challenge”), then, to the extent permitted by Applicable Law and except
as otherwise set forth in this Section 10.2.5, Syros shall have the right, in
its sole discretion, to terminate this Agreement upon thirty (30) days’ prior
written notice to Incyte; provided that Syros shall not have the right to
terminate this Agreement if Incyte withdraws or causes to be withdrawn all such
Patent Challenges within thirty (30) days after Incyte's receipt of notice from
Syros under this Section 10.2.5.

(b)        If during the Term, any (sub)licensee of Incyte brings a Patent
Challenge, then, to the extent permitted by Applicable Law and except as
otherwise set forth in this Section 10.2.5, Syros shall have the right, in its
sole discretion, to terminate this Agreement upon thirty (30) days’ prior
written notice to Incyte; provided that Syros shall not have the right to
terminate this Agreement if (i) the (sub)licensee withdraws or causes to be
withdrawn all such Patent Challenges within thirty (30) days after Incyte's
receipt of notice from Syros under this Section 10.2.5 or (ii) Incyte terminates
its agreement with the (sub)licensee within thirty (30) days after Incyte's
receipt of notice from Syros under this Section 10.2.5.

(c)        Notwithstanding the foregoing, nothing in this Section 10.2.5 shall:
(i) prevent Incyte or any of its Affiliates or (sub)licensees from asserting any
defense or counterclaim in, or responding in any other manner to, an action for
infringement of intellectual property brought by Syros or any of its Affiliates
against Incyte or any of its Affiliates or its or their (sub)licensees; (ii)
prevent Incyte or any of its Affiliates or (sub)licensees from responding to a
validly issued subpoena or discovery request; or (iii) allow Syros to terminate
this Agreement if Incyte or such Affiliate or (sub)licensee asserts its rights
as provided in clause (i) or (ii).

10.3     Termination of this Agreement in Relation to a Validated Target.

10.3.1  Material Breach.  Without limiting Section 10.2.1, if the Breaching
Party has materially breached any of its obligations with respect to a Validated
Target or any Associated Compound or Associated Product with respect thereto,
then, in addition to any other right and remedy the Non-Breaching Party may
have, the Non-Breaching Party may terminate this Agreement with respect to such
Validated Target and all Associated Compounds and Associated Products with
respect thereto by providing a Termination Notice to the Breaching Party and
specifying the breach and its claim of right to terminate; provided that any
proposed termination shall not become effective at the end of the Notice Period
if the Breaching Party cures the breach specified in the Termination Notice
during the Notice Period (or, if such breach is curable but cannot be cured
within the Notice





77

--------------------------------------------------------------------------------

 

 

Period, such longer period not to exceed [**] if the Breaching Party commences
actions to cure such breach within the Notice Period and thereafter diligently
continues such actions during such [**] period).  If a Party delivers a
Termination Notice under this Section 10.3.1, and the other Party disputes
whether such Termination Notice was proper, or whether the relevant breach has
been cured within the applicable period set forth in this Section 10.3.1, then
such dispute shall be resolved in accordance with Section 11.4, and this
Agreement shall remain in full force and effect until such dispute is
resolved.  If, as a result of such dispute resolution process, it is determined
that such Termination Notice was proper, or that such breach was not cured
within the applicable period, then this Agreement shall be deemed to have been
terminated, with respect to the applicable Validated Target and all Associated
Compounds and Associated Products with respect thereto, as of the date on which
such Termination Notice was first delivered.  On the other hand, if as a result
of such dispute resolution process it is determined that such Termination Notice
was improper, or that such breach was cured within the applicable period, then
no termination shall have occurred and this Agreement shall remain in full force
and effect.

10.3.2  By Incyte for Convenience.  Incyte may terminate this Agreement with
respect to one or more Validated Targets and the Associated Compounds and
Associated Products with respect thereto, for any or no reason, at any time,
upon sixty (60) days’ written notice to Syros.

10.3.3  By Mutual Agreement.  The Parties may terminate this Agreement with
respect to one or more Validated Targets and the Associated Compounds and
Associated Products with respect thereto at any time by mutual written
agreement.

10.4     Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Syros or Incyte are and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this Agreement, shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party hereto that is not a party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (a) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a), following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.

10.5     Consequences of Termination.





78

--------------------------------------------------------------------------------

 

 

10.5.1  Termination of this Agreement in its Entirety.  In the event of a
termination of this Agreement in its entirety for any reason, then, without
limiting Section 10.7, the following terms and conditions shall apply as of the
effective date of termination of this Agreement:

(a)        the Research Term, if then in effect, shall terminate;

(b)        any and all (i) rights and licenses granted by Syros hereunder other
than the license described in Section 10.1, including any licenses granted
pursuant to Section 3.3.1, and any sublicenses granted (directly or indirectly)
thereunder, and (ii) unexercised Option rights, in each case ((i) and (ii))
shall automatically terminate;

(c)        Incyte shall, and does hereby, and shall cause its Affiliates and its
and their (sub)licensees to, effective as of the effective date of termination,
assign to Syros all right, title and interest in and to all Program Know-How,
and:

(i)         as of such effective date of termination, all rights of Incyte
relating to such assigned Program Know-How as provided in Sections 6.2 and 6.3
shall terminate,

(ii)       as of such effective date of termination, all Program Patents shall
be deemed to (A) be Reverted Target Patents and (B) [**],

(iii)      as of such effective date of termination, all Program Data disclosed
in published Reverted Target Patents shall be deemed to (A) be Reverted Target
Data and (B)  [**],

(iv)       [**], and

(v)        [**];

(d)        all Program IP, [**], shall be deemed the Confidential Information of
Syros and not the Confidential Information of Incyte;

(e)        Syros’ obligations under Section 3.5 shall terminate;

(f)        each Party shall, upon the written request of the other Party, return
or destroy the Confidential Information of the other Party in accordance with
Section 7.5;  and

(g)        Incyte covenants to Syros that Incyte shall not, and shall cause each
of its Affiliates not to, directly or indirectly, (i) use any Program Data for
purposes of researching, developing or commercializing any compound or product
or (ii) license, authorize, appoint or otherwise enable any Third Party to
conduct any of the activities set forth in clause (i), including by assigning or
otherwise granting or transferring any rights to any Third Party to or under any
Program Data.

10.5.2  Termination of this Agreement other than in its Entirety.  In the event
of a termination of this Agreement pursuant to Section 10.3 with respect to a
particular Validated Target and any and all Associated Compounds and Associated
Products with respect thereto (but not in any





79

--------------------------------------------------------------------------------

 

 

such case in the event of any termination of this Agreement in its entirety),
(a) the provisions set forth above in Section 10.5.1 shall apply solely with
respect to such Validated Target and any and all Associated Compounds and
Associated Products with respect to such Validated Target and (b) without
limitation to the foregoing, from and after the date of the applicable
termination notice, any unexercised Option rights shall automatically terminate
and Incyte shall have no further right to exercise any Options with respect to
any Program Target.

10.5.3  Post-Termination Payment Obligations.

(a)        Payment of Amounts Owed.  If, prior to Incyte paying Syros any
amounts incurred by Syros for (i) research or development costs (in the form of
FTEs or out-of-pocket costs or expenses) or (ii) noncancelable commitments, this
Agreement is terminated in its entirety or with respect to any Validated Target,
for any reason, then Incyte shall pay to Syros any unpaid amounts then owed
within [**] of the effective date of such termination.

(b)        Refund of Certain Prepaid Research Amount.  If this Agreement is
terminated in its entirety by Incyte pursuant to Section 10.2.1 (for Syros’
material breach), then provided that Incyte provides a written notice no later
than [**] after the effective date of termination requesting a refund of any
unexpended portion of the Prepaid Research Amount, Syros shall refund to Incyte
within [**] after the later of the date of such notice or the effective date of
such termination any portion of the Prepaid Research Amount for which Syros has
not yet incurred research or development costs (in the form of FTEs or
out-of-pocket costs or expenses) as of the effective date of such termination or
made documented noncancelable commitments as of the effective date of such
termination.

10.6     Other Remedies.  Except as otherwise expressly provided herein,
termination of this Agreement in accordance with the provisions hereof shall not
limit any remedies that may otherwise be available in law or equity.

10.7     Accrued Rights; Surviving Obligations.  Termination of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of a Party prior to such termination, including, for clarity, any
royalties or other payments owed to Syros in relation to the period prior to
such termination.  Such termination shall not relieve a Party from obligations
that are expressly indicated to survive the termination or expiration of this
Agreement.  Without limiting the foregoing, Sections 2.6.3(a) (with respect to
any costs or expenses incurred prior to the effective date of termination),
2.6.3(c)(ii) (solely with respect to those amounts agreed to and incurred prior
to the effective date of termination), 2.6.3(d) (with respect to any overspend
incurred prior to the effective date of termination), 2.6.3(e) (with respect to
any Permitted Overrun Costs incurred prior to the effective date of
termination), 2.7.7 (with respect to any costs or expenses incurred or
non-cancelable commitments made prior to the effective date of termination),
2.8.5(b)(iii) (second, third and fourth sentences; with respect to any costs or
expenses incurred prior to the effective date of termination), 2.9(b) (with
respect to any costs or expenses incurred prior to the effective date of
termination), 2.11 (for the period set forth therein), 2.12.2
(penultimate sentence), 3.3.4, 5.1 (with respect to any amounts that remain
unpaid as of the effective date of termination), 5.2 (with respect to any shares
that remain unpurchased as of the effective date of termination), 5.3.1 (with
respect to each





80

--------------------------------------------------------------------------------

 

 

Definitive Research Target designated prior to the effective date of
termination), 5.3.2 (with respect to each Program Target that becomes a
Validated Target prior to the effective date of termination), 5.4 (with respect
to any Development Milestone Events achieved thereunder prior to the effective
date of termination), 5.5 (with respect to any Sales Milestone Events achieved
thereunder prior to the effective date of termination), 5.6.1 (with respect to
Net Sales for the period prior to the effective date of termination), 5.6.2 (for
purposes of calculating surviving royalties under Section 5.6.1), 5.6.3 (with
respect to Net Sales for the period prior to the effective date of termination),
5.7 through 5.9, 5.10 (for the periods set forth therein), 5.11 (for the periods
set forth in Section 5.10), 6.1.1, 6.1.2, 6.1.4, 6.1.5, 6.1.6, 6.2.1,
6.2.2(c)(iii), 6.2.6 (with respect to Syros Platform Improvements), 6.2.8,
6.3.1, 6.3.6 (with respect to Syros Platform Improvements), 6.3.7 (to the extent
relating to Syros Platform Improvements), 6.3.8 (to the extent relating to Syros
Platform Improvements), 6.4.1, 6.4.6 (with respect to Syros Platform
Improvements), 6.4.7 (with respect to Syros Platform Improvements), 6.6.1(a),
6.6.2 (with respect to any amounts owed to any Third Party in connection with
the applicable Exploitation prior to the effective date of termination), 7.1
(except for clause (a) of the fourth sentence, and for the period set forth
therein), 7.2.1 (for the period set forth in Section 7.1), 7.2.2 (for the period
set forth in Section 7.1), 7.2.3(b) (for the period set forth in Section 7.1),
7.2.6 (for the period set forth in Section 7.1), 7.2.7 (for the period set forth
in Section 7.1), 7.3 (for the period set forth in Section 7.1), 7.4 (last two
sentences), 7.5, 9.1 through 9.5, 9.6 (for the periods set forth therein), 10.1
(solely in the case of expiration of this Agreement, with respect to the license
described therein), 10.4, 10.5, 10.6, 11.1 through 11.14, and this Section 10.7
and Article 1 (to the extent necessary to construe the other surviving
provisions) of this Agreement in its entirety shall survive the termination or
expiration of this Agreement for any reason.  If this Agreement is terminated
pursuant to Section 10.3 with respect to a particular Validated Target and
Associated Compounds and Associated Products with respect thereto (but not in
any such case in the event of any termination of this Agreement in its
entirety), then, following such termination, the foregoing provisions of this
Agreement shall survive with respect to such Validated Target and its Associated
Compounds and Associated Products, and all provisions not surviving in
accordance with the foregoing shall terminate with respect to such Validated
Target and its Associated Compounds and Associated Products (but, for the
avoidance of doubt, all provisions of this Agreement shall remain in effect for
purposes other than with respect to the terminated Validated Target(s) and
Associated Compounds and Associated Products with respect thereto).

ARTICLE 11 - MISCELLANEOUS

11.1     Force Majeure.  Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any obligation under this
Agreement (other than an obligation to make payments) when such failure or delay
is caused by or results from events beyond the reasonable control of the
non-performing Party, including fires, floods, earthquakes, hurricanes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorist acts, insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances (whether involving the workforce
of the non-performing Party or of any other Person), acts of God or acts,
omissions or delays in acting by any governmental authority (except to the
extent such delay results from the breach by the non-performing Party or any of
its Affiliates of any term or condition of this Agreement).  The non-performing
Party shall notify the other Party of such force majeure within thirty (30) days
after such occurrence by giving written notice to the other





81

--------------------------------------------------------------------------------

 

 

Party stating the nature of the event, its anticipated duration and any action
being taken to avoid or minimize its effect.  The suspension of performance
shall be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform.

11.2     Assignment.

11.2.1  Neither Party may assign its rights or, except as provided in Section
3.3.3(a), delegate its obligations under this Agreement, whether by operation of
law or otherwise, in whole or in part without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed, except that either Party shall have the right, without such consent (a)
to perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of its Affiliates and (b) assign its rights and
delegate its obligations hereunder to any of its Affiliates or to any successor
in interest (whether by merger, acquisition, asset purchase or otherwise) to all
or substantially all of the business to which this Agreement relates, including,
in the case of Syros, to any successor in interest (whether by merger,
acquisition, asset purchase or otherwise) of the Syros Platform used in
connection with the Research Plan; provided that (i) such Party shall provide
written notice to the other Party within [**] after such assignment or
delegation, (ii) such successor in interest shall assume in writing all of such
Party’s obligations under this Agreement and shall deliver a copy of such
written assumption to the other Party, and (iii) with respect to Syros, such
successor in interest to which this Agreement is assigned or one or
more  Affiliates of such successor in interest (which Affiliate may be Syros in
the event that Syros survives as an Affiliate of such successor in interest)
[**] by such successor in interest or its Affiliate until the expiration of the
last to expire Option, and (B) in Section 3.3.1(b),  [**].  For the avoidance of
doubt, such successor in interest or its Affiliate shall have right [**]
described in the foregoing clause (iii); provided that such successor in
interest or its Affiliate [**] Incyte hereunder.  Any permitted successor of a
Party or any permitted assignee of all of a Party’s rights under this Agreement
that has also assumed all of such Party’s obligations hereunder in writing
shall, upon any such succession or assignment and assumption, be deemed to be a
party to this Agreement as though named herein in substitution for the assigning
Party, whereupon the assigning Party shall cease to be a party to this Agreement
and shall cease to have any rights or obligations under this Agreement.  All
validly assigned rights of a Party shall inure to the benefit of and be
enforceable by, and all validly delegated obligations of such Party shall be
binding on and be enforceable against, the permitted successors and assigns of
such Party.  Any attempted assignment or delegation in violation of this Section
11.2.1 shall be void and of no effect.

11.2.2  Whether or not this Agreement is assigned pursuant to Section 11.2.1,
the Parties agree as follows:  (a) the rights to information, materials,
Patents, Know-How or other intellectual property rights: (i) controlled by a
Third Party permitted assignee of a Party or any of its Affiliates that were
controlled by such assignee or any of its Affiliates (and not such Party)
immediately prior to such assignment (other than as a result of a license or
other grant of rights, covenant or assignment by such Party or its Affiliates
to, or for the benefit of, such Third Party); or (ii) controlled by any
successor-in-interest of a Party as a result of a Change of Control or any
Person that becomes an Affiliate of a Party through any Change of Control of
such Party, that were controlled by such successor or Person (and not such
Party) immediately prior to such Change of Control (other than as a result of a
license or other grant of rights, covenant or assignment by such





82

--------------------------------------------------------------------------------

 

 

Party or its other Affiliates to, or for the benefit of, such Person), in each
case ((i) and (ii)), shall be automatically excluded from the rights licensed or
granted to the other Party under this Agreement; and (b) in the event of any
assignment of this Agreement by Syros or any Change of Control of Syros, for
purposes of this Agreement the “Syros Platform” shall be limited to the Syros
Platform as existing immediately prior to such assignment or Change of Control
and, for clarity, shall exclude any other platform or any platform improvements,
including instruments, analytical methods, algorithms, procedures, reagents,
techniques and software controlled by (1) a Third Party permitted assignee of
Syros or any of its Affiliates or (2) any successor-in-interest of Syros as a
result of a Change of Control or any Person that becomes an Affiliate of Syros
through any Change of Control of Syros.

11.3     Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement shall not be
materially and adversely affected thereby, then (a) such provision shall be
fully severable; (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom; and (d) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a legal, valid, and enforceable provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and reasonably acceptable to the Parties.  To the fullest extent permitted by
Applicable Law, each Party hereby waives any provision of Applicable Law that
would render any provision hereof illegal, invalid, or unenforceable in any
respect.

11.4     Dispute Resolution.

11.4.1  Referral to Senior Executives.  Except as provided in Section 2.4.3 or
11.8, if a dispute arises between the Parties in connection with or relating to
this Agreement, or any document or instrument delivered in connection herewith
(collectively, a “Dispute”), then either Party shall have the right to refer
such Dispute to the Senior Executives for attempted resolution by good faith
negotiations during a period of [**] (the “Executive Resolution Period”).

11.4.2  Resolution.  Any final decision mutually agreed to by the Senior
Executives shall be conclusive and binding on the Parties.  If the Senior
Executives are unable to resolve any such Dispute within the Officer Resolution
Period, then, either Party shall be free commence litigation in accordance with
Section 11.5.

11.5     Governing Law, Jurisdiction, Venue and Service.

11.5.1  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the





83

--------------------------------------------------------------------------------

 

 

substantive law of another jurisdiction.  The Parties agree to exclude the
application to this Agreement of the United Nations Convention on Contracts for
the International Sale of Goods.

11.5.2  Jurisdiction.  The Parties hereby irrevocably and unconditionally
consent to the jurisdiction of the State and Federal courts in the State of
Delaware for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts.  The Parties irrevocably and unconditionally waive their right
to a jury trial.

11.5.3  Venue.  The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of Delaware and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

11.5.4  Service.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 11.6 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

11.6     Notices.

11.6.1  Notice Requirements.

(a)        Subject to Section 11.6.1(b), any notice, request, demand, waiver,
consent, approval or other communication permitted or required under this
Agreement shall be in writing, shall refer specifically to this Agreement and
shall be deemed given only if delivered by hand or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to a
Party at its address specified in Section 11.6.2, or to such other address as
such Party may have provided to the other Party in accordance with this Section
11.6.  Such notice shall be deemed to have been given as of the date delivered
by hand or on the second Business Day (at the place of delivery) after deposit
with an internationally recognized overnight delivery service.  This Section
11.6 is not intended to govern the day-to-day business communications necessary
between the Parties in performing their obligations under the terms of this
Agreement.

(b)        Notwithstanding Section 11.6.1(a), any notice by Incyte designating
Preliminary Target(s), Initial Research Target(s), Definitive Research
Target(s), Extended Research Target(s) or Validated Target(s) shall be
electronically mailed to Syros’ Alliance Manager, with a printed copy of such
electronic mail delivered to Syros’ Chief Business Officer, in accordance with
Section 11.6.1(a), at the address provided in Section 11.6.2.  Such notice shall
be deemed to have been given as of the date that the applicable electronic mail
is received by Syros’ Alliance Manager.





84

--------------------------------------------------------------------------------

 

 

11.6.2  Addresses for Notice.

If to Syros, to:

Syros Pharmaceuticals, Inc.

620 Memorial Drive

Suite 300

Cambridge, MA 02139

Attention: Chief Business Officer

With copy to:

Syros Pharmaceuticals, Inc.

620 Memorial Drive

Suite 300

Cambridge, MA 02139

Attention: Chief Legal Officer

If to Incyte, to:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attention:  CEO

With copy to:

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attention: General Counsel

11.7     Entire Agreement; Amendments.  This Agreement, together with the Stock
Purchase Agreement, sets forth and constitute the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto, are superseded hereby; provided that the
Confidentiality Agreement is superseded only with respect to the subject matter
of this Agreement and information exchanged by the Parties prior to the
Effective Date in connection with discussions or negotiations pertaining to this
Agreement (which information shall constitute Confidential Information under
this Agreement pursuant to Section 7.1 to the same extent as if disclosed or
generated hereunder), and in other respects the Confidentiality Agreement shall
remain in effect in accordance with the terms thereof.  Each Party confirms that
it is not relying on any representations or warranties of the other Party except
as specifically set forth in this Agreement.  No amendment, modification,
release or discharge with respect to this Agreement (or the Research Plan
hereunder) shall be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.

11.8     Equitable Relief.  Each Party acknowledges and agrees that the
restrictions set forth in Section 2.14,  Sections 3.5 through 3.7,  Section
10.5.1(g),  Article 6 and Article 7 are reasonable and necessary to protect the
legitimate





85

--------------------------------------------------------------------------------

 

 

interests of the other Party and that such other Party would not have entered
into this Agreement in the absence of such restrictions and that any breach or
threatened breach of any provision of such Articles may result in irreparable
injury to such other Party for which there may be no adequate remedy at law.  In
the event of a breach or threatened breach of any provision of such Articles the
non-breaching Party shall be authorized and entitled to seek injunctive relief
from any court of competent jurisdiction, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity.  Nothing in this Section 11.8 is intended or shall
be construed, to limit either Party’s right to equitable relief or any other
remedy for a breach of any other provision of this Agreement.

11.9     Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right under this Agreement,
or of the failure to perform or of a breach by the other Party, shall not be
deemed a waiver of any other right under this Agreement or of any other breach
or failure by such other Party whether of a similar nature or otherwise.  The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available except as
expressly set forth herein.

11.10   No Benefit to Third Parties.  Except as provided in Article 9, the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.

11.11   Further Assurance.  Each Party shall duly execute and deliver or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

11.12   Relationship of the Parties.  It is expressly agreed that Syros, on the
one hand, and Incyte, on the other hand, shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency.  Neither Syros, on the one hand, nor Incyte, on the
other hand, shall have the authority to make any statements, representations or
commitments of any kind, or to take any action that will be binding on the
other, without the prior written consent of the other Party to do so.  All
persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such first Party.





86

--------------------------------------------------------------------------------

 

 

11.13   References.  Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule shall mean references to such
Article, Section or Schedule of this Agreement; (b) references in any Section to
any clause are references to such clause of such Section; and (c) references in
this Agreement to any agreement, instrument or other document refer to
such agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto.

11.14   Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (“and/or”).  As used herein, the term “compound” is intended to
include both small molecules and biologics, as applicable.  Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
refers to calendar days.  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The terms “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term.  The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.  When used to describe activities in
Section 2.14.1 and Section 3.6 hereunder, the phrase  “in connection with this
Agreement”  means in connection with the conduct of any activities (a) relying
on or using any Syros Confidential Information or Program Know-How, (b) under
the Research Plan (c) supporting a program initiated under the Research Plan or
(d) enabled under the license granted to Incyte in Section 3.3.1(a).

11.15   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed by facsimile, PDF
format via electronic mail or other electronically transmitted signatures and
such signatures shall be deemed to bind each Party hereto as if they were
original signatures.

[SIGNATURE PAGE FOLLOWS]

 

 



87

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties and
shall be effective as of the Effective Date.

Syros Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ Nancy Simonian

 

 

 

 

Name:

Nancy Simonian, M.D.

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

January 8, 2018

 

 

 

 

 

 

 

Incyte Corporation

 

 

 

 

By:

/s/ Hervé Hoppenot

 

 

 

 

Name:

Hervé Hoppenot

 

 

 

 

Title:

President & CEO

 

 

 

 

Date:

January 8, 2018

 

 

 

 



Signature Page to Target Discovery, Research Collaboration and Option Agreement

--------------------------------------------------------------------------------

 

 

Schedule 1.85

Initial Research Plan

Capitalized terms used without definition in this Initial Research Plan have the
meanings provided in the Agreement.

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted. [**]





 

--------------------------------------------------------------------------------

 

 

Schedule 3.1.5

Validated Targets

This Schedule 3.1.5 will be amended by the Parties on or after the date on which
any Initial Research Target, Definitive Research Target or Extended Research
Target becomes a Validated Target pursuant to Section 3.1.





 

--------------------------------------------------------------------------------

 

 

Schedule 7.4

Press Release

Picture 3 [syrs20171231ex1022a272b001.jpg]

 

Picture 1 [syrs20171231ex1022a272b002.jpg]

 

For Immediate Release

Incyte and Syros Announce Global Target Discovery and Validation Collaboration
Focused on Myeloproliferative Neoplasms

WILMINGTON, Del. AND CAMBRIDGE, Mass. January 8, 2018 – Incyte Corporation
(NASDAQ:INCY) and Syros Pharmaceuticals, Inc. (NASDAQ:SYRS) announced today that
the companies have entered into a target discovery, research collaboration and
option agreement. Under the agreement, Syros will use its proprietary gene
control platform to identify novel therapeutic targets with a focus in
myeloproliferative neoplasms (MPNs), and Incyte will receive options to obtain
exclusive worldwide rights to intellectual property resulting from the
collaboration for up to seven validated targets. Incyte will have exclusive
worldwide rights to develop and commercialize any therapies under the
collaboration that modulate those validated targets.

“The discovery and development of novel therapeutic approaches to treat MPNs is
an important area of focus at Incyte,” said Reid Huber, Ph.D., Chief Scientific
Officer of Incyte. “Through this collaboration, we believe that Syros’ gene
control platform will allow us to advance our understanding of the underlying
biology of MPNs and potentially uncover new molecular targets for drug
discovery.”

“Our gene control platform has broad applicability across diseases,” said Nancy
Simonian, M.D., Chief Executive Officer of Syros. “By working with Incyte, a
leader in the discovery, development and commercialization of therapies for
MPNs, we aim to leverage the promise of our platform to benefit patients with
diseases beyond our current areas of focus. Meanwhile, we can continue advancing
our own pipeline to achieve our long-term goal of building a fully integrated
company with therapies that make a profound difference for patients.”

Terms of the Agreement

Under the terms of the agreement, Incyte will pay Syros $10 million upfront,
including $2.5 million in cash and $7.5 million in prepaid R&D, and purchase a
total of $10 million in Syros common stock at $12.61 per share.

Should Incyte exercise all of its options under the agreement, Syros could
receive up to $54 million from Incyte in target selection and option exercise
fees. For products resulting from the





 

--------------------------------------------------------------------------------

 

 

collaboration against each of the up to seven selected and validated targets,
Syros could receive up to $50 million in development and regulatory milestones,
as well as up to $65 million in commercial milestones. Syros would also be
eligible to receive low single-digit royalties on sales of products resulting
from the collaboration.

The transaction is effective immediately.

About Incyte Corporation

Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary
therapeutics. For additional information on Incyte, please visit the Company’s
website at www.incyte.com.

Follow @Incyte on Twitter at https://twitter.com/Incyte.

About Syros Pharmaceuticals

Syros is pioneering the understanding of the non-coding region of the genome to
advance a new wave of medicines that control expression of genes. Syros has
built a proprietary platform that is designed to systematically and efficiently
analyze this unexploited region of DNA in human disease tissue to identify and
drug novel targets linked to genomically defined patient populations. Because
gene expression is fundamental to the function of all cells, Syros’ gene control
platform has broad potential to create medicines that achieve profound and
durable benefit across a range of diseases. Syros is currently focused on cancer
and monogenic diseases and is advancing a growing pipeline of gene control
medicines. Syros’ lead drug candidates are SY-1425, a selective RARα agonist in
a Phase 2 clinical trial for genomically defined subsets of patients with acute
myeloid leukemia and myelodysplastic syndrome, and SY-1365, a selective CDK7
inhibitor in a Phase 1 clinical trial for patients with advanced solid tumors.
Led by a team with deep experience in drug discovery, development and
commercialization, Syros is located in Cambridge, Mass.

Forward-looking Statements

Except for the historical information set forth herein, the matters set forth in
this press release contain predictions, estimates and other forward-looking
statements, including without limitation statements regarding: whether the
collaboration will yield any validated targets, advance the understanding of
MPNs or benefit patients; whether Incyte will exercise any of its options to
exclusively license any such targets; and whether and when any of the target
validation fee, options exercise fees, milestone payments or royalties under
this collaboration will ever be paid by Incyte. These forward-looking statements
are subject to risks and uncertainties that may cause actual results to differ
materially, including unanticipated developments in and risks related to:
research and development efforts related to the collaboration programs; the
possibility that results of clinical trials may be unsuccessful or insufficient
to meet applicable regulatory standards or warrant continued development; other
market or economic factors; unanticipated delays; each company’s ability to
compete against parties with greater financial or other resources; greater than
expected expenses; and such other risks detailed from time to time in each
company’s reports filed with the Securities and Exchange Commission, including
the Form 10-Q for the quarter ended September 30, 2017 filed by each company.
Each party disclaims any intent or obligation to update these forward-looking
statements.





 

--------------------------------------------------------------------------------

 

 

# # #

Incyte Contacts:

 

Media

Investors

Catalina Loveman

Michael Booth, DPhil

+1 302 498 6171

+1 302 498 5914

cloveman@incyte.com

mbooth@incyte.com

 

 

Syros Contacts:

 

Media

Investors

Naomi Aoki

Hannah Deresiewicz

+1 617 283 4298

+1 212 362 1200

naoki@syros.com

hannahd@sternir.com

 

 

--------------------------------------------------------------------------------